Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 1 of 164 Page ID
                                  #:21991




              Exhibit MM
         To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 2 of 164 Page ID
                                  #:21992



                     JUDICIAL COUNCIL OF CALIFORNIA
                   ADMINISTRATIVE OFFICE OF THE COURTS
                             455 Golden Gate Avenue
                       San Francisco, California 94102-3688

                                           Report

 TO:           Members of the Judicial Council

 FROM:         Advisory Committee on Civil Jury Instructions
               Hon. H. Walter Croskey, Chair
               Bruce Greenlee, Attorney, 415-865-7698
               bruce.greenlee@jud.ca.gov

 DATE:         November 10, 2009

 SUBJECT:      Civil Jury Instructions: Approve Publication of Revisions (Action
               Required)______________________________________________

 Issue Statement
 The Advisory Committee on Civil Jury Instructions has drafted for approval new and
 revised civil jury instructions to include in the Judicial Council of California Civil Jury
 Instructions (CACI).

 Recommendation
 The advisory committee recommends that the Judicial Council, effective December 15,
 2009, approve for publication under rule 2.1050 of the California Rules of Court the civil
 jury instructions prepared by the committee. On Judicial Council approval, the new and
 revised instructions will be officially published in the 2010 edition of the Judicial
 Council of California Civil Jury Instructions (CACI).

 A table of contents and the proposed additions and revisions to the civil jury instructions
 are attached at pages 28–163.

 Rationale for Recommendation
 The Advisory Committee on Civil Jury Instructions is charged with maintaining and
 updating CACI. CACI was first published in September 2003. The council approved the
 committee’s last update at its April 2009 meeting.

 The advisory committee drafted the new and revised instructions in this proposal and
 circulated them for public comment. The official publisher (LexisNexis Matthew Bender)
 is preparing to publish print, HotDocs document assembly, and online versions of the
 new and revised instructions approved by the council.
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 3 of 164 Page ID
 2                                #:21993




 The following 41 instructions and verdict forms are included in this proposal:
 100, 405, 406, 407, 422, 426, 457, VF-406, 724, 806, 1006, VF-1002, VF-1204, 1903,
 1910, 1923, 1924, VF-1900, VF-1903, 2100, VF-2100, 2540, 2541, 2546, VF-2508, VF-
 2509, VF-2510, VF-2513, 2904, 3023A, 3023B, VF-3013, 3702, 3905A, 3921, 3922,
 3960, 4420, 5000, 5009, and 5012. Of these, 36 are revised, 3 are newly drafted, and 2
 involve a division of CACI No. 3023 into 3023A and 3023B. Additionally, the Judicial
 Council’s Rules and Projects Committee (RUPRO) has approved additional instructions
 under a delegation of authority from the council to RUPRO. 1

 The instructions were revised or added based on comments or suggestions from justices,
 judges, and attorneys, proposals by staff and committee members, and recent
 developments in the law.

 The following instructions and verdict forms were revised or added based primarily on
 comments received from justices, judges, and attorneys: 422, VF-406, 724, 1903, VF-
 1900, VF-1903, 3905A, 3921, 3922, 4420, 5000, 5009, and 5012. Some of these
 revisions and additions are highlighted below.

 CACI No. 422, Sale of Alcoholic Beverages to Obviously Intoxicated Minors, and CACI
 No. VF-406, Negligence—Sale of Alcoholic Beverages to Obviously Intoxicated Minor,
 were revised in response to a comment from an attorney who disagreed with the
 requirement that the harm must occur while the minor was intoxicated. The committee
 agreed that if the minor was obviously intoxicated when he or she purchased the alcohol
 and the causation element was proved, the degree of the minor’s intoxication at the time
 of the harm was not relevant.

 CACI Nos. 1903, VF-1900, and VF-1903 on intentional and negligent misrepresentation
 were revised in response to a request from a judge who reported confusion when both
 theories were pled in the same case. The revisions clarify the committee’s conclusion
 that the two theories can only be pled in the alternative, and give further guidance on how
 to use the two verdict forms if both theories are at issue.

 1
   At its October 20, 2006, meeting, the Judicial Council delegated to RUPRO the final authority to approve
 nonsubstantive technical changes to jury instructions and corrections and minor substantive changes unlikely to
 create controversy. The council also gave RUPRO the authority to delegate to the jury instructions advisory
 committees the authority to review and approve nonsubstantive grammatical and typographical corrections and other
 similar changes to the jury instructions, which RUPRO has done.

 Under the implementing guidelines that RUPRO approved on December 14, 2006, RUPRO has the final authority to
 approve (among other things) additional cases and statutes cited in the Sources and Authority and additions or
 changes to the Directions for Use. RUPRO has already given final approval to 64 instructions that have only these
 changes. Further, under its delegation of authority from RUPRO, the advisory committee staff has made other
 nonsubstantive grammatical, typographical, and technical corrections.




                                                         2
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 4 of 164 Page ID
 3                                #:21994




 The changes made to CACI No. 4420, Affirmative Defense—Information Was Readily
 Ascertainable by Proper Means, are discussed more fully below (see Trade secrets
 issue).

 The following instructions were revised or added based primarily on suggestions from
 staff or committee members: 405, 406, 407, 426, 806, 1006, VF-1002, VF-1204, 1923,
 1924, 2100, VF-2100, 2540, 2541, 2546, VF-2508, VF-2509, VF-2510, VF-2513, 2904,
 3023A, 3023B, VF-3013, 3702, and 3960. Some of these revisions and additions are
 highlighted below.

 CACI Nos. 405, 406, 407, 806, VF-1002, VF-1204, 2904, 3702, and 3960 were all
 revised to implement the committee’s decision to replace the term “contributory
 negligence” with “comparative fault” everywhere it appeared in an instruction or title or
 in the Directions for Use. This change conforms to currently preferred nomenclature.

 In the Civil Rights series (CACI No. 3000 et seq.), the committee recommends dividing
 CACI No. 3023, Ralph Act—Essential Factual Elements, into two separate instructions:
 CACI. No. 3023A, Acts of Violence—Ralph Act—Essential Factual Elements, and CACI
 No. 3023B, Threat of Violence—Ralph Act—Essential Factual Elements. A trial judge
 committee member had a trial on a Ralph Act claim involving threats of violence and
 reported that the current instruction did not adequately address the objective standards of
 whether a reasonable person would have believed that the defendant intended to carry out
 the threat and whether a reasonable person would have been intimidated. The committee
 agreed, but found the result to be awkward when these elements were added to the
 current instruction addressing both acts and threats. Therefore, the committee decided to
 divide the instruction into A and B instructions.

 In the disability discrimination instructions and verdict forms in the Fair Employment and
 Housing Act series (CACI No. 2500 et seq.), the committee wished to simplify the
 possible language selections for identifying the source of the employee’s limitations.
 Currently, the user must select an adjective, either “physical” or “mental,” and then a
 noun, either “condition,” “disease,” or “disorder.” Alternatively, the user may “describe
 health condition.” The committee proposed replacing this complex set of options with an
 option to select one of the three statutory bases for disability discrimination: “physical
 disability,” “mental disability,” or “medical condition.” 2 After reviewing comments from
 organizations representing employees who objected to being limited to the statutory
 terms, the committee decided not to require any particular term or words. The current
 proposed revision allows the user to insert whatever term or words most accurately
 describe the situation in the case.


 2
     See Gov. Code, § 12940(a); see also Gov. Code, § 12926(h), (i) & (k).



                                                            3
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 5 of 164 Page ID
 4                                #:21995



 The committee also recommends adding new instruction 426, Negligent Hiring,
 Supervision, or Retention of Employee. The recent case of Phillips v. TLC Plumbing,
 Inc. 3 suggested to the committee that an instruction was needed on this subject.

 The following instructions were added or revised based primarily on recent developments
 in the law: 100, 457, and 1910. Some of these revisions and additions are highlighted
 below.

 CACI No. 100, Preliminary Admonitions, was modified in response to considerable
 coverage and debate in the legal media regarding the problem of jurors using the Internet
 and other electronic technology to access information about the case and to report on the
 progress of the case. Widespread juror misconduct has been reported even though jurors
 receive general instructions not to discuss the case with others or engage in independent
 investigation. These reports convinced the committee that more specific language
 prohibiting the use of electronic technology and devices was necessary.

 New CACI No. 457, Statute of Limitations—Equitable Tolling—Other Prior Proceeding,
 is the latest addition to the committee’s ongoing initiative to add instructions on statutes
 of limitation issues. The 2008 California Supreme Court case of McDonald v. Antelope
 Valley Community College Dist. 4 first drew the committee’s attention to the doctrine of
 equitable tolling. Since McDonald, three more appellate decisions have addressed the
 subject. 5 The committee concluded that an instruction on equitable tolling is needed at
 this time.

 Trade secrets issue
 The most contested issue faced by the committee in this cycle involves a proposal that the
 committee received from an attorney to revise CACI No. 4420, Affirmative Defense—
 Information Was Readily Ascertainable by Proper Means. 6

 As the attorney points out, in enacting the Uniform Trade Secrets Act in 1984, the
 California Legislature deviated from the uniform content by removing from the definition
 of “trade secret” the requirement that a trade secret be something that is not readily
 ascertainable by proper means. 7 However, the legislative history notes that “the assertion


 3
   (2009) 172 Cal.App.4th 1133.
 4
   (2008) 45 Cal.4th 88.
 5
   Tarkington v. California Unemployment Ins. Appeals Bd. (2009) 172 Cal.App.4th 1494; Aguilera v. Heiman
 (2009) 174 Cal.App.4th 590; Guevara v. Ventura County Community College Dist. (2008) 169 Cal.App.4th 167.
 6
   In the comments that the attorney submitted, he states that he has the support of the California Chamber of
 Commerce. Staff has had several phone conversations with an attorney representing the chamber, and it is clear that
 the chamber has a particular interest in this subject. However, the chamber did not submit any comments in support
 of the attorney’s position, nor has it at any time advised the committee that it expressly endorses the attorney’s
 views.
 7
   See Civ. Code, § 3426.1(d).



                                                          4
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 6 of 164 Page ID
 5                                #:21996



 that a matter is readily ascertainable by proper means remains available as a defense to a
 claim of misappropriation.”8

 The committee understands the attorney’s interpretation of this legislative history to be
 that the information must not have been acquired by improper means; in other words, the
 plaintiff is unable to prove the “improper means” element of misappropriation. If a
 defendant has acquired a trade secret by “improper means,” the defendant may not escape
 liability even if the matter is readily ascertainable by proper means. The committee and
 its consultants from the Trade Secrets Standing Committee of the Intellectual Property
 Section of the State Bar read this language to mean that if the information was readily
 ascertainable by proper means, then the tort of misappropriation cannot have been
 committed, regardless of whether the defendant used proper or improper means to obtain
 it.

 The committee and the attorney disagree as to whether “readily ascertainable by proper
 means” is an affirmative defense. Both agree that if it is an affirmative defense, then
 there is no requirement that the defendant have obtained the information by proper
 means. An affirmative defense admits the truth of the essential allegations of the
 complaint. 9 Thus, the defendant accepts the truth of the allegation that the information
 was obtained by improper means, but defends on the ground that it was readily
 ascertainable elsewhere. But the attorney claims that the Legislature, in calling “readily
 ascertainable by proper means” a defense, did not mean to claim that it was an affirmative
 defense but what he calls a “traverse.” The committee has fully considered and debated
 this view, and while recognizing that there is some room for uncertainty, does not agree.
 The committee believes it is an affirmative defense.

 The committee recognizes that a footnote in ABBA Rubber Co. v. Seaquist 10 supports the
 attorney’s position that the information must have been acquired by proper means.
 There, the court stated:

          While ease of ascertainability is irrelevant to the definition of a trade secret,
          “the assertion that a matter is readily ascertainable by proper means remains
          available as a defense to a claim of misappropriation.” (Legis. committee
          com., West’s Ann. Civ. Code, § 3426.1 (1991 pocket supp.) p. 111.)
          Therefore, if the defendants can convince the finder of fact at trial (1) that
          “it is a virtual certainty that anyone who manufactures” certain types of
          products uses rubber rollers, (2) that the manufacturers of those products
          are easily identifiable, and (3) that the defendants’ knowledge of the
          plaintiff's customers resulted from that identification process and not from

 8
   See Sen. Com. on Judiciary, Rep. on Assem. Bill 501 (1983–1984 Reg. Sess.).
 9
  See 5 Witkin, California Procedure (4th ed. 1996) Pleadings, § 1081 (affirmative defense admits the truth of the
 essential allegations of the complaint).
 10
    (1991) 235 Cal.App.3d 1, 21, fn. 9



                                                           5
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 7 of 164 Page ID
 6                                #:21997



         the plaintiff’s records, then the defendants may establish a defense to the
         misappropriation claim. That defense, however, will be based upon an
         absence of misappropriation, rather than the absence of a trade secret. 11

 However, the committee does not consider the footnote to be controlling authority. The
 focus and holding of ABBA Rubber was whether to affirm or reverse a preliminary
 injunction that had been granted by the trial court. The court reversed the preliminary
 injunction and ruled for the defendant on the ground that an undertaking was required.12
 Because the court’s decision to reverse was made only on that ground, the committee
 does not view footnote 9 as a controlling holding of the case.

 In contrast, San Jose Construction, Inc. v. S.B.C.C., Inc. 13 supports the committee’s view.
 There, the defendant argued that even if the materials were improperly removed from the
 plaintiff’s control, there was no misappropriation because the contents were readily
 ascertainable otherwise. The court held that there was a triable issue of fact as to whether
 the entire proposal for each project was indeed readily ascertainable—that is, whether the
 defendant could have replicated each offer within the short period it claimed to have
 needed. 14 Were the attorney’s view the correct one, the only relevant question would be
 whether the defendant used improper means to obtain the content. There would be no
 issue of fact as to what the defendant could have done. 15

 The committee also believes that the language of the legislative history supports its
 position. Applying that language, a defendant is not liable for misappropriation of trade
 secrets if the information allegedly misappropriated is “readily ascertainable” as opposed
 to “readily ascertained.” “Ascertainable” connotes that it is possible, while “ascertained”
 connotes that it has already happened. Also, if the attorney’s view is correct, the word
 “readily” would be superfluous. A defendant would not be liable if it ascertained the
 information from public sources regardless of whether it did so “readily” or only with
 great difficulty.

 For these reasons, the committee has rejected the revisions proposed by the attorney and
 instead has included a brief discussion in the Directions for Use on why no requirement
 that the material have been obtained by proper means is included in the instruction.

 Alternative Actions Considered


 11
    Id., emphasis added.
 12
    Id. at p. 22.
 13
    (2007) 155 Cal. App. 4th 1528.
 14
    Id. at pp. 1542–1543.
 15
    The attorney also cites Imax Corp. v. Cinema Techs. (9th Cir. 1998) 152 F.3d 1161, 1168 and SEIU v. Roselli
 (N.D.Cal. 2009) U.S. Dist. LEXIS 40776 in support of his views. But neither of these cases imposes a requirement
 that the material actually have been obtained by proper means. Both merely note that “readily ascertainable by
 proper means” is a defense based on an absence of misappropriation.



                                                         6
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 8 of 164 Page ID
 7                                #:21998



 Rule 2.1050 of the California Rules of Court requires that the advisory committee update,
 amend, and add topics to CACI on a regular basis and submit its recommendations to the
 council for approval. The proposed new and revised instructions are necessary to ensure
 that the instructions remain clear, accurate, and complete; therefore, the advisory
 committee did not consider any alternative actions.

 Comments From Interested Parties
 All revisions to the civil jury instructions were circulated for public comment.
 Comments were received on many of the proposed revisions, but no instruction or group
 of instructions generated a particularly large number of comments. The committee
 evaluated all comments and made some changes to the instructions based on them. A
 chart summarizing the comments and committee responses is attached at pages 8–27. A
 proposed instruction on collusion as an affirmative defense to an insurance bad-faith
 action was withdrawn from the proposal following circulation for public comment based
 on the comments received. The committee will reconsider this instruction in the next
 cycle.

 Implementation Requirements and Costs
 There are no implementation costs. Under the publication agreement, the official
 publisher, LexisNexis Matthew Bender, will make copies of its 2010 edition available to
 all judicial officers free of charge in both print and HotDocs document assembly
 software. With respect to commercial publishers, the AOC will register the copyright in
 this work and will continue to license its publication of the instructions under provisions
 that govern accuracy, completeness, attribution, copyright, fees and royalties, and other
 publication matters. To continue to make the instructions freely available for use and
 reproduction by parties, attorneys, and the public, the AOC will provide a broad public
 license for their noncommercial use and reproduction.

 Attachments




                                              7
                           Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 9 of 164 Page ID
        8                                                    #:21999


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                               Committee Response
100, Preliminary        California Judges               The wording might be improved. The phrase        The committee agrees and has made this
Admonitions             Association, by Jordan          in the first sentence of the proposed new text   change.
                        Posamentier, Legislative        might be changed to read, “It extends to all
                        Counsel                         forms of electronic communications also” in
                                                        place of “…all technological
                                                        communications.”
                        Disability Rights Legal         Add TTY/TDD and video relay system, to the       The instruction says not to use any
                        Center, by Paula D.             list of prohibited electronic devices. These     electronic device or media and lists
                        Pearlman, Executive             are other communication devices for people       examples. The committee does not think it
                        Director                        who are deaf and/or hard of hearing.             necessary to list every possible electronic
                                                                                                         device.
                                                        To “Do not contact anyone to assist you, such    The committee does not believe that this
                                                        as a family accountant, doctor, or lawyer”       addition is necessary. CACI No. 110
                                                        add “This exclusion does not apply to            addresses “Service Provider for Juror With
                                                        assistance provided in the courtroom and jury    Disability.” In its next cycle, the committee
                                                        room to individuals with disabilities, such as   will consider expanding CACI No. 110 to
                                                        assistance from a sign language interpreter or   address permitted and prohibited
                                                        a reader for the visually impaired, to the       communications between service provider
                                                        extent that the assistance is limited to the     and juror.
                                                        material, instructions, and dialogue being
                                                        conveyed to the other jurors.”
                        Hon. Harold W. Hopp,            To the revision to the proposed new third        The committee agrees and has made this
                        Superior Court of               paragraph of the instruction add “or to          change.
                        Riverside County                receive information from anyone” in the last
                                                        clause of the second sentence, which would
                                                        then read: “to communicate any information
                                                        to anyone or to receive any information from
                                                        anyone about this case or your experience as
                                                        a juror until after you have been discharged
                                                        from your jury duty.”
                                                        Perhaps split last sentence of new paragraph     The commentator’s proposed rewrite takes
                                                        into two sentences:                              the emphasis of the paragraph off of
                                                        “Do not send or receive any information          electronic communication and back onto
                                                        about this case or your experience as a juror    communications in general. This is a



                                                                                    8
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 10 of 164 Page ID
        9                                                    #:22000


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
                                                        until after you are discharged from your jury     paragraph expressly addressing problems
                                                        duty. This includes sending or receiving          with electronic devices.
                                                        information using any electronic device or
                                                        media, such as a cell phone or smart phone,
                                                        PDA, computer, the Internet, any Internet
                                                        service, any text or instant messaging service,
                                                        any Internet chat room, blog, or website,
                                                        including social networking websites or
                                                        online diaries.”
                        Mark Meyer, Attorney at         The rise of portable communication devices        Although there may be other appropriate
                        Law (no further                 and online sharing of information has made        ways for a trial court to address the problem
                        information provided)           compliance with and enforcement of rules          of inappropriate juror communications, the
                                                        against jury communications more                  committee believes that it is important to
                                                        troublesome. However, the proposed                address the issue forcefully in a jury
                                                        instruction misses the point: the solution is     instruction. Recent media reports indicate
                                                        not to bore jurors by listing every problematic   that this is becoming a huge problem. While
                                                        communication device or method, but to            the committee considered including
                                                        share with jurors the importance of the rule      language explaining the effect of violating
                                                        and the consequences of any one of them           the prohibition (mistrial), it ultimately
                                                        failing to abide by the rules. It would be        decided not to introduce remedies for juror
                                                        more effective for the judge to give an           misconduct into the jury instructions.
                                                        example of how a trial was derailed by a
                                                        gregarious juror and how that impacted the
                                                        parties, other jurors, and the court. Social
                                                        research repeatedly confirms that creating a
                                                        feeling of empathy is an effective way to
                                                        modify behavior. A long, boring instruction
                                                        is bound to fail.
405, Comparative        Orrick, Herrington &            Orrick supports the revisions to the title and    No response is required.
Fault of Plaintiff      Sutcliffe, San Francisco,       text of this instruction. These changes
                        by L. Christopher               accurately reflect the fact that since Li v.
                        Vejnoska                        Yellow Cab (1975) 13 Cal.3d 804, California
                                                        has adopted the comparative fault, rather than
                                                        contributory fault, rule of tort law. In



                                                                                    9
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 11 of 164 Page ID
        10                                                   #:22001


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
                                                        recognition of this fact, the proposed changes
                                                        helpfully eliminate the confusing continued
                                                        use of the phrase “contributory negligence.”
                                                        The revision also eliminates a problem with
                                                        the current instruction in using the term
                                                        “substantial factor” to define the very same
                                                        term (in element 2 of the two-part test).
                                                        Orrick disagrees with the continued inclusion       The committee agrees with the commentator
                                                        of the second sentence in the “Directions for       and has replaced this sentence with a cross-
                                                        Use” “This instruction should be used only          reference to CACI No. 406, Apportionment
                                                        where the defendant claims that plaintiff was       of Responsibility, where the interplay of the
                                                        negligent, there is only one defendant, and         plaintiff’s comparative fault and the
                                                        the defendant does not claim that any other         comparative fault of others is addressed.
                                                        factor caused the harm.”. This sentence
                                                        misstates applicable law regarding
                                                        comparative fault and is entirely lacking in
                                                        support. Contrary to the direction, CACI 405
                                                        should apply wherever a plaintiff was
                                                        negligent, not simply in the limited
                                                        circumstances where there is one defendant
                                                        and that defendant does not claim any other
                                                        factor caused the harm.
406, Apportionment      Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
of Responsibility       Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
                        by L. Christopher               the state of California law.
                        Vejnoska
407, Comparative        Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
Fault of Decedent       Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
                        by L. Christopher               the state of California law.
                        Vejnoska
426, Negligent          State Bar of California         CAJ recommends that the elements in the             The committee agrees that “created” is a
Hiring, Supervision,    Committee on                    instruction be modified to read as follows:         better word that “posed” in this context and
or Retention of         Administration of Justice                                                           has made this change.
Employee                                                2. That [name of employer defendant] knew



                                                                                     10
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 12 of 164 Page ID
        11                                                   #:22002


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
                                                        or should have known that [name of
                                                        employee] was [unfit/ [or] incompetent] and
                                                        that this [unfitness/ [or] incompetence] posed
                                                        created a particular risk to others;

                                                        Reason: The proposed instruction provides
                                                        that the unfitness or incompetence “posed” a
                                                        particular risk. CAJ believes that “created” a
                                                        particular risk is more consistent with the
                                                        language in the cases.
                                                        CAJ recommends that the elements in the           The committee believes that it is the
                                                        instruction be modified to read as follows:       employee’s unfitness or incompetence that
                                                                                                          leads to harm, not the risk. The committee
                                                        3. That because of [name of employee]’s           has revised element 3 slightly to state: “That
                                                        [unfitness/ [or] incompetence] that particular    [name of employee]’s [unfitness/ [or]
                                                        risk, [name of plaintiff] was harmed; and         incompetence] harmed [name of plaintiff].”

                                                        Reason: The proposed instruction reflects
                                                        existing California case law that an employer
                                                        can be liable to a third person for negligently
                                                        hiring, supervising, or retaining an unfit
                                                        employee. The proposed instruction refers to
                                                        the employer’s knowledge of a “particular
                                                        risk” but it does not require that the harm be
                                                        related to that particular risk.

                                                        Doe v. Capital Cities (1996) 50 Cal.App.4th
                                                        1038, 1054 states: “Liability is based upon
                                                        the facts that the employer knew or should
                                                        have known that hiring the employee created
                                                        a particular risk or hazard and that particular
                                                        harm materializes.”
457, Statute of         Reuben Ginsberg (no             This instruction does not provide sufficient      The committee has added a paragraph to the
Limitations—            further information             information for the jury to determine whether     Directions for Use to explain that the period



                                                                                    11
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 13 of 164 Page ID
        12                                                   #:22003


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                 Committee Response
Equitable Tolling—      provided)                       the limitations period, as extended by any         of tolling must be addressed in the verdict
Other Prior                                             tolling, expired before the suit was filed.        form.
Proceeding                                              Regardless of whether the plaintiff acted
                                                        reasonably and in good faith by filing suit a
                                                        short time after the tolling ended, the suit
                                                        must be filed within the limitations period as
                                                        extended by the tolling. The duration of the
                                                        tolling must be calculated and added to the
                                                        limitations period to determine whether the
                                                        suit was timely. That calculation could be
                                                        explained in a fourth enumerated paragraph
                                                        after the three listed in this instruction. I
                                                        suspect, however, that such an instruction
                                                        would be unwieldy and that in most cases a
                                                        special verdict will be required in which the
                                                        jury finds the facts so as to allow the judge to
                                                        determine whether the suit was timely.
                        Orrick, Herrington &            Nothing in the body of the proposed                The committee believes that any attempt to
                        Sutcliffe, San Francisco,       instruction actually limits the availability of    assert tolling for an illegitimate event would
                        by L. Christopher               equitable tolling to circumstances in which        be resolved as a matter of law and never get
                        Vejnoska                        there has been a prior proceeding. Rather, the     to jury trial. Nevertheless, the committee
                                                        instruction gives latitude for a party to offer    has made a minor change to the first
                                                        any excuse for why it did not file the lawsuit     italicized reference to the tolling event to
                                                        in question. This format thus creates the          clarify that the prior proceeding must qualify
                                                        potential for abuse. For example, a party          as a tolling event.
                                                        might seek to use this instruction when it has
                                                        merely engaged in settlement negotiations
                                                        with the defendant (since doing so arguably
                                                        could satisfy the three-part test identified in
                                                        the instruction).

                                                        For this reason, Orrick proposes that the
                                                        instruction be modified as follows:




                                                                                    12
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 14 of 164 Page ID
        13                                                   #:22004


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
                                                        • First sentence: modified such that it ends
                                                        “… was extended by the time during which
                                                        [name of plaintiff] was pursuing [his/her/its]
                                                        claims in another proceeding.”

                                                        • The bracketed phrase “[e.g., seeking
                                                        workers’ compensation]” appearing
                                                        throughout the instruction should be replaced
                                                        with the phrase “pursuing its claims in [name
                                                        of prior proceeding].”

                                                        • The bracketed phrase “[e.g., workers’
                                                        compensation claim]” appearing throughout
                                                        the instruction should be replaced with the
                                                        phrase “[name of prior proceeding] claim.”
                        State Bar of California         CAJ recommends that the instruction be            The italicized reference to a workers’
                        Committee on                    modified to read as follows:                      compensation claim in brackets is just an
                        Administration of Justice                                                         example of one kind of prior claim that
                                                        1. That [name of defendant] received timely       might have been filed. The small change
                                                        notice that [name of plaintiff] was [e.g.,        made in response to Orrick, above, should
                                                        seekingworkers’ compensation] filed a prior       resolve any confusion.
                                                        claim instead of filing a lawsuit;

                                                        Reasons: The proposed instruction fails to
                                                        include the specific requirement that plaintiff
                                                        chose to file an alternative “claim.” The fact
                                                        that the plaintiff might have been “seeking
                                                        workers’ compensation” is too vague, and is
                                                        inconsistent with that requirement.
                                                        Moreover, other parts of the instruction refer
                                                        to the plaintiff’s filing of the workers’
                                                        compensation claim.




                                                                                    13
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 15 of 164 Page ID
        14                                                   #:22005


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
1006, Landlord’s        Robert B. Kopelson,             I believe the instruction should include “that      CACI No. 3713, Nondelegable Duty,
Duty                    Attorney at Law, San Jose       a landlord has a nondelegable duty to               includes Srithong in the Sources and
                                                        maintain the property in a safe condition, and      Authority. CACI No. 3713 presents a
                                                        is vicariously liable for the negligent failure     nondelegable duty arising from statute or
                                                        of an independent contractor to put or              regulation; Srithong presents a nondelegable
                                                        maintain the premises in reasonably safe            duty arising from the landlord-tenant
                                                        condition, no matter how carefully the              relationship. Whether 3713 should be
                                                        independent contractor was selected.” (See          expanded to include other nondelegable
                                                        Srithong Y. Total Investments (1994) 23             duties and whether 1006 should include the
                                                        Cal.App.4th 721.)                                   nondelegable duty rule will be considered in
                                                                                                            the next cycle.
VF-1002, Premises       Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
Liability—              Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
Comparative Fault       by L. Christopher               the state of California law.
of Plaintiff at Issue   Vejnoska
VF-1204, Products       Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
Liability—              Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
Negligence—             by L. Christopher               the state of California law.
Comparative Fault       Vejnoska
of Plaintiff at Issue
1903, Negligent         Broderick Law Firm, Palo        Element 3 should say:                               The committee has made this proposed
Misrepresentation       Alto                                                                                change.
                                                        “Although defendant may have believed that
                                                        the representation was true…” (instead of
                                                        “believed”). Plaintiff should not have to
                                                        prove what defendant believed. The
                                                        instruction is trying to distinguish negligent
                                                        and intentional misrepresentation claims in a
                                                        faulty manner.
1903, VF-1900, and      Orange County Bar               Include or exclude the modifier “actually” or       The committee has conformed all the
VF-1903, Negligent      Association, by Michael         “honestly” consistently throughout these            instructions and verdict forms to use
and Intentional         G. Yoder, President             instructions and verdict forms. Bily v. Arthur      “honestly” as that is the word used in Bily.
Misrepresentation                                       Young & Co. (1992) 3 Cal.4th 370, 407–408
                                                        quotes a 1998 section of Witkin using



                                                                                     14
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 16 of 164 Page ID
        15                                                   #:22006


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
                                                        “honestly” and one section in which no
                                                        modifier is used. The modifier may add little
                                                        since “believe” means “to take as true, real”
                                                        (Webster’s) without having to be modified by
                                                        “actually” or “honestly.” But use of
                                                        “honestly” might distinguish and emphasize
                                                        the separateness of the required
                                                        “reasonableness” of the belief that would, in
                                                        conjunction with the honest/actual existence
                                                        of the belief, relieve defendant of liability for
                                                        intentional misrepresentation.
                                                        Consider adding an example of specific              The committee has adopted the
                                                        suggested language in Directions for Use            commentator’s first suggestion and added an
                                                        section at VF-1903 as to how to modify the          additional optional question as question 2.
                                                        verdict form if both intentional and negligent
                                                        misrepresentation are at issue (e.g., add a
                                                        separate, additional question before or after
                                                        question 2: “Did [name of defendant] believe
                                                        the representation was true when [he/she]
                                                        made it?” or add the following emphasized
                                                        phrase to existing question 2, making it
                                                        compound: “2. Did [name of defendant]
                                                        believe the representation was true when
                                                        made and have reasonable grounds to believe
                                                        the representation was true when [he/she]
                                                        made it?”).

1910, Real Estate       Orange County Bar               In the second paragraph of the “Directions for      The committee has adopted the
Seller’s                Association, by Michael         Use,” note that the statutory duty applies only     commentator’s second suggestion to add text
Nondisclosure of        G. Yoder, President             to improved residential real property (1 to 4       to the first paragraph.
Material Facts                                          dwelling units) and mobilehomes (subject to
                                                        some exceptions in which the statutory duty
                                                        does not apply at all). (See Civ. Code, §§
                                                        1102, 1102.2). Or maybe add to the first



                                                                                     15
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 17 of 164 Page ID
        16                                                   #:22007


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                 Committee Response
                                                        sentence, “In certain contexts (generally
                                                        residential),” before “[t]here is also a
                                                        statutory duty of disclosure. (See Civ. Code,
                                                        § 1102 et seq.).”
                                                        Move element 5 up to make it element 2.            The committee has moved element 5 up to
                                                        That defendant did not disclose the                make it element 3. The committee thinks
                                                        information is, along with element 1, the          that the instruction flows best if it is first
                                                        gravamen of the action. If 5 is moved up, it       stated that the defendant knew the
                                                        seems it would need to be reworded so that         information (current element 2) and then that
                                                        the nondisclosure is defined at that point:        he or she failed to disclose it.
                                                        “That [name of defendant] did not disclose to
                                                        [name of plaintiff] that [specify the
                                                        information that was not disclosed].”
2323, Affirmative       David B. Goodwin,               This proposed instruction should include the       The committee has decided to withdraw this
Defense—Collusion       Covington & Burling, San        words “deceitful or fraudulent” before             proposed instruction at this time for
                        Francisco                       “collusion” in line 2 of the first paragraph, so   additional work in the next cycle.
                                                        that it reads: “[defendant] claims that it does
                                                        not have to pay the judgment against
                                                        [insured] because there was deceitful or
                                                        fraudulent collusion between [insured] and
                                                        [claimant],” and in the first line of the second
                                                        paragraph, to read: “In deciding whether there
                                                        was deceitful or fraudulent collusion, you
                                                        may consider the following factors:”

                                                        Alternatively, the instruction should simply
                                                        quote the definitions of “collusion” set forth
                                                        in Span, Inc. v. Associated Int’l Ins. Co.
                                                        (1991) 227 Cal.App.3d 463, 474, which is
                                                        included in the “Sources and Authority” for
                                                        the proposed instruction.
                        Arnold Levinson,                The proposed instruction does not give             The committee shares the commentator’s
                        Pillsbury & Levinson, San       appropriate guidance to the jury in                concerns on the first point and has
                        Francisco                       determining what conduct is potentially            withdrawn this instruction for further



                                                                                    16
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 18 of 164 Page ID
        17                                                   #:22008


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                 Committee Response
                                                        collusive. The instruction suggests that if the    consideration in the next cycle.
                                                        insurer denies a defense, a default judgment,
                                                        covenant not to execute, and assignment of
                                                        rights against the insurer alone might be
                                                        collusive. The law is clearly to the contrary;
                                                        on the insurer’s refusal to defend, the insured
                                                        has the right to make the best deal possible
                                                        with the injured third party. (See Samson v.
                                                        Transamerica Ins. Co. (1981) 30 Cal.3d 220,
                                                        240–242.)

                                                        Also, the instruction fails to address the fact
                                                        that judicial consideration of the judgment
                                                        entered insulates the parties’ settlement from
                                                        any claim of collusion. (See Pruyn v.
                                                        Agricultural Ins. Co. (1995) 36 CaI.App.4th
                                                        500, 517.)
                        State Bar of California         CAJ recommends that this instruction not be        The committee is not convinced that there is
                        Committee on                    adopted because the issues are so factually        no appropriate pattern instruction on this
                        Administration of Justice       driven that a standardized instruction has a       subject, but agrees that more work is needed
                                                        high risk of being either too narrow or too        and has withdrawn this instruction for
                                                        broad in scope. CAJ suggests that this             further consideration in the next cycle.
                                                        affirmative defense should be supported by a
                                                        special instruction consistent with the specific
                                                        facts of the case. CAJ notes that the
                                                        concluding sentence in the proposed
                                                        instruction may eliminate any guidance to the
                                                        jury that might otherwise exist. If, as stated,
                                                        the “presence or absence of any of these
                                                        factors alone does not determine whether or
                                                        not there was collusion,” there appears to be a
                                                        benefit to be derived from crafting a special
                                                        instruction applicable to the facts of the case,
                                                        rather than a standard instruction.



                                                                                    17
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 19 of 164 Page ID
        18                                                   #:22009


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                    Committee Response
All Disability          California Employment           Do not change: “[physical/mental]                     The committee believes that the current
Discrimination          Lawyers Association             [condition/disease/disorder/[describe health          options are too cumbersome, and that one of
Instructions and        (CELA), by David M.             condition]]” to “[physical disability/mental          the statutory terms of “physical disability,”
Verdict Forms:          deRubertis                      disability/medical condition].” “Disability” is       “mental disability,” or “medical condition”
2540, 2541, VF-                                         a legal term of art. Serious unintended               (see Gov. Code, § 12940(a)) may be used.
2508, VF-2509, VF-                                      consequences will flow from this language             But the committee agrees that the user need
2510, VF-2513                                           change. It will shift the jury’s focus away           not be limited to selecting one of the three
                                                        from whether the employer knew of a                   statutory terms. It has elected to not require
                                                        condition, disease or disorder that limited a         any particular language, but to allow the
                                                        major life activity and onto the potentially          drafter to select one of the statutory terms, a
                                                        distinct (and often irrelevant) question of           general term such as “condition,” “disease,”
                                                        whether the employer knew of the specific             or “disorder,” or a specific health condition
                                                        “disability” suffered by the employee. The            such as “diabetes.”
                                                        language implies that the employer must
                                                        know both of the limitations and the
                                                        independent fact that the underlying
                                                        condition constitutes a disability.
                        Consumer Attorneys of           The primary problem that would result from            See response to CELA, above.
                        California, by Christopher      the proposed revisions is that they will draw
                        Dolan, President Elect          the jury’s focus away from the substantive
                                                        issue of whether the employer knew the
                                                        plaintiff suffered from a medical condition
                                                        that limited a major life activity and place it
                                                        instead on whether the employer knew that
                                                        the condition met the technical definition of
                                                        disability. It is not the identity of a plaintiff’s
                                                        “disability” or even whether the employer
                                                        knew that the medical condition constitutes a
                                                        “disability” that is important, but rather the
                                                        physical limitations and restrictions that
                                                        result from that “disability.”
2540, Disability        California Employment           The Sources and Authority should not include          Case excerpts are for the use of judges and
Discrimination—         Lawyers Association             this sentence from Scotch v. Art Institute of         attorneys, not jurors. The committee thinks
Disparate               (CELA), by David M.             California (2009) 173 Cal.App.4th 986,                that any possible misreading of the excerpt



                                                                                      18
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 20 of 164 Page ID
        19                                                   #:22010


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                 Committee Response
Treatment—              deRubertis                      1008: “While knowledge of the disability can       from Scotch is ameliorated by the sentence
Essential Factual                                       be inferred from the circumstances,                that follows the one criticized: “Vague or
Elements                                                knowledge will only be imputed to the              conclusory statements revealing an
                                                        employer when the fact of disability is the        unspecified incapacity are not sufficient to
                                                        only reasonable interpretation of the known        put an employer on notice of its
                                                        facts.” The primary problem with this              obligations.” The committee believes that
                                                        language is that it suggests that circumstantial   this sentence sets parameters on when
                                                        proof of disability is somehow treated as          knowledge cannot be imputed.
                                                        inferior to circumstantial proof of other facts
                                                        or to direct evidence that proves disability.
                                                        By suggesting that knowledge of disability
                                                        can only be imputed circumstantially if that
                                                        interpretation is the “only reasonable
                                                        interpretation” of the evidence (instead of
                                                        merely one of the reasonable interpretations),
                                                        this language misstates the law (and even
                                                        CACI No. 202).
                        Disability Rights               The use of the case Scotch v. Art Institute of     See response to CELA, above.
                        California, by Sean             California, (2009) 173 Cal.App.4th 986, as
                        Rashkis, Attorney               an authority will cause confusion for jurors
                                                        because the language in the case may be
                                                        misleading.
                                                        Element 4 on the requirement that the              The committee does not believe that
                                                        plaintiff be able to perform the essential         “without reasonable accommodation” is
                                                        functions of the job should read “with or          needed in an instruction on disability
                                                        without reasonable accommodations” (as             discrimination. If the employee asserts that
                                                        opposed to just “with reasonable                   he or she can do the job and does not need
                                                        accommodations). The draft includes a              accommodation, then reference to
                                                        quotation from Nadaf-Rahrov v. The Neiman          accommodation is omitted and element 4
                                                        Marcus Group, Inc. (2008) 166 Cal.App.4th          reads: “That [name of plaintiff] was able to
                                                        952, 965, which uses the “with or without”         perform the essential job duties.” Adding
                                                        language. This change also applies to VF-          “without reasonable accommodation” adds
                                                        2508 at question 4.                                an unnecessary and confusing aspect to the
                                                                                                           language.



                                                                                    19
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 21 of 164 Page ID
        20                                                   #:22011


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
                        Disability Rights Legal         Replace [[[his/her]/a perceived]] with            The committee agrees and has made this
                        Center, by Paula D.             [[[his/her] / a perceived / [his/her] history     change.
                        Pearlman, Executive             of]]] in the first paragraph.
                        Director


2541, Disability        Disability Rights               For the sentence at the end regarding the         The commentator cites no authority for this
Discrimination—         California, by Sean             consideration of mitigating measures, add         proposition. The committee will invite the
Reasonable              Rashkis, Attorney               “unless the mitigating measure itself limits a    commentator to make a more fully
Accommodation—                                          major life activity.” For example, certain        developed proposal for the next cycle.
Essential Factual                                       medications taken by individuals with mental
Elements                                                illness have side effects that limit major life
                                                        activities.
                        Disability Rights Legal         Add Gov. Code, § 12926(s) to Sources and          Undue hardship is the subject of the
                        Center, by Paula D.             Authority: Definition of “Undue Hardship.”        affirmative defense in CACI No. 2545, and
                        Pearlman, Executive             Or alternately, insert: “For a definition of      the statute is quoted there. The committee
                        Director                        ‘undue hardship,’ see Government Code             does not feel that it is necessary to cite it for
                                                        section 12926(s).”                                CACI No. 2541.
                                                        Add to Sources and Authority:                     The committee sees no need to add this
                                                        “In the Findings and Purposes section of the      piece of ADA legislative history to a FEHA
                                                        ADA Amendments Act of 2008 (42 USCS §             instruction.
                                                        12101 note), Congress expressed as a purpose
                                                        of the Act ‘to convey congressional intent
                                                        that the standard created by the Supreme
                                                        Court in the case of Toyota Motor
                                                        Manufacturing, Kentucky, Inc. v. Williams
                                                        (2002) 534 U.S. 184 for ‘substantially limits’
                                                        and applied by lower courts in numerous
                                                        decisions has created an inappropriately high
                                                        level of limitation necessary to obtain
                                                        coverage under the ADA, to convey that it is
                                                        the intent of Congress that the primary object
                                                        of attention in cases brought under the ADA




                                                                                     20
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 22 of 164 Page ID
        21                                                   #:22012


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
                                                        should be whether entities covered under the
                                                        ADA have complied with their obligations,
                                                        and to convey that the question of whether an
                                                        individual’s impairment is a disability under
                                                        the ADA should not demand extensive
                                                        analysis.”
2540 and 2541           California Employment           Under FEHA, “medical condition,” unlike a         The committee agrees with the
                        Lawyers Association, by         physical or mental disability, does not need to   commentator. Because “medical condition”
                        David M. deRubertis             limit a major life activity to constitute a       will now be an appropriate selection as the
                                                        qualifying disability. (Compare Government        basis of the claim, the language about limits
                                                        Code, §12926(i), (k) with §12926(h).) This is     on a major life activity has been made
                                                        an important distinction because element 3 of     optional. The Directions for Use now
                                                        Instruction 2540 and elements 3 and 4 of          explain that it should not be included if
                                                        Instruction 2541 incorporate as a default the     “medical condition” is the basis for the
                                                        “limited [insert major life activity].”           claim.
                        Disability Rights               California Government Code § 12926(i)(4)          The committee believes that this is a point
                        California, by Sean             and (k)(4) states that a person may qualify as    worth exploring, but that it needs further
                        Rashkis, Attorney               covered by the disability discrimination          consideration by the full committee. It will
                                                        section of FEHA if they are “regarded or          be considered in the next cycle.
                                                        treated by the employer…as having or having
                                                        had…” a disability. The proposed revision to
                                                        CACI 2540 and 2541 (in particular, Element
                                                        3 of both instructions) adds language to
                                                        recognize the “regarded as” clause but
                                                        ignores the “treated by” language. “Regarded
                                                        as” or “thought,” as used by CACI, is a
                                                        subjective standard. “Treated as” is more of
                                                        an objective standard and needs to be
                                                        incorporated into the instruction. For
                                                        instance, the language could be changed to
                                                        read as follows: “3. That [name of defendant]
                                                        [knew/thought that [name of plaintiff]] [or
                                                        treated [name of plaintiff] as though she/he]
                                                        … .”



                                                                                    21
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 23 of 164 Page ID
        22                                                   #:22013


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
2546 and VF-2513,       California Employment           The instruction and verdict form misstate the       Gov Code, § 12940(n) specifically requires a
Disability              Lawyers Association, by         law by requiring -a specific request for            request for reasonable accommodation in
Discrimination—         David M. deRubertis             accommodation-in all cases to trigger the           order to trigger the right to the interactive
Reasonable                                              interactive process.                                process even though 12940(m) does not
Accommodation—                                                                                              require a specific request to obtain
Failure to Engage in                                                                                        reasonable accommodation. The
Interactive Process                                                                                         instructions follow the statute.
VF-2510, Disability     California Employment           VF-2510 improperly requires the jury to             CACI verdict forms do not address the
Discrimination—         Lawyers Association, by         consider an affirmative defense before it           burden of proof. Affirmative defenses and
Reasonable              David M. deRubertis             decides liability and could create confusion        elements are combined in a number of
Accommodation—                                          concerning which side bears the burden of           different ways.
Affirmative                                             proof on which issues.
Defense—Undue
Hardship
3023B, Threat of        Mark Meyer, Attorney at         CACI No. 3023B element 3 and VF-3013                The committee does not believe that any
Violence—Ralph          Law (no further                 question 3 ask jurors, “Would a reasonable          change is needed. The instruction language
Act—Essential           information provided)           person in [name of plaintiff]’s position have       simply requires a reasonable person’s belief
Factual Elements,                                       believed that [name of defendant] would             that defendant would carry out the threat.
and VF-3013, Ralph                                      carry out [his/her] threats?” This element and      This is what is required by Winarto.
Act                                                     question are unclear and improperly suggest         Combining questions 3 and 4 would not be
                                                        that a plaintiff must believe the defendant         proper because they address two different
                                                        will more likely than not act on a threat of        matters that must be proved: (1) the
                                                        violence. Civil Code section 51.7 is intended       reasonable belief that the defendant will
                                                        to prohibit intimidation by a threat of             carry out the threat; and (2) a reasonable
                                                        violence. A person can be intimidated by a          person would be intimidated.
                                                        threat when he or she reasonably believes that
                                                        the threat is serious and might be carried out,
                                                        even if the victim does not believe the threat
                                                        “will” (more likely than not) be carried out.
                                                        As stated in the authorities cited, “The test is:
                                                        ‘would a reasonable person, standing in the
                                                        shoes of the plaintiff, have been intimidated
                                                        by the actions of the defendant and have
                                                        perceived a threat of violence?’ (Winarto v.



                                                                                     22
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 24 of 164 Page ID
        23                                                   #:22014


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
                                                        Toshiba America Electronics Components,
                                                        Inc. (9th Cir. 2001) 274 F.3d 1276, 1289-
                                                        1290 internal citation omitted.)” (Emphasis
                                                        added.) The plaintiff should not be required
                                                        to prove that a reasonable person would
                                                        believe that the defendant would, in fact,
                                                        more likely than not, attempt to carry out the
                                                        threat. I suggest questions 3 and 4 be
                                                        combined in the following manner: “Would a
                                                        reasonable person in [plaintiff]'s position
                                                        have been intimidated because [he/she]
                                                        reasonably believed [defendant] might carry
                                                        out [his/her] threats?”
3702, Affirmative       Orange County Bar               Revise the second sentence in the Directions        The committee has made the proposed
Defense—                Association, by Michael         for Use to read, “For example, in an                change.
Comparative Fault       G. Yoder, President             automobile accident lawsuit brought by a
of Plaintiff’s Agent                                    corporate plaintiff, the defendant could use
                                                        this instruction to assert that the negligence of
                                                        the plaintiff’s employee/driver contributed to
                                                        causing the accident.”
                        Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
                        Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
                        by L. Christopher               the state of California law.
                        Vejnoska
3905A, Physical         Mark Meyer, Attorney at         The first sentence of the last paragraph states     The committee believes it is important to
Pain, Mental            Law (no further                 the proper rule: a jury should award the            instruct the jury not to reduce noneconomic
Suffering, and          information provided)           present value of any future pain and                damages to present value. Members have
Emotional Distress                                      suffering. The second sentence is confusing         received reports of jury confusion when
(Noneconomic                                            and unnecessary. It should be eliminated. It        there are both future economic and
Damage); 3921,                                          appears to be in response to the trial court's      noneconomic damages at issue. Because
Wrongful Death                                          error in Salgado v. County of L.A. (1998) 19        expert testimony and present-value charts
(Death of an Adult);                                    Cal.4th 629. In that case, the jury provided an     are presented for economic damages, the
3922, Wrongful                                          award for the present value of future pain and      jury sometimes applies the same
Death (Parents’                                         suffering damages and the trial court ordered       mathematical reduction to noneconomic



                                                                                     23
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 25 of 164 Page ID
        24                                                   #:22015


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                Committee Response
Recovery for Death                                      that the payments be made over the lifetime       damages also. This is contrary to the court’s
of a Minor Child)                                       of the plaintiff without adjusting the gross      directions in Salgado.
                                                        award upward to take into account the time-
                                                        value of money. The jury did not err in
                                                        Salgado; the trial court judge did. There is no
                                                        need to instruct jurors on this point. However,
                                                        you may wish to include this sentence in the
                                                        directions for use.
                        Orrick, Herrington &            Orrick disagrees with the addition of the         The committee disagrees with the
                        Sutcliffe, San Francisco,       phrase “because that reduction should only be     commentator’s interpretation of Salgado.
                        by L. Christopher               performed with respect to economic                The court said that the jury must be
                        Vejnoska                        damages” because it misstates the holding         instructed to award damages for future
                                                        and reasoning of Salgado v. County of L.A.        noneconomic harm in current dollars. This
                                                        (1998) 19 Cal.4th 629, 646–647. In Salgado,       is not the same thing as “present cash
                                                        the California Supreme Court provided that        value.” Reduction to “present cash value” is
                                                        the jury should calculate future noneconomic      a mathematical function that is usually
                                                        damages in their present cash value, and          performed based on expert testimony, tables,
                                                        indeed that trial courts should expressly         and formulas. It is to be performed only
                                                        instruct the jury to do so. The court merely      with regard to economic damages.
                                                        held that in the absence of such an
                                                        instruction, one should nevertheless assume
                                                        that the jury’s award of future noneconomic
                                                        damages is expressed in present value dollars,
                                                        such that it need not be reduced further.
                                                        Here, the proposed additional language
                                                        incorrectly suggests that it is only economic
                                                        damages, and not noneconomic damages, that
                                                        should be calculated in their present cash
                                                        value. The current instruction is already
                                                        accurate and should not be confused with this
                                                        improper language.
                                                        Orrick also disagrees with the proposal to        The current order switches from present to
                                                        move the second sentence of this instruction      future to present to future (damages). By
                                                        (beginning “To recover for future ...”) to        switching the order, the two paragraphs on



                                                                                    24
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 26 of 164 Page ID
        25                                                   #:22016


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                  Committee Response
                                                        follow the third sentence (beginning “No            present damages, which will always be
                                                        fixed standard…”) because doing so would            given, are together, and the two that will be
                                                        render the instruction unnecessarily                given only if future damages are claimed are
                                                        confusing. Currently, the instruction is laid       together.
                                                        out in a proper logical sequence: (1) the
                                                        plaintiff must first prove that he or she is
                                                        reasonably certain to suffer future harm; (2) if
                                                        so, the jury must use its judgment to decide
                                                        the reasonable amount of such damages.
                                                        Reversing the order of these sentences would
                                                        confuse the threshold question of proving
                                                        certain damages with the proper method of
                                                        calculating those damages.
3921 and 3922           Orrick, Herrington &            The phrase “because that reduction should           When there is a case (here, Fox v. Pacific
                        Sutcliffe, San Francisco,       only be performed with respect to economic          Southwest Airlines (1982) 133 Cal.App.3d
                        by L. Christopher               damages” should not be used for these               565, 569) that the committee believes is no
                        Vejnoska                        particular instructions because, as the Judicial    longer good law because of a later Supreme
                                                        Council acknowledges in its Directions for          Court case (here, Salgado v. County of L.A.
                                                        Use, the law is not clear in the context of         (1998) 19 Cal.4th 629), the committee
                                                        wrongful death actions. Because the goal of         thinks it is important to call attention to the
                                                        the instructions is to provide an “explanation      issue and note it in the Directions for Use.
                                                        of the law” (CACI June 2009 Preface), it is         But at times the committee thinks that it is
                                                        inappropriate to sanction a given instruction       also appropriate to draft an instruction in the
                                                        regarding a point of law when that law is           way that it believes reflects the law, even
                                                        unclear and unsettled.                              though the point is not conclusively settled.
                                                                                                            Because the committee believes that
                                                                                                            Salgado nullifies Fox, it has revised the
                                                                                                            instructions accordingly.
3960, Comparative       Orrick, Herrington &            Orrick supports this proposed revision in its       No response is required.
Fault of Plaintiff—     Sutcliffe, San Francisco,       entirety and believes that it accurately reflects
General Verdict         by L. Christopher               the state of California law.
                        Vejnoska
4420, Affirmative       Dylan W. Wiseman,               Contrary to the express terms of CACI 4420,         The committee has fully considered the
Defense—                Littler Mendelson,              there is absolutely no evidence suggesting          commentator’s views, and while recognizing



                                                                                     25
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 27 of 164 Page ID
        26                                                   #:22017


All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                                 Committee Response
Information Was         Sacramento                      that the Legislature envisioned it was creating    that the law is not completely clear, does not
Readily                                                 an “affirmative defense” by deleting the           agree with him. A full analysis of the
Ascertainable by                                        “ambiguous” and “muddied” language from            committee’s reasons for rejecting this
Proper Means                                            California's version of the UTSA. A                comment is set forth in its report to the
                                                        “defense” is not the same as an “affirmative       council.
                                                        defense.” A defense may be asserted in the
                                                        form of a “traverse,” which is “[a] formal
                                                        denial of a factual allegation made in the
                                                        opposing party’s pleading.” (Black's Law
                                                        Dictionary, traverse.) On the other hand, an
                                                        affirmative defense is defined as “[a]
                                                        defendant’s assertion of facts and arguments
                                                        that, if true, will defeat the plaintiff’s or
                                                        prosecution’s claim, even if all the allegations
                                                        in the complaint are true.” (Black's Law
                                                        Dictionary, affirmative defense [emphasis
                                                        added]; see also 5 Witkin, California
                                                        Procedure (4th Ed. 1996) Pleadings § 1081
                                                        [affirmative defense admits the truth of the
                                                        essential allegations of the complaint].) When
                                                        the Senate Judiciary Committee voted to
                                                        delete the “readily ascertainable” language
                                                        from the UTSA, but kept open the door for it
                                                        to be asserted by a defendant, it expressly
                                                        concluded, “However, the assertion that a
                                                        matter is readily ascertainable by proper
                                                        means remains available as a defense to a
                                                        claim of misappropriation.” This is nothing
                                                        more than a defense, or a traverse. Certainly
                                                        it is not an “affirmative defense.” Under case
                                                        law, the proper scope of the defense must be
                                                        “based on the absence of misappropriation,”
                                                        meaning that the information was not
                                                        acquired by improper means. If the defendant



                                                                                    26
                          Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 28 of 164 Page ID
        27                                                   #:22018
CACI 09-02
New and Revised CACI Instructions
All comments are paraphrased unless indicated by quotation marks.

Instruction             Commentator                     Summary of Comment                              Committee Response
                                                        “acquired” the trade secret through theft,
                                                        bribery, misrepresentation, breach or
                                                        inducement of a breach of duty to maintain
                                                        secrecy, or espionage through electronic or
                                                        other means,” then the Legislative defense is
                                                        not available. (See ABBA Rubber Co. v.
                                                        Seaquist (1991) 235 Cal.App.3d 1, 21, fn. 9;
                                                        Imax Corp. v. Cinema Techs. (9th Cir. 1998)
                                                        152 F.3d 1161, 1168; SEIU v. Roselli
                                                        (N.D.Cal. 2009) U.S. Dist. LEXIS 40776.)
                                                        The Sources and Authority to CACI 4420          The case excerpts in the Sources and
                                                        may lead to confusion among jurors, do not      Authority are all taken directly from the text
                                                        accurately state the law in California, and     of the cases. Because they are not presented
                                                        invite California businesses to appeal any      to the jury, there is no possibility of
                                                        jury result arising from the issuance of CACI   confusion among jurors.
                                                        4420.
                        Orange County Bar               Agree with all new and revised instructions     No response is required.
                        Association, by Michael         except as indicated above.
                        G. Yoder, President




                                                                                   27
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 29 of 164 Page ID
  28                               #:22019


           CIVIL JURY INSTRUCTIONS (CACI 09–02)
         WINTER 2009 REVISIONS—TABLE OF CONTENTS

PRETRIAL SERIES
    100: Preliminary Admonitions (Revised)                                            p. 4

NEGLIGENCE SERIES
    405: Comparative Fault of Plaintiff (Revised)                                     p. 8

      406:   Apportionment of Responsibility (Revised)                                p. 10

      407:   Comparative Fault of Decedent (Revised)                                  p. 13

      422:   Sale of Alcoholic Beverages to Obviously Intoxicated Minors (Revised)    p. 15

      426:   Negligent Hiring, Supervision, or Retention of Employee (New)            p. 18

      457:   Statute of Limitations—Equitable Tolling—Other Prior Proceeding (New)    p. 20

      VF-406: Negligence—Sale of Alcoholic Beverages to Obviously Intoxicated Minor
            (Revised)                                                                 p. 24

MOTOR VEHICLES AND HIGHWAY SAFETY SERIES
    724: Negligent Entrustment of Motor Vehicle (Revised)                             p. 27

RAILROAD CROSSINGS SERIES
     806: Comparative Fault—Duty to Approach Crossing With Care (Revised)             p. 30

PREMISES LIABILITY SERIES
    1006: Landlord’s duty (Revised)                                                   p. 33

      VF-1002: Premises Liability—Comparative Fault of Plaintiff at Issue (Revised)   p. 37

PRODUCTS LIABILITY SERIES
    VF-1204: Products Liability—Negligence—Comparative Fault of Plaintiff at Issue
    (Revised)                                                                         p. 40

FRAUD OR DECEIT SERIES
    1903: Negligent Misrepresentation (Revised)                                       p. 43

      1910: Real Estate Seller’s Nondisclosure of Material Facts (New)                p. 46

      1923: Damages—“Out of Pocket” Rule (Revised)                                    p. 49

      1924: Damages—“Benefit of- the- Bargain” Rule (Revised)                         p. 52



                                              28
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 30 of 164 Page ID
  29                               #:22020



      VF-1900: Intentional Misrepresentation (Revised)                                    p. 56

      VF-1903: Negligent Misrepresentation (Revised)                                      p. 59

CONVERSION SERIES
    2100: Conversion—Essential Factual Elements (Revised)                                 p. 62

      VF-2100: Conversion (Revised)                                                       p. 66

FAIR EMPLOYMENT AND HOUSING ACT SERIES
     2540: Disability Discrimination—Disparate Treatment—Essential Factual Elements
           (Revised)                                                                      p. 68

      2541: Disability Discrimination—Reasonable Accommodation
            —Essential Factual Elements (Revised)                                         p. 72

      2546: Disability Discrimination—Reasonable Accommodation
            —Failure to Engage in Interactive Process (Revised)                           p. 77

      VF-2508: Disability Discrimination—Disparate Treatment (Revised)                    p. 81

      VF-2509: Disability Discrimination— Reasonable Accommodation (Revised)              p. 85

      VF-2510: Disability Discrimination Reasonable Accommodation
            —Affirmative Defense—Undue Hardship (Revised)                                 p. 88

      VF-2513: Disability Discrimination Reasonable Accommodation
            —Failure to Engage in Interactive Process (Revised)                           p. 92

FEDERAL EMPLOYEES LIABILITY ACT SERIES
    2904: Comparative Fault (Revised)                                                     p. 96

CIVIL RIGHTS SERIES
     3023A: Acts of Violence—Ralph Act —Essential Factual Elements
     (Derived from former CACI No. 3023)                                                  p. 98

      3023B: Threat of Violence—Ralph Act —Essential Factual Elements
      (Derived from former CACI No. 3023)                                                 p. 101

      VF-3013: Ralph Act (Revised)                                                        p. 104

VICARIOUS RESPONSIBILITY SERIES
     3702: Affirmative Defense—Comparative Fault of Plaintiff’s Agent (Revised)           p. 107

DAMAGES SERIES
    3905A: Physical Pain, Mental Suffering, and Emotional Distress (Noneconomic Damage)



                                              29
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 31 of 164 Page ID
  30                               #:22021


             (Revised)                                                                 p. 109

      3921: Wrongful Death (Death of an Adult) (Revised)                               p. 112

      3922: Wrongful Death (Parents’ Recovery for Death of a Minor Child) (Revised)    p. 118

      3960: Comparative Fault of Plaintiff—General Verdict (Revised)                   p. 124

TRADE SECRETS SERIES
    4420: Affirmative Defense--Information Was Readily Ascertainable by Proper Means
          (Revised)                                                                    p. 125

CONCLUDING INSTRUCTIONS SERIES
    5000: Duties of the Judge and Jury (Revised)                                       p. 128

      5009: Predeliberation Instructions (Revised)                                     p. 131

      5012: Introduction to Special Verdict Form (Revised)                             p. 134




                                              30
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 32 of 164 Page ID
      31                                     #:22022
                 Preliminary Draft Only -- Not Approved by Judicial Council


                                    100. Preliminary Admonitions


You have now been sworn as jurors in this case. I want to impress on you the seriousness and
importance of serving on a jury. Trial by jury is a fundamental right in California. The parties
have a right to a jury that is selected fairly, that comes to the case without bias, and that will
attempt to reach a verdict based on the evidence presented. Before we begin, I need to explain how
you must conduct yourselves during the trial.

Do not allow anything that happens outside this courtroom to affect your decision. During the trial
do not talk about this case or the people involved in it with anyone, including family and persons
living in your household, friends and coworkers, spiritual leaders, advisors, or therapists.

This prohibition is not limited to face-to-face conversations. It also extends to all forms of
electronic communications. Do not use any electronic device or media, such as a cell phone or
smart phone, PDA, computer, the Internet, any Internet service, any text or instant -messaging
service, any Internet chat room, blog, or Web site, including social networking websites or online
diaries, to send or receive any information to or from anyone about this case or your experience as
a juror until after you have been discharged from your jury duty.

 Do not post any information about the trial or your jury service on the Internet in any form. Do
not send or accept any messages, including e-mail or text messages, to or from anyone concerning
the trial or your service. You may say you are on a jury and how long the trial may take, but that
is all. You must not even talk about the case with the other jurors until after I tell you that it is time
for you to decide the case.

During the trial you must not listen to anyone else talk about the case or the people involved in the
case. You must avoid any contact with the parties, the lawyers, the witnesses, and anyone else who
may have a connection to the case. If anyone tries to talk to you about this case, tell that person that
you cannot discuss it because you are a juror. If he or she keeps talking to you, simply walk away
and report the incident to the court [attendant/bailiff] as soon as you can.

After the trial is over and I have released you from jury duty, you may discuss the case with
anyone, but you are not required to do so.

During the trial, do not read, listen to, or watch any news reports about this case. [I have no
information that there will be news reports concerning this case.] This prohibition extends to the
use of the Internet in any way, including reading any blog about the case or about anyone involved
with it or using Internet maps or mapping programs or any other program or device to search for
or to view any place discussed in the testimony.

You must decide this case based only on the evidence presented in this trial and the instructions of
law that I will provide. Nothing that you see, hear, or learn outside this courtroom is evidence
unless I specifically tell you it is. If you receive any information about this case from any source
outside of the courtroom, promptly report it to the court [attendant/bailiff]. It is important that all
jurors see and hear the same evidence at the same time.



                                Copyright Judicial Council of California
                                                       31
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 33 of 164 Page ID
      32                                     #:22023
                 Preliminary Draft Only -- Not Approved by Judicial Council



Do not do any research on your own or as a group. Do not use dictionaries, the Internet, or other
reference materials. Do not investigate the case or conduct any experiments. Do not contact anyone
to assist you, such as a family accountant, doctor, or lawyer. Do not visit or view the scene of any
event involved in this case. If you happen to pass by the scene, do not stop or investigate. All jurors
must see or hear the same evidence at the same time. If you do need to view the scene during the
trial, you will be taken there as a group under proper supervision.

It is important that you keep an open mind throughout this trial. Evidence can only be presented a
piece at a time. Do not form or express an opinion about this case while the trial is going on. You
must not decide on a verdict until after you have heard all the evidence and have discussed it
thoroughly with your fellow jurors in your deliberations.

Do not concern yourselves with the reasons for the rulings I will make during the course of the
trial. Do not guess what I may think your verdict should be from anything I might say or do.

When you begin your deliberations, you may discuss the case only in the jury room and only when
all the jurors are present.

You must decide what the facts are in this case. And, I repeat, your verdict must be based only on
the evidence that you hear or see in this courtroom. Do not let bias, sympathy, prejudice, or public
opinion influence your verdict.

At the end of the trial, I will explain the law that you must follow to reach your verdict. You must
follow the law as I explain it to you, even if you do not agree with the law.


New September 2003; Revised April 2004, October 2004, February 2005, June 2005, December 2007,
December 2009

                                             Directions for Use

This instruction should be given at the outset of every case, even as early as when the jury panel enters
the courtroom (without the first sentence).

If the jury is allowed to separate, Code of Civil Procedure section 611 requires the judge to admonish the
jury that “it is their duty not to converse with, or suffer themselves to be addressed by any other person,
on any subject of the trial, and that it is their duty not to form or express an opinion thereon until the case
is finally submitted to them.”

                                           Sources and Authority

•   Article I, section 16 of the California Constitution provides that “trial by jury is an inviolate right and
    shall be secured to all.”

•   Code of Civil Procedure section 608 provides, in part: “In charging the jury the court may state to


                                  Copyright Judicial Council of California
                                                          32
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 34 of 164 Page ID
      33                                     #:22024
                 Preliminary Draft Only -- Not Approved by Judicial Council

    them all matters of law which it thinks necessary for their information in giving their verdict; and, if it
    state the testimony of the case, it must inform the jury that they are the exclusive judges of all
    questions of fact.” (See also Evid. Code, § 312; Code Civ. Proc., § 592.)

•   Under Code of Civil Procedure section 611, jurors may not “form or express an opinion” prior to
    deliberations. (See also City of Pleasant Hill v. First Baptist Church of Pleasant Hill (1969) 1
    Cal.App.3d 384, 429 [82 Cal.Rptr. 1]. It is misconduct for a juror to prejudge the case. (Deward v.
    Clough (1966) 245 Cal.App.2d 439, 443-444 [54 Cal.Rptr. 68].)

•   Jurors must not undertake independent investigations of the facts in a case. (Kritzer v. Citron (1950)
    101 Cal.App.2d 33, 36 [224 P.2d 808]; Walter v. Ayvazian (1933) 134 Cal.App. 360, 365 [25 P.2d
    526].)

•   Jurors are required to avoid discussions with parties, counsel, or witnesses. (Wright v. Eastlick (1899)
    125 Cal. 517, 520-521 [58 P. 87]; Garden Grove School Dist. v. Hendler (1965) 63 Cal.2d 141, 144
    [45 Cal.Rptr. 313, 403 P.2d 721].)

•   It is misconduct for jurors to engage in experiments that produce new evidence. (Smoketree-Lake
    Murray, Ltd. v. Mills Concrete Construction Co. (1991) 234 Cal.App.3d 1724, 1746 [286 Cal.Rptr.
    435].)

•   Unauthorized visits to the scene of matters involved in the case are improper. (Anderson v. Pacific
    Gas & Electric Co. (1963) 218 Cal.App.2d 276, 280 [32 Cal.Rptr. 328].)

•   It is improper for jurors to receive information from the news media about the case. (Province v.
    Center for Women’s Health & Family Birth (1993) 20 Cal.App.4th 1673, 1679 [25 Cal.Rptr.2d 667],
    disapproved on other grounds in Heller v. Norcal Mutual Ins. Co. (1994) 8 Cal.4th 30, 41 [32
    Cal.Rptr.2d 200, 876 P.2d 999]; Hilliard v. A. H. Robins Co. (1983) 148 Cal.App.3d 374, 408 [196
    Cal.Rptr. 117].)

•   Jurors must avoid bias: “ ‘The right to unbiased and unprejudiced jurors is an inseparable and
    inalienable part of the right to trial by jury guaranteed by the Constitution.’ ” (Weathers v. Kaiser
    Foundation Hospitals (1971) 5 Cal.3d 98, 110 [95 Cal.Rptr. 516, 485 P.2d 1132], internal citations
    omitted.) Evidence of racial prejudice and bias on the part of jurors amounts to misconduct and may
    constitute grounds for ordering a new trial. (Ibid.)

•   An instruction to disregard any appearance of bias on the part of the judge is proper and may cure any
    error in a judge’s comments. (Gist v. French (1955) 136 Cal.App.2d 247, 257–259 [288 P.2d 1003],
    disapproved on other grounds in Deshotel v. Atchinson, Topeka & Santa Fe Ry. Co. (1958) 50 Cal.2d
    664, 667 [328 P.2d 449] and West v. City of San Diego (1960) 54 Cal.2d 469, 478 [6 Cal.Rptr. 289,
    353 P.2d 929].) “It is well understood by most trial judges that it is of the utmost importance that the
    trial judge not communicate in any manner to the jury the judge’s opinions on the case submitted to
    the jury, because juries tend to attach inflated importance to any such communication, even when the
    judge has no intention whatever of influencing a jury’s determination.” (Dorshkind v. Harry N. Koff
    Agency, Inc. (1976) 64 Cal.App.3d 302, 307 [134 Cal.Rptr. 344].)



                                  Copyright Judicial Council of California
                                                          33
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 35 of 164 Page ID
      34                                     #:22025
                 Preliminary Draft Only -- Not Approved by Judicial Council


Secondary Sources

27 California Forms of Pleading and Practice, Ch. 322, Juries and Jury Selection, § 322.50 (Matthew
Bender)

1 Matthew Bender Practice Guide: California Trial and Post-Trial Civil Procedure, Ch. 17, Dealing With
the Jury, 17.05




                               Copyright Judicial Council of California
                                                      34
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 36 of 164 Page ID
      35                                     #:22026
                 Preliminary Draft Only -- Not Approved by Judicial Council

                    405. Comparative Fault of Plaintiff’s Contributory Negligence


[Name of defendant] claims that [name of plaintiff]’s harm was caused in whole or in part by [name of
plaintiff]’s own negligence contributed to [his/her] harm. To succeed on this claim, [name of
defendant] must prove both of the following:

       1.      That [name of plaintiff] was negligent; and

       2.      That [name of plaintiff]’s negligence was a substantial factor in causing [his/her]
               harm.

If [name of defendant] proves the above, [name of plaintiff]’s damages are reduced by your
determination of the percentage of [name of plaintiff]’s responsibility. I will calculate the actual
reduction.


New September 2003; Revised December 2009

                                            Directions for Use

This instruction should not be given absent substantial evidence that plaintiff was negligent. (Drust v.
Drust (1980) 113 Cal.App.3d 1, 6 [169 Cal.Rptr. 750].)

If there are multiple defendants or alleged nondefendant torteasors, also give CACI No. 406,
Apportionment of Responsibility.This instruction should be used only where the defendant claims that
plaintiff was negligent, there is only one defendant, and the defendant does not claim that any other factor
caused the harm.

                                          Sources and Authority

•   In Li v. Yellow Cab Co. (1975) 13 Cal.3d 804, 810 [119 Cal.Rptr. 858, 532 P.2d 1226], the Court
    court concluded that the “all-or-nothing” rule of contributory negligence should be abandoned in
    favor of a rule that assesses liability in proportion to fault.

•   Restatement Second of Torts, section 463, defines “contributory negligence” as “conduct on the part
    of the plaintiff which falls below the standard to which he should conform for his own protection, and
    which is a legally contributing cause cooperating with the negligence of the defendant in bringing
    about the plaintiff’s harm.”

•   It is settled that the issue of contributory negligence must be presented to the jury whenever it is
    asserted as a defense and there is “some evidence of a substantial character” to support it. (Hasson v.
    Ford Motor Co. (1977) 19 Cal.3d 530, 548 [138 Cal.Rptr. 705, 564 P.2d 857]; Scott v. Alpha Beta
    Co. (1980) 104 Cal.App.3d 305, 310 [163 Cal.Rptr. 544].)

•   Courts have found that it is not error to use the phrase “contributory negligence” in a jury instruction


                                 Copyright Judicial Council of California
                                                         35
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 37 of 164 Page ID
      36                                     #:22027
                 Preliminary Draft Only -- Not Approved by Judicial Council

    on comparative negligence: “The use by the trial court of the phrase ‘contributory negligence’ in
    instructing’ on the concept of comparative negligence is innocuous. Li v. Yellow Cab Co. [citation]
    abolished the legal doctrine, but not the phrase or the concept of ‘contributory negligence.’ A
    claimant’s negligence contributing causally to his own injury may be considered now not as a bar to
    his recovery, but merely as a factor to be considered in measuring the amount thereof.” (Bradfield v.
    Trans World Airlines, Inc. (1979) 88 Cal.App.3d 681, 686 [152 Cal.Rptr. 172].)

•   The defendant has the burden of proving contributory negligence. (Drust, supra, 113 Cal.App.3d at p.
    6.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1003, 1295–1303

California Tort Guide (Cont.Ed.Bar 3d ed.) §§ 1.38-1.39

1 Levy et al., California Torts, Ch. 4, Comparative Negligence, Assumption of the Risk, and Related
Defenses, § 4.04 (Matthew Bender)

4 California Trial Guide, Unit 90, Closing Argument, § 90.91 (Matthew Bender)

33 California Forms of Pleading and Practice, Ch. 380, Negligence § 380.170 (Matthew Bender)

16 California Points and Authorities, Ch. 165, Negligence, § 165.380 (Matthew Bender)




                                 Copyright Judicial Council of California
                                                       36
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 38 of 164 Page ID
      37                                     #:22028
                 Preliminary Draft Only -- Not Approved by Judicial Council


                               406. Apportionment of Responsibility


[[Name of defendant] claims that the [negligence/fault] of [insert name(s) or description(s) of nonparty
tortfeasor(s)] was [also] a substantial factor in causingcontributed to [name of plaintiff]’s harm. To
succeed on this claim, [name of defendant] must prove both of the following:

       1.      That [insert name(s) or description(s) of nonparty tortfeasor(s)] [was/were] [negligent/at
               fault]; and

       2.      That the [negligence/fault] of [insert name(s) or description(s) of nonparty tortfeasor(s)]
               was a substantial factor in causing [name of plaintiff]’s harm.]

If you find that the [negligence/fault] of more than one person including [name of defendant] [and]
[[name of plaintiff]/ [and] [name(s) or description(s) of nonparty tortfeasor(s)]] was a substantial factor
in causing [name of plaintiff]’s harm, you must then decide how much responsibility each has by
assigning percentages of responsibility to each person listed on the verdict form. The percentages
must total 100 percent.

You will make a separate finding of [name of plaintiff]’s total damages, if any. In determining an
amount of damages, you should not consider any person’s assigned percentage of responsibility.

[“Person” can mean an individual or a business entity.]


New September 2003; Revised June 2006, December 2007, December 2009

                                            Directions for Use

This instruction is designed to assist the jury in completing CACI No. VF-402, Negligence—Fault of
Plaintiff and Others at Issue, which must be given in a multiple-tortfeasor case to determine comparative
fault. VF-402 is designed to compare the conduct of all defendants, the conduct of the plaintiff, and the
conduct of any nonparty tortfeasors.

Throughout, select “fault” if there is a need to allocate responsibility between tortfeasors whose alleged
liability is based on conduct other than negligence, e.g., strict products liability.

Include the first paragraph if the defendant has presented evidence that the conduct of one or more
nonparties contributed to the plaintiff’s harm. “Nonparties” include the universe of tortfeasors who are
not present at trial, including defendants who settled before trial and nonjoined alleged tortfeasors.
(Dafonte v. Up-Right (1992) 2 Cal.4th 593, 603 [7 Cal.Rptr.2d 238, 828 P.2d 140].) Include “also” if the
defendant concedes some degree of liability.

If the plaintiff’s contributory negligencecomparative fault is also at issue, give CACI No. 405,
Comparative Fault of Plaintiff’s Contributory Negligence, in addition to this instruction.




                                 Copyright Judicial Council of California
                                                        37
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 39 of 164 Page ID
      38                                     #:22029
                 Preliminary Draft Only -- Not Approved by Judicial Council

Include the last paragraph if any of the defendants or others alleged to have contributed to the plaintiff’s
harm are is not an individuals.

                                           Sources and Authority

•   Civil Code section 1431.2(a) (Proposition 51) provides: “In any action for personal injury, property
    damage, or wrongful death, based upon principles of comparative fault, the liability of each defendant
    for non-economic damages shall be several only and shall not be joint. Each defendant shall be liable
    only for the amount of non-economic damages allocated to that defendant in direct proportion to that
    defendant's percentage of fault, and a separate judgment shall be rendered against that defendant for
    that amount.”

•   The Supreme Court has held that the doctrine of joint and several liability survived the adoption of
    comparative negligence: “[W]e hold that after Li, a concurrent tortfeasor whose negligence is a
    proximate cause of an indivisible injury remains liable for the total amount of damages, diminished
    only ‘in proportion to the amount of negligence attributable to the person recovering.’ ” (American
    Motorcycle Assn. v. Superior Court (1978) 20 Cal.3d 578, 590 [146 Cal.Rptr. 182, 578 P.2d 899],
    citing Li v. Yellow Cab Co. (1975) 13 Cal.3d 804, 829 [119 Cal.Rptr. 858, 532 P.2d 1226].)

•   The Supreme Court in American Motorcycle Assn. also modified the equitable indemnity rule “to
    permit a concurrent tortfeasor to obtain partial indemnity from other concurrent tortfeasors on a
    comparative fault basis.” (American Motorcycle Assn., supra, 20 Cal.3d at p. 591.)

•    “[A] ‘defendant['s]’ liability for noneconomic damages cannot exceed his or her proportionate share
    of fault as compared with all fault responsible for the plaintiff's injuries, not merely that of
    ‘defendant[s]’ present in the lawsuit.” (Dafonte, supra, 2 Cal.4th at p. 603, original italics.)

•   “[U]nder Proposition 51, fault will be allocated to an entity that is immune from paying for its
    tortious acts, but will not be allocated to an entity that is not a tortfeasor, that is, one whose actions
    have been declared not to be tortious.” (Taylor v. John Crane, Inc. (2003) 113 Cal.App.4th 1063,
    1071 [6 Cal.Rptr.3d 695], original italics.)

•   “A defendant bears the burden of proving affirmative defenses and indemnity cross-claims.
    Apportionment of noneconomic damages is a form of equitable indemnity in which a defendant may
    reduce his or her damages by establishing others are also at fault for the plaintiff's injuries. Placing
    the burden on defendant to prove fault as to nonparty tortfeasors is not unjustified or unduly onerous.”
    (Wilson v. Ritto (2003) 105 Cal.App.4th 361, 370 [129 Cal.Rptr.2d 336].)

•   “When a defendant is liable only by reason of a derivative nondelegable duty arising from his status
    as employer or landlord or vehicle owner or coconspirator, or from his role in the chain of distribution
    of a single product in a products liability action, his liability is secondary (vicarious) to that of the
    actor and he is not entitled to the benefits of Proposition 51.” (Bayer-Bel v. Litovsky (2008) 159
    Cal.App.4th 396, 400 [71 Cal.Rptr.3d 518], original italics, internal citations omitted.)

•   Restatement Third of Torts, Apportionment Liability, section 7, comment (g), provides, in part:
    “Percentages of responsibility are assigned by special verdict to any plaintiff, defendant, settlor,


                                   Copyright Judicial Council of California
                                                           38
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 40 of 164 Page ID
      39                                     #:22030
                 Preliminary Draft Only -- Not Approved by Judicial Council

    immune person, or other relevant person … whose negligence or other legally culpable conduct was a
    legal cause of the plaintiff’s injury. The percentages of responsibility must total 100 percent. The
    factfinder makes a separate finding of the plaintiff’s total damages. Those damages are reduced by the
    percentage of responsibility the factfinder assigns to the plaintiff. The resulting amount constitutes the
    plaintiff’s ‘recoverable damages.’ ”

•   Restatement Third of Torts, Apportionment Liability, section 26, comment (h), provides, in part: “A
    more attractive solution is to place the burden of proof on the party seeking to avoid responsibility for
    the entire injury, along with relaxing the burden of production. This allows the factfinder to divide
    damages based on the available evidence. Ultimately, however, the sufficiency of the evidence is
    determined by applicable procedural rules.”

Secondary Sources

5 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 50, 52–56, 59, 60, 63, 64, 68

California Tort Guide (Cont.Ed.Bar 3d ed.) §§ 1.52–1.59

1 Levy et al., California Torts, Ch. 4, Comparative Negligence, Assumption of the Risk, and Related
Defenses, §§ 4.04–4.03, 4.07–4.08 (Matthew Bender)

5 Levy et al., California Torts, Ch. 74, Resolving Multiparty Tort Litigation, § 74.03 (Matthew Bender)

4 California Trial Guide, Unit 90, Closing Argument, § 90.91 (Matthew Bender)

California Products Liability Actions, Ch. 2, Liability for Defective Products, § 2.14A, Ch. 9, Damages, §
9.01 (Matthew Bender)

25 California Forms of Pleading and Practice, Ch. 300, Indemnity and Contribution, § 300.61 (Matthew
Bender)

11 California Points and Authorities, Ch. 115, Indemnity and Contribution, § 115.04 et seq. (Matthew
Bender)

16 California Points and Authorities, Ch. 165, Negligence, §§ 165.284, 165.380 (Matthew Bender)




                                  Copyright Judicial Council of California
                                                         39
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 41 of 164 Page ID
      40                                     #:22031
                 Preliminary Draft Only -- Not Approved by Judicial Council


                   407. Comparative Fault of Decedent’s Contributory Negligence


[Name of defendant] claims that [name of decedent]’s death was caused in whole or in part by [name
of decedent]’s own negligence contributed to [his/her] death. To succeed on this claim, [name of
defendant] must prove both of the following:

       1.      That [name of decedent] was negligent; and

       2.      That [name of decedent]’s negligence was a substantial factor in causing [his/her]
               death.

If [name of defendant] proves the above, [name of plaintiff]’s damages are reduced by your
determination of the percentage of [name of decedent]’s responsibility. I will calculate the actual
reduction.


New September 2003; Revised December 2009


                                            Directions for Use

This instruction should not be given absent evidence that the decedent was negligent. (Drust v. Drust
(1980) 113 Cal.App.3d 1, 6 [169 Cal.Rptr. 750].)

                                          Sources and Authority

•   “[P]rinciples of comparative fault and equitable indemnification support an apportionment of liability
    among those responsible for the loss, including the decedent, whether it be for personal injury or
    wrongful death.” (Horwich v. Superior Court (1999) 21 Cal.4th 272, 285 [87 Cal.Rptr.2d 222, 980
    P.2d 927].)

•   “[I]n wrongful death actions, the fault of the decedent is attributable to the surviving heirs whose
    recovery must be offset by the same percentage. [Citation.]” (Atkins v. Strayhorn (1990) 223
    Cal.App.3d 1380, 1395 [273 Cal.Rptr. 231].)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, § 1400

1 Levy et al., California Torts, Ch. 4, Comparative Negligence, Assumption of the Risk, and Related
Defenses, § 4.07 (Matthew Bender)

4 Levy et al., California Torts, Ch. 55, Death and Survival Actions, § 55.05 (Matthew Bender)

15 California Forms of Pleading and Practice, Ch. 181, Death and Survival Actions § 181.12 (Matthew
Bender)


                                 Copyright Judicial Council of California
                                                         40
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 42 of 164 Page ID
      41                                     #:22032
                 Preliminary Draft Only -- Not Approved by Judicial Council



6 California Points and Authorities, Ch. 66, Death and Survival Actions § 66.20 et seq. (Matthew Bender)




                                Copyright Judicial Council of California
                                                      41
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 43 of 164 Page ID
      42                                     #:22033
                 Preliminary Draft Only -- Not Approved by Judicial Council


422. Sale of Alcoholic Beverages to Obviously Intoxicated Minors (Bus. & Prof. Code, § 25602.1)


[Name of plaintiff] claims [name of defendant] is responsible for [his/her] harm because [name of
defendant] sold or gave alcoholic beverages to [name of alleged minor], a minor who was already
obviously intoxicated.

To establish this claim, [name of plaintiff] must prove all of the following:

       1.      That [name of defendant] was [licensed/authorized/required to be licensed or
               authorized] to sell alcoholic beverages;

       2.      That [name of defendant] sold or gave alcoholic beverages to [name of alleged minor];

       3.      That [name of alleged minor] was less than 21 years old at the time;

       4.      That when [name of defendant] provided the alcoholic beverages, [name of alleged
               minor] displayed symptoms that would lead a reasonable person to conclude that
               [he/she] was obviously intoxicated;

       5.      That, while intoxicated, [name of alleged minor] harmed [himself/herself/[name of
               plaintiff]]; and

       6.      That [name of defendant]’s selling or giving alcoholic beverages to [name of alleged
               minor] was a substantial factor in causing [his/her/[name of plaintiff]’s] harm.

In deciding whether [name of alleged minor] was obviously intoxicated, you may consider whether
[he/she] displayed one or more of the following symptoms to [name of defendant] before the
alcoholic beverages were provided: impaired judgment; alcoholic breath; incoherent or slurred
speech; poor muscular coordination; staggering or unsteady walk or loss of balance; loud,
boisterous, or argumentative conduct; flushed face; or other symptoms of intoxication. The mere
fact that [name of alleged minor] had been drinking is not enough.


New September 2003; Revised December 2009

                                            Directions for Use

If the plaintiff is the minor who is suing for his or her own injuries (see Chalup v. Aspen Mine Co. (1985)
175 Cal.App.3d 973, 974 [221 Cal.Rptr. 97]), modify the instruction by substituting the appropriate
pronoun for “[name of alleged minor]” throughout.

For purposes of this instruction, a “minor” is someone under the age of 21. (Rogers v. Alvas (1984) 160
Cal.App.3d 997, 1004 [207 Cal.Rptr. 60].)

                                         Sources and Authority



                                 Copyright Judicial Council of California
                                                        42
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 44 of 164 Page ID
      43                                     #:22034
                 Preliminary Draft Only -- Not Approved by Judicial Council



•   Business and Professions Code section 25602.1 provides, in relevant part: “[A] cause of action may
    be brought by or on behalf of any person who has suffered injury or death against any person
    licensed, or required to be licensed ... or any person authorized by the federal government to sell
    alcoholic beverages on a military base or other federal enclave, who sells, furnishes, gives or causes
    to be sold, furnished or sold, any alcoholic beverage, to any obviously intoxicated minor where the
    furnishing, sale or giving of that beverage to the minor is the proximate cause of the personal injury
    or death sustained by that person.”

•   In Schaffield v. Abboud (1993) 15 Cal.App.4th 1133, 1140 [19 Cal.Rptr.2d 205], the court cited the
    following as “the ‘proper test’ for determining whether a patron is ‘obviously intoxicated’: “ ‘The use
    of intoxicating liquor by the average person in such quantity as to produce intoxication causes many
    commonly known outward manifestations which are ‘”plain’ plain” and ‘”easily seen or discovered.’
    “ If such outward manifestations exist and the seller still serves the customer so affected, he has
    violated the law, whether this was because he failed to observe what was plain and easily seen or
    discovered, or because, having observed, he ignored that which was apparent.’ ”

•   “[T]he standard for determining ‘obvious intoxication’ is measured by that of a reasonable person.”
    (Schaffield, supra, 15 Cal.App.4th at p. 1140.)

•   The description of symptoms is derived from an instruction approved in Jones v. Toyota Motor Co.
    (1988) 198 Cal.App.3d 364, 370 [243 Cal.Rptr. 611].

•   In Hernandez v. Modesto Portuguese Pentecost Assn. (1995) 40 Cal.App.4th 1274, 1276 [48
    Cal.Rptr.2d 229], the court held that the phrase “causes to be sold” “requires an affirmative act
    directly related to the sale of alcohol which necessarily brings about the resultant action to which the
    statute is directed, i.e., the furnishing of alcohol to an obviously intoxicated minor.”

•   “It is our conclusion that the terms of section 25602.1 should be construed strictly, so as to require
    that the negligence resulting in liability of the alcohol purveyor be that of the very person who
    purchased the beverage.” (In Salem v. Superior Court (1989) 211 Cal.App.3d 595, 603 600 [259
    Cal.Rptr. 447], the court held that injury resulting from intoxication of a person to whom an
    intoxicated minor gives liquor is not an injury proximately resulting from the sale to the intoxicated
    minor.)

•   “[O]bviously intoxicated minors who are served alcohol by a licensed purveyor of liquor, may bring a
    cause of action for negligence against the purveyor for [their own] subsequent injuries.” (Chalup,
    supra, 175 Cal.App.3d at p. 979.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, § 1072

California Tort Guide (Cont.Ed.Bar 3d ed.) § 4.63

3 California Forms of Pleading and Practice, Ch. 19, Alcoholic Beverages: Civil Liability, §§ 19.12,


                                 Copyright Judicial Council of California
                                                         43
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 45 of 164 Page ID
      44                                     #:22035
                 Preliminary Draft Only -- Not Approved by Judicial Council

19.52, 19.75 (Matthew Bender)

1 California Points and Authorities, Ch. 15A,Alcoholic Beverages: Civil Liability for Furnishing §
15A.21 et seq. (Matthew Bender)




                                Copyright Judicial Council of California
                                                       44
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 46 of 164 Page ID
      45                               #:22036



                    426. Negligent Hiring, Supervision, or Retention of Employee


[Name of plaintiff] claims that [he/she] was harmed by [name of employee] and that [name of
employer defendant] is responsible for that harm because [name of employer defendant] negligently
[hired/ supervised/ [or] retained] [name of employee]. To establish this claim, [name of plaintiff] must
prove all of the following:

   1.    That [name of employee] was [unfit/ [or] incompetent] to perform the work for which
         [he/she] was hired;

   2.    That [name of employer defendant] knew or should have known that [name of employee] was
         [unfit/ [or] incompetent] and that this [unfitness/ [or] incompetence] created a particular
         risk to others;

   3.    That [name of employee]’s [unfitness/ [or] incompetence] harmed [name of plaintiff]; and

   4.    That [name of employer defendant]'s negligence in [hiring/ supervising/ [or] retaining]
         [name of employee] was a substantial factor in causing [name of plaintiff]’s harm.



New December 2009

                                            Directions for Use

Give this instruction if the plaintiff alleges that the employer of an employee who caused harm was
negligent in the hiring, supervision, or retention of the employee after actual or constructive notice of the
employee’s unfitness. For instructions holding the employer vicariously liable (without fault) for the acts
of the employee, see the Vicarious Responsibility series, CACI No. 3700 et seq.

It appears that liability may also be imposed on the hirer of an independent contractor for the negligent
selection of the contractor. (See Noble v. Sears, Roebuck & Co. (1973) 33 Cal.App.3d 654, 662–663 [109
Cal.Rptr. 269].)

                                          Sources and Authority

   •    “California case law recognizes the theory that an employer can be liable to a third person for
        negligently hiring, supervising, or retaining an unfit employee.” (Doe v. Capital Cities (1996) 50
        Cal.App.4th 1038, 1054 [58 Cal.Rptr.2d 122].)

   •    “Negligence liability will be imposed on an employer if it ‘knew or should have known that hiring
        the employee created a particular risk or hazard and that particular harm materializes.’ ” (Phillips
        v. TLC Plumbing, Inc. (2009) 172 Cal.App.4th 1133, 1139 [91 Cal.Rptr.3d 864].)

   •    “Liability for negligent supervision and/or retention of an employee is one of direct liability for



                                                         45
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 47 of 164 Page ID
      46                                     #:22037
                 Preliminary Draft Only -- Not Approved by Judicial Council

       negligence, not vicarious liability.” (Delfino v. Agilent Technologies, Inc. (2006) 145 Cal.App.4th
       790, 815 [52 Cal.Rptr.3d 376].)

   •   “Liability for negligent hiring and supervision is based upon the reasoning that if an enterprise
       hires individuals with characteristics which might pose a danger to customers or other employees,
       the enterprise should bear the loss caused by the wrongdoing of its incompetent or unfit
       employees. The tort has developed in California in factual settings where the plaintiff's injury
       occurred in the workplace, or the contact between the plaintiff and the employee was generated by
       the employment relationship.” (Mendoza v. City of Los Angeles (1998) 66 Cal.App.4th 1333,
       1339–1340 [78 Cal.Rptr.2d 525].)

   •   “We are cited to no authority, nor have we found any authority basing liability on lack of, or on
       inadequate, supervision, in the absence of knowledge by the principal that the agent or servant
       was a person who could not be trusted to act properly without being supervised.” (Noble, supra,
       33 Cal.App.3d at p. 664.)

   •   “Apparently, [defendant] had no actual knowledge of [the employee]’s past. But the evidence
       recounted above presents triable issues of material fact regarding whether the [defendant] had
       reason to believe [the employee] was unfit or whether the [defendant] failed to use reasonable
       care in investigating [the employee].” (Evan F. v. Hughson United Methodist Church (1992) 8
       Cal.App.4th 828, 843 [10 Cal.Rptr.2d 748]; cf. Flores v. AutoZone West Inc. (2008) 161
       Cal.App.4th 373, 384–386 [74 Cal.Rptr.3d 178] [employer had no duty to investigate and
       discover that job applicant had a juvenile delinquency record].)

   •   Restatement Third of Agency, section 7.05(1), states: “A principal who conducts an activity
       through an agent is subject to liability for harm to a third party caused by the agent's conduct if the
       harm was caused by the principal's negligence in selecting, training, retaining, supervising, or
       otherwise controlling the agent.”

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, § 1190

Chin et al., California Practice Guide: Employment Litigation (The Rutter Group) ¶ 5:615 et seq.

3 California Torts, Ch. 40B, Employment Discrimination and Harassment, § 40B.21 (Matthew Bender)

21 California Forms of Pleading and Practice, Ch. 248, Employer’s Liability for Employee’s Torts, §
248.12 (Matthew Bender)

10 California Points and Authorities, Ch. 100A, Employer and Employee: Respondeat Superior, §
100A.22 (Matthew Bender)




                                                        46
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 48 of 164 Page ID
      47                               #:22038



              457. Statute of Limitations—Equitable Tolling—Other Prior Proceeding


[Name of plaintiff] claims that even if [his/her/its] lawsuit was not filed by [insert date from applicable
statute of limitations], [he/she/it] may still proceed because the deadline for filing the lawsuit was
extended by the time during which [specify prior proceeding that qualifies as the tolling event, e.g., she
was seeking workers’ compensation benefits]. In order to establish the right to proceed, [name of
plaintiff] must prove all of the following:

   1. That [name of defendant] received timely notice that [name of plaintiff] was [e.g., seeking
      workers’ compensation] instead of filing a lawsuit;

   2. That the facts of the two claims were so similar that an investigation of the [e.g., workers’
      compensation claim] gave or would have given [name of defendant] the information needed to
      defend the lawsuit; and

   3. That [name of plaintiff] was acting reasonably and in good faith by [e.g., seeking workers’
      compensation].

For [name of defendant] to have received timely notice, [name of plaintiff] must have filed the [e.g.,
workers’ compensation claim] by [insert date from applicable statute of limitations] and the [e.g., claim]
notified [name of defendant] of the need to begin investigating the facts that form the basis for the
lawsuit.

In considering whether [name of plaintiff] acted reasonably and in good faith, you may consider the
amount of time after the [e.g., workers’ compensation claim] was [resolved/abandoned] before
[he/she/it] filed the lawsuit.


New December 2009

                                           Directions for Use

The verdict form should ask the jury to find the period of time that the limitation period was tolled on
account of the other proceeding. The court can then add the additional time to the limitation period and
determine whether the action is timely.

Equitable tolling is not available for legal malpractice (see Laird v. Blacker (1992) 2 Cal.4th 606, 618 [7
Cal.Rptr.2d 550, 828 P.2d 691] [statutory tolling provisions of Code Civ Proc., § 340.6 are exclusive for
both one-year and four-year limitation periods]; see also CACI No. 610, Affirmative Defense—Statute of
Limitations—Attorney Malpractice—One-Year Limit, and CACI No. 611, Affirmative Defense—Statute of
Limitations—Attorney Malpractice—Four-Year Limit) nor for medical malpractice with regard to the
three-year limitation period of Code of Civil Procedure section 340.5. (See Belton v. Bowers Ambulance
Serv. (1999) 20 Cal.4th 928, 934 [86 Cal.Rptr.2d 107, 978 P.2d 591] [statutory tolling provisions of Code
Civ. Proc., § 340.5 are exclusive only for three-year period; one-year period may be tolled on other
grounds]; see also CACI No. 555, Affirmative Defense—Statute of Limitations—Medical Malpractice—



                                                       47
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 49 of 164 Page ID
      48                               #:22039



One-Year Limit, and CACI No. 556, Affirmative Defense—Statute of Limitations—Medical
Malpractice—Three-Year Limit.)

                                          Sources and Authority

   •   “The equitable tolling of statutes of limitations is a judicially created, nonstatutory doctrine. It is
       ‘designed to prevent unjust and technical forfeitures of the right to a trial on the merits when the
       purpose of the statute of limitations—timely notice to the defendant of the plaintiff's claims—has
       been satisfied.’ Where applicable, the doctrine will ‘suspend or extend a statute of limitations as
       necessary to ensure fundamental practicality and fairness.’ ” (McDonald v. Antelope Valley
       Community College Dist. (2008) 45 Cal.4th 88, 99 [84 Cal.Rptr.3d 734, 194 P.3d 1026], internal
       citations omitted.)

   •   “The equitable tolling doctrine rests on the concept that a plaintiff should not be barred by a
       statute of limitations unless the defendant would be unfairly prejudiced if the plaintiff were
       allowed to proceed. ‘[T]he primary purpose of the statute of limitations is normally satisfied when
       the defendant receives timely notification of the first of two proceedings.’ The doctrine has been
       applied ‘where one action stands to lessen the harm that is the subject of the second action; where
       administrative remedies must be exhausted before a second action can proceed; or where a first
       action, embarked upon in good faith, is found to be defective for some reason.’ ” (Aguilera v.
       Heiman (2009) 174 Cal.App.4th 590, 598 [95 Cal.Rptr.3d 18], internal citations omitted.)

   •   “[T]he effect of equitable tolling is that the limitations period stops running during the tolling
       event, and begins to run again only when the tolling event has concluded. As a consequence, the
       tolled interval, no matter when it took place, is tacked onto the end of the limitations period, thus
       extending the deadline for suit by the entire length of time during which the tolling event
       previously occurred.” (Lantzy v. Centex Homes (2003) 31 Cal.4th 363, 370–371 [2 Cal.Rptr.3d
       655, 73 P.3d 517].)

   •   “A major reason for applying the doctrine is to avoid ‘the hardship of compelling plaintiffs to
       pursue several duplicative actions simultaneously on the same set of facts.’ ‘[D]isposition of a
       case filed in one forum may render proceedings in the second unnecessary or easier and less
       expensive to resolve.’ ” (Guevara v. Ventura County Community College Dist. (2008) 169
       Cal.App.4th 167, 174 [87 Cal.Rptr.3d 50], internal citations omitted.)

   •   “[A]pplication of the doctrine of equitable tolling requires timely notice, and lack of prejudice, to
       the defendant, and reasonable and good faith conduct on the part of the plaintiff. These elements
       seemingly are present here. As noted, the federal court, without prejudice, declined to assert
       jurisdiction over a timely filed state law cause of action and plaintiffs thereafter promptly asserted
       that cause in the proper state court. Unquestionably, the same set of facts may be the basis for
       claims under both federal and state law. We discern no reason of policy which would require
       plaintiffs to file simultaneously two separate actions based upon the same facts in both state and
       federal courts since ‘duplicative proceedings are surely inefficient, awkward and laborious.’ ”
       (Addison v. State (1978) 21 Cal.3d 313, 319 [146 Cal.Rptr. 224, 578 P.2d 941], internal citations
       omitted.)




                                                         48
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 50 of 164 Page ID
  49                               #:22040



•   “ ‘ “The timely notice requirement essentially means that the first claim must have been filed
    within the statutory period. Furthermore[,] the filing of the first claim must alert the defendant in
    the second claim of the need to begin investigating the facts which form the basis for the second
    claim. Generally this means that the defendant in the first claim is the same one being sued in the
    second.” “The second prerequisite essentially translates to a requirement that the facts of the two
    claims be identical or at least so similar that the defendant's investigation of the first claim will put
    him in a position to fairly defend the second.” “The third prerequisite of good faith and reasonable
    conduct on the part of the plaintiff is less clearly defined in the cases. But in Addison v. State of
    California, supra, 21 Cal.3d 313[,] the Supreme Court did stress that the plaintiff filed his second
    claim a short time after tolling ended.” ’ ” (McDonald, supra, 45 Cal.4th at p. 102, fn. 2, internal
    citations omitted.)

•   “The third requirement of good faith and reasonable conduct may turn on whether ‘a plaintiff
    delayed filing the second claim until the statute on that claim had nearly run …’ or ‘whether the
    plaintiff [took] affirmative actions which … misle[d] the defendant into believing the plaintiff was
    foregoing his second claim.’ ” (Tarkington v. California Unemployment Ins. Appeals Bd. (2009)
    172 Cal.App.4th 1494, 1505 [92 Cal.Rptr.3d 131].)

•   “Where exhaustion of an administrative remedy is mandatory prior to filing suit, equitable tolling
    is automatic: ‘It has long been settled in this and other jurisdictions that whenever the exhaustion
    of administrative remedies is a prerequisite to the initiation of a civil action, the running of the
    limitations period is tolled during the time consumed by the administrative proceeding.’ This rule
    prevents administrative exhaustion requirements from rendering illusory nonadministrative
    remedies contingent on exhaustion.” (McDonald, supra, 45 Cal.4th at p. 101, internal citation
    omitted.)

•   “The trial court rejected equitable tolling on the apparent ground that tolling was unavailable
    where, as here, the plaintiff was advised the alternate administrative procedure he or she was
    pursuing was voluntary and need not be exhausted. In reversing summary judgment, the Court of
    Appeal implicitly concluded equitable tolling is in fact available in such circumstances and
    explicitly concluded equitable tolling is not foreclosed as a matter of law under the FEHA. The
    Court of Appeal was correct on each count.” (McDonald, supra, 45 Cal.4th at p. 114.)

•   “Equitable tolling and equitable estoppel [see CACI No. 456] are distinct doctrines. ‘ “Tolling,
    strictly speaking, is concerned with the point at which the limitations period begins to run and
    with the circumstances in which the running of the limitations period may be suspended. …
    Equitable estoppel, however, … comes into play only after the limitations period has run and
    addresses … the circumstances in which a party will be estopped from asserting the statute of
    limitations as a defense to an admittedly untimely action because his conduct has induced another
    into forbearing suit within the applicable limitations period. [Equitable estoppel] is wholly
    independent of the limitations period itself and takes its life … from the equitable principle that
    no man [may] profit from his own wrongdoing in a court of justice.” ’ ” (Lantzy, supra, 31 Cal.4th
    at pp. 383–384.)

•   “[V]oluntary abandonment [of the first proceeding] does not categorically bar application of
    equitable tolling, but it may be relevant to whether a plaintiff can satisfy the three criteria for



                                                      49
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 51 of 164 Page ID
      50                                     #:22041
                 Preliminary Draft Only -- Not Approved by Judicial Council

       equitable tolling.” (McDonald, supra, 45 Cal.4th at p. 111.)

•   “Section 340.6, subdivision (a), states that ‘in no event’ shall the prescriptive period be tolled except
    under those circumstances specified in the statute. Thus, the Legislature expressly intended to
    disallow tolling under any circumstances not enumerated in the statute.” (Laird, supra, 2 Cal.4th at p.
    618 [applying rule to one-year limitation period].)

•   “We see no reason to apply the second sentence of section 340.5 to the one-year period it does not
    mention, in addition to the three-year period it does mention. The general purpose of MICRA does
    not require us to expand that sentence beyond its language.” (Belton, supra, 20 Cal.4th at p. 934
    [rejecting application of rule to one-year limitation period].)

Secondary Sources

Brown et al., California Practice Guide: Civil Procedure Before Trial (The Rutter Group) ¶ 1:57.2

3 California Torts, Ch. 32, Liability of Attorneys, § 32.60[1][g.1] (Matthew Bender)

30 California Forms of Pleading and Practice, Ch. 345, Limitation of Actions, § 345.21 (Matthew Bender)

14 California Points and Authorities, Ch. 143, Limitation of Actions, § 143.46 (Matthew Bender)




                                                         50
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 52 of 164 Page ID
      51                                     #:22042
                 Preliminary Draft Only -- Not Approved by Judicial Council

        VF-406. Negligence—Sale of Alcoholic Beverages to Obviously Intoxicated Minor


We answer the questions submitted to us as follows:

      1.     Was [name of defendant] [licensed] [authorized] [required to be licensed or
             authorized] to sell alcoholic beverages?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Did [name of defendant] sell or give alcoholic beverages to [name of alleged minor]?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Was [name of alleged minor] less than 21 years old at the time?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Did [name of alleged minor] display symptoms that would lead a reasonable person to
             conclude that [name of alleged minor] was obviously intoxicated?
              ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Did [name of alleged minor] later harm [himself/herself/[name of plaintiff]] while [name
             of alleged minor] was intoxicated?
             ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      6.     Was [name of defendant]’s selling or giving alcoholic beverages to [name of alleged
             minor] a substantial factor in causing [his/her/[name of plaintiff]]’s harm?
             ____ Yes ____ No



                              Copyright Judicial Council of California
                                                      51
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 53 of 164 Page ID
      52                                     #:22043
                 Preliminary Draft Only -- Not Approved by Judicial Council



             If your answer to question 6 is yes, then answer question 7. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      7.     What are [name of plaintiff]’s damages?

             [a.      Past economic loss
                             [lost earnings                $ ________]
                             [lost profits                 $ ________]
                             [medical expenses             $ ________]
                             [other past economic loss     $ ________]
                                                          Total Past Economic Damages: $ ________]


             [b.      Future economic loss
                            [lost earnings              $ ________]
                            [lost profits               $ ________]
                            [medical expenses           $ ________]
                            [other future economic loss $ ________]
                                                    Total Future Economic Damages: $ ________]


             [c.      Past noneconomic loss, including [physical
                      pain/mental suffering:]
                                                                                        $ ________]


             [d.      Future noneconomic loss, including [physical
                      pain/mental suffering:]
                                                                                        $ ________]


                                                                                TOTAL $ ________


      Signed:      ________________________
                       Presiding Juror

      Dated: ____________

      [After it has been signed/After all verdict forms have been signed], deliver this verdict form
      to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, December 2009



                               Copyright Judicial Council of California
                                                     52
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 54 of 164 Page ID
      53                                     #:22044
                 Preliminary Draft Only -- Not Approved by Judicial Council



                                             Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 422, Sale of Alcoholic Beverages to Obviously Intoxicated
Minors (Bus. & Prof. Code, § 25602.1).

If specificity is not required, users do not have to itemize all the damages listed in question 7. The
breakdown is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.

If contributory negligencethe comparative fault of the plaintiff is an issue, this form should be modified.
See CACI No. VF-401, Negligence—Single Defendant—Plaintiff’s Negligence at Issue—Fault of Others
Not at Issue, for a model form involving the issue of contributory negligencecomparative fault.




                                  Copyright Judicial Council of California
                                                         53
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 55 of 164 Page ID
      54                                     #:22045
                 Preliminary Draft Only -- Not Approved by Judicial Council

                             724. Negligent Entrustment of Motor Vehicle


[Name of plaintiff] claims that [he/she] was harmed because [name of defendant] negligently
permitted [name of driver] to use [name of defendant]’s vehicle. To establish this claim, [name of
plaintiff] must prove all of the following:

       1.      That [name of driver] was negligent in operating the vehicle;

       2.      That [name of defendant] [was an owner ofowned the vehicle operated by [name of
               driver]/had possession of the vehicle operated by [name of driver] with the owner’s
               permission];

       3.      That [name of defendant] knew, or should have known, that [name of driver] was
               incompetent or unfit to drive the vehicle;

       4.      That [name of defendant] permitted [name of driver] to use drive the vehicle; and

       5.      That [name of driver]’s incompetence or unfitness to drive was a substantial factor in
               causing harm to [name of plaintiff].


New September 2003; Revised December 2009

                                             Directions for Use

For a definition of “negligence,” see CACI No. 401, Basic Standard of Care.

                                          Sources and Authority

•   Vehicle Code section 14606(a) provides: “No person shall employ or hire any person to drive a motor
    vehicle nor shall he knowingly permit or authorize the driving of a motor vehicle, owned by him or
    her or under his or her control, upon the highways by any person unless the person is then licensed for
    the appropriate class of vehicle to be driven.”

•   Vehicle Code section 14607 provides: “No person shall cause or knowingly permit his child, ward, or
    employee under the age of 18 years to drive a motor vehicle upon the highways unless such child,
    ward, or employee is then licensed under this code.”

•   Vehicle Code section 14608(a) provides, in part: “No person shall rent a motor vehicle to another
    unless: [¶] ... [t]he person to whom the vehicle is rented is licensed under this code or is a nonresident
    who is licensed under the laws of the state or country of his or her residence.”

•   “A rental car company may be held liable for negligently entrusting one of its cars to a customer. ... In
    determining whether defendant was negligent in entrusting its car to [the driver], defendant’s conduct
    is to be measured by what an ordinarily prudent person would do in similar circumstances.” (Osborn


                                  Copyright Judicial Council of California
                                                         54
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 56 of 164 Page ID
      55                                     #:22046
                 Preliminary Draft Only -- Not Approved by Judicial Council

    v. Hertz Corp. (1988) 205 Cal.App.3d 703, 709 [252 Cal.Rptr. 613], internal citations omitted.)

•   Vehicle Code section 14606(a) and its predecessors “make a motor vehicle owner who knowingly
    entrusts his vehicle to an unlicensed driver liable for a third party’s injuries caused by the driver’s
    negligence. ... The cause of action parallels that at common law for negligent entrustment, resting on
    a demonstration of knowing entrustment to an incompetent or dangerous driver with actual or
    constructive knowledge of his incompetence.” (Dodge Center v. Superior Court (1988) 199
    Cal.App.3d 332, 338 [244 Cal.Rptr. 789], internal citations omitted.)

•   “Liability for negligent entrustment is determined by applying general principles of negligence, and
    ordinarily it is for the jury to determine whether the owner has exercised the required degree of care.”
    (Allen v. Toledo (1980) 109 Cal.App.3d 415, 421 [167 Cal.Rptr. 270], internal citations omitted.)

•   “ ‘It is generally recognized that one who places or entrusts his motor vehicle in the hands of one
    whom he knows, or from the circumstances is charged with knowing, is incompetent or unfit to drive,
    may be held liable for an injury inflicted by the use made thereof by that driver, provided the plaintiff
    can establish that the injury complained of was proximately caused by the driver’s disqualification,
    incompetency, inexperience or recklessness ... .’ [¶] ... Under the theory of ‘negligent entrustment,’
    liability is imposed on vehicle owner or permitter because of his own independent negligence and not
    the negligence of the driver, in the event plaintiff can prove that the injury or death resulting
    therefrom was proximately caused by the driver’s incompetency.” (Syah v. Johnson (1966) 247
    Cal.App.2d 534, 539 [55 Cal.Rptr. 741], internal citations omitted.)

•   “[O]rdinarily, in the absence of a special relationship between the parties, there is no duty to control
    the conduct of a third person so as to prevent him from causing harm to another and ... this rule
    applies even where the third person’s conduct is made possible only because the defendant has
    relinquished control of his property to the third person, unless the defendant has reason to believe that
    the third person is incompetent to manage it.” (Grafton v. Mollica (1965) 231 Cal.App.2d 860, 863
    [42 Cal.Rptr. 306].)

•   “In its simplest form the question is whether the owner when he permits an incompetent or reckless
    person, who he knows to be incompetent or reckless, to take and operate his car, acts as an ordinarily
    prudent person would be expected to act under the circumstances. ... [C]onsideration for the safety of
    others requires him to withhold his consent and thereby refrain from participating in any accident that
    is liable to happen from the careless and reckless driving of such a dangerous instrumentality.”
    (Rocca v. Steinmetz (1923) 61 Cal.App. 102, 109 [214 P. 257].)

•   “[T]he tort requires demonstration of actual knowledge of facts showing or suggesting the driver’s
    incompetence-not merely his lack of a license. ... For liability to exist, knowledge must be shown of
    the user’s incompetence or inability safely to use the [vehicle].” (Dodge Center, supra, 199
    Cal.App.3d at p. 341, internal citations omitted.)

•   “Knowledge of possession of a temporary permit allowing a person to drive only if accompanied by a
    licensed driver is sufficient to put the entrustor ‘upon inquiry as to the competency of’ the unlicensed
    driver. ... It is then for the jury to determine under the circumstances whether the entrustor is
    negligent in permitting the unlicensed driver to operate the vehicle.” (Nault v. Smith (1961) 194


                                 Copyright Judicial Council of California
                                                         55
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 57 of 164 Page ID
      56                                     #:22047
                 Preliminary Draft Only -- Not Approved by Judicial Council

    Cal.App.2d 257, 267-268 [14 Cal.Rptr. 889], internal citations omitted.)

•   “[E]ntrustment of a vehicle to an intoxicated person is not negligence per se. A plaintiff must prove
    defendant had knowledge of plaintiff’s incompetence when entrusting the vehicle.” (Blake v. Moore
    (1984) 162 Cal.App.3d 700, 706 [208 Cal.Rptr. 703].)

•   “[T]he mere sale of an automobile to an unlicensed and inexperienced person does not constitute
    negligence per se.” (Perez v. G & W Chevrolet, Inc. (1969) 274 Cal.App.2d 766, 768 [79 Cal.Rptr.
    287].)

•   “One who supplies an automobile for the use of another whom the supplier (1) knows, or (2) from
    facts known to him should know, to be likely, because of his inexperience (or incompetency), to use it
    in a manner involving unreasonable risk of bodily harm to others whom the supplier should expect to
    be in the vicinity of its use is subject to liability for bodily harm caused thereby to them.” (Johnson v.
    Casetta (1961) 197 Cal.App.2d 272, 274 [17 Cal.Rptr. 81], internal quotation marks omitted.)

•   “It is well-settled that where a company knows that an employee has no operator’s license that such
    knowledge is sufficient to put the employer on inquiry as to his competency; it is for the jury to
    determine under such circumstances whether the employer was negligent in permitting the employee
    to drive a vehicle.” (Syah, supra, 247 Cal.App.2d at p. 545.)

•   “[I]t has generally been held that the owner of an automobile is under no duty to persons who may be
    injured by its use to keep it out of the hands of a third person in the absence of facts putting the owner
    on notice that the third person is incompetent to handle it.” (Richards v. Stanley (1954) 43 Cal.2d 60,
    63 [271 P.2d 23], internal citations omitted.)

•   “[T]he mere fact of co-ownership does not prevent one co-owner from controlling use of the vehicle
    by the other co-owner. Thus, where ... plaintiff alleges that one co-owner had power over the use of
    the vehicle by the other and that the negligent co-owner drove with the express or implied consent of
    such controlling co-owner, who knew of the driver’s incompetence, the basis for a cause of action for
    negligent entrustment has been stated.” (Mettelka v. Superior Court (1985) 173 Cal.App.3d 1245,
    1250 [219 Cal.Rptr. 697].)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1221–1226

California Tort Guide (Cont.Ed.Bar 3d ed.) Automobiles, § 4.38

2 Levy et al., California Torts, Ch. 20, Motor Vehicles, § 20.21 (Matthew Bender)

8 California Forms of Pleading and Practice, Ch. 82, Automobiles: Causes of Action, § 82.11 (Matthew
Bender)

2 California Civil Practice: Torts (Thomson West) § 25:47 c0076



                                  Copyright Judicial Council of California
                                                         56
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 58 of 164 Page ID
      57                                     #:22048
                 Preliminary Draft Only -- Not Approved by Judicial Council

     806. Contributory NegligenceComparative Fault—Duty to Approach Crossing With Care


A driver approaching a railroad crossing is required to use reasonable care to discover whether a
train is approaching. The amount of care that is reasonable will depend on the circumstances. A
railroad track is itself a warning of danger. If the driver’s view of approaching trains is blocked, he
or she must use greater care than when the view is clear.

If a bell or signal has been placed to warn drivers of danger, a driver is not required to use as much
care as when there are no such warnings. However, even if the warning devices are not activated, a
driver must use reasonable care in looking and listening for approaching trains.


New September 2003; Revised December 2009

                                           Directions for Use

For an instruction regarding the prima facie speed limits set by Vehicle Code section 22352, see CACI
No. 707, Speed Limit. For an instruction on the duty of care of a passenger, see CACI No. 711, The
Passenger’s Duty of Care for Own Safety. For instructions on negligence per se, see CACI Nos. 418 to
421.

                                         Sources and Authority

•   Vehicle Code section 22451 provides:

               (a)    The driver of any vehicle or pedestrian approaching a railroad or rail transit grade
                      crossing shall stop not less than 15 feet from the nearest rail and shall not proceed
                      until he or she can do so safely, whenever the following conditions exist:

                      (1)     A clearly visible electric or mechanical signal device or a flagman gives
                              warning of the approach or passage of a train or car.

                      (2)     An approaching train or car is plainly visible or is emitting an audible
                              signal and, by reason of its speed or nearness, is an immediate hazard.

               (b)    No driver or pedestrian shall proceed through, around, or under any railroad or rail
                      transit crossing gate while the gate is closed.

               (c)    Whenever a railroad or rail transit crossing is equipped with an automated
                      enforcement system, a notice of a violation of this section is subject to the
                      procedures provided in Section 40518.

•   Vehicle Code section 22352(a)(1) provides that the prima facie speed limit is 15 miles per hour under
    the following circumstances: “(A) When traversing a railway grade crossing, if during the last 100
    feet of the approach to the crossing the driver does not have a clear and unobstructed view of the


                                Copyright Judicial Council of California
                                                        57
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 59 of 164 Page ID
      58                                     #:22049
                 Preliminary Draft Only -- Not Approved by Judicial Council

    crossing and of any traffic on the railway for a distance of 400 feet in both directions along the
    railway. This subdivision does not apply in the case of any railway grade crossing where a human
    flagman is on duty or a clearly visible electrical or mechanical railway crossing signal device is
    installed but does not then indicate the immediate approach of a railway train or car, and (B) When
    traversing any intersection of highways if during the last 100 feet of the driver’s approach to the
    intersection the driver does not have a clear and unobstructed view of the intersection and of any
    traffic upon all of the highways entering the intersection for a distance of 100 feet along all those
    highways, except at an intersection protected by stop signs or yield right-of-way signs or controlled
    by official traffic control signals.”

•   “[T]hat the driver’s view is somewhat obstructed does not make him contributorily negligent as a
    matter of law; whether his failure to stop, the place from which he looks and the character and extent
    of the obstruction to his view are such that a reasonably prudent person would not have so conducted
    himself are questions for the jury in determining whether he was guilty of contributory negligence.”
    (Lucas v. Southern Pacific Co. (1971) 19 Cal.App.3d 124, 139 [96 Cal.Rptr. 356].)

•   “A railroad track is itself a warning of danger and a driver intending to cross must avail himself of
    every opportunity to look and listen; if there are obstructions to the view, he is required to take greater
    care.” (Wilkinson v. Southern Pacific Co. (1964) 224 Cal.App.2d 478, 488 [36 Cal.Rptr. 689], internal
    citation omitted.)

•   “A railroad company will not be permitted to encourage persons to relax their vigil concerning the
    dangers that lurk in railroad crossings by assuring them, through the erection of safety devices, that
    the danger has been removed or minimized, and, at the same time, to hold them to the same degree of
    care as would be required if those devices had not been provided.” (Will v. Southern Pacific Co.
    (1941) 18 Cal.2d 468, 474 [116 P.2d 44], internal citation omitted.)

•   “[A] driver may not cross tracks in reliance upon the safety appliances installed by the railroad with
    complete disregard for his own safety and recover damages for injuries sustained by reason of his
    own failure to use reasonable care.” (Will, supra, 18 Cal.2d at p. 475.)

•   “Violation of the railroad’s statutory duty to sound bell and whistle at a highway crossing does not
    absolve a driver from his failure to look and listen and, if necessitated by circumstances such as
    obstructed vision, even to stop.” (Wilkinson, supra, 224 Cal.App.2d at p. 489.)

•   “It is settled that a railroad may not encourage persons traveling on highways to rely on safety devices
    and then hold them to the same degree of care as if the devices were not present.” (Startup v. Pacific
    Electric Ry. Co. (1947) 29 Cal.2d 866, 871 [180 P.2d 896].)

•   “When a flagman or mechanical warning device has been provided at a railroad crossing, the driver of
    an automobile is thereby encouraged to relax his vigilance, and, in using other means to discover
    whether there is danger of approaching trains, he is not required to exercise the same quantum of care
    as would otherwise be necessary.” (Spendlove v. Pacific Electric Ry. Co. (1947) 30 Cal.2d 632, 634
    [184 P.2d 873], internal citations omitted.)

•   An instruction that a driver must stop, look, and listen when his or her view is obstructed was held


                                  Copyright Judicial Council of California
                                                         58
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 60 of 164 Page ID
      59                                     #:22050
                 Preliminary Draft Only -- Not Approved by Judicial Council

   prejudicially erroneous in Anello v. Southern Pacific Co. (1959) 174 Cal.App.2d 317, 322 [344 P.2d
   843].

Secondary Sources

California Tort Guide (Cont.Ed.Bar 3d ed.) Railroad Crossings, §§ 12.10-12.12

2 Levy et al., California Torts, Ch. 23, Carriers, § 23.27 (Matthew Bender)

42 California Forms of Pleading and Practice, Ch. 485, Railroads § 485.67 (Matthew Bender)




                                Copyright Judicial Council of California
                                                       59
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 61 of 164 Page ID
      60                                     #:22051
                 Preliminary Draft Only -- Not Approved by Judicial Council

                                          1006. Landlord’s Duty


A landlord must conduct reasonable periodic inspections of rental property whenever the landlord
has the legal right of possession. Before giving possession of leased property to a tenant [or on
renewal of a lease] [or after retaking possession from a tenant], a landlord must conduct a
reasonable inspection of the property for unsafe conditions and must take reasonable precautions
to prevent injury because of the correct those conditions that werediscovered or reasonably should
have been discovered in the process. The inspection must include common areas under the
landlord’s control.

After a tenant has taken possession, a landlord must take reasonable precautions to prevent injury
because of any use reasonable care to correct an unsafe condition in an area of the premises under
the landlord’s control if the landlord knows or reasonably should have known about it.

[After a tenant has taken possession, a landlord must use reasonable care to correct antake
reasonable precautions to prevent injury because of any unsafe condition in an area of the premises
under the tenant’s control if the landlord has actual knowledge of the condition and the right and
ability to correct it.]


New September 2003; Revised April 2008, April 2009, December 2009

                                             Directions for Use

Give this instruction with CACI No. 1000, Essential Factual Elements, CACI No. 1001, Basic Duty of
Care, and CACI No. 1003, Unsafe Conditions, if the injury occurred on rental property and the landlord
is alleged to be liable. Include the last paragraph if the property is not within the landlord’s immediate
control.

                                          Sources and Authority

“A landlord owes a duty of care to a tenant to provide and maintain safe conditions on the leased
premises. This duty of care also extends to the general public. ‘A lessor who leases property for a purpose
involving the admission of the public is under a duty to see that it is safe for the purposes intended, and to
exercise reasonable care to inspect and repair the premises before possession is transferred so as to
prevent any unreasonable risk of harm to the public who may enter. An agreement to renew a lease or
relet the premises ... cannot relieve the lessor of his duty to see that the premises are reasonably safe at
that time.’ [¶] Where there is a duty to exercise reasonable care in the inspection of premises for
dangerous conditions, the lack of awareness of the dangerous condition does not generally preclude
liability. ‘Although liability might easily be found where the landowner has actual knowledge of the
dangerous condition “[t]he landowner’s lack of knowledge of the dangerous condition is not a defense.
He has an affirmative duty to exercise ordinary care to keep the premises in a reasonably safe condition,
and therefore must inspect them or take other proper means to ascertain their condition. And if, by the
exercise of reasonable care, he would have discovered the dangerous condition, he is liable.” ’ ” (Portillo
v. Aiassa (1994) 27 Cal.App.4th 1128, 1134 [32 Cal.Rptr.2d 755], internal citations omitted.)



                                  Copyright Judicial Council of California
                                                         60
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 62 of 164 Page ID
      61                                     #:22052
                 Preliminary Draft Only -- Not Approved by Judicial Council


•   “Historically, the public policy of this state generally has precluded a landlord's liability for injuries to
    his tenant or his tenant’s invitees from a dangerous condition on the premises which comes into
    existence after the tenant has taken possession. This is true even though by the exercise of reasonable
    diligence the landlord might have discovered the condition. [¶] The rationale for this rule has been
    that property law regards a lease as equivalent to a sale of the land for the term of the lease. As stated
    by Prosser: ‘In the absence of agreement to the contrary, the lessor surrenders both possession and
    control of the land to the lessee, retaining only a reversionary interest; and he has no right even to
    enter without the permission of the lessee. Consequently, it is the general rule that he is under no
    obligation to anyone to look after the premises or keep them in repair, and is not responsible, either to
    persons injured on the land or to those outside of it, for conditions which develop or are created by
    the tenant after possession has been transferred. Neither is he responsible, in general, for the activities
    which the tenant carries on upon the land after such transfer, even when they create a nuisance.’ ”
    (Uccello v. Laudenslayer (1975) 44 Cal.App.3d 504, 510–511 [118 Cal.Rptr. 741], internal citations
    omitted.)

•   “To this general rule of nonliability, the law has developed a number of exceptions, such as where the
    landlord covenants or volunteers to repair a defective condition on the premises, where the landlord
    has actual knowledge of defects which are unknown and not apparent to the tenant and he fails to
    disclose them to the tenant, where there is a nuisance existing on the property at the time the lease is
    made or renewed, when a safety law has been violated, or where the injury occurs on a part of the
    premises over which the landlord retains control, such as common hallways, stairs, elevators, or roof.
    [¶] A common element in these exceptions is that either at or after the time possession is given to the
    tenant the landlord retains or acquires a recognizable degree of control over the dangerous condition
    with a concomitant right and power to obviate the condition and prevent the injury. In these
    situations, the law imposes on the landlord a duty to use ordinary care to eliminate the condition with
    resulting liability for injuries caused by his failure so to act.” (Uccello, supra, 44 Cal.App.3d at p.
    511, internal citations omitted.)

•   “[W]here a landlord has relinquished control of property to a tenant, a ‘bright line’ rule has developed
    to moderate the landlord's duty of care owed to a third party injured on the property as compared with
    the tenant who enjoys possession and control. ‘ “Because a landlord has relinquished possessory
    interest in the land, his or her duty of care to third parties injured on the land is attenuated as
    compared with the tenant who enjoys possession and control. Thus, before liability may be thrust on a
    landlord for a third party's injury due to a dangerous condition on the land, the plaintiff must show
    that the landlord had actual knowledge of the dangerous condition in question, plus the right and
    ability to cure the condition.” [¶] Limiting a landlord's obligations releases it from needing to engage
    in potentially intrusive oversight of the property, thus permitting the tenant to enjoy its tenancy
    unmolested.’ ” (Salinas v. Martin (2008) 166 Cal.App.4th 404, 412 [82 Cal.Rptr.3d 735], internal
    citations omitted.)

•   “[A] commercial landowner cannot totally abrogate its landowner responsibilities merely by signing a
    lease. As the owner of property, a lessor out of possession must exercise due care and must act
    reasonably toward the tenant as well as to unknown third persons. At the time the lease is executed
    and upon renewal a landlord has a right to reenter the property, has control of the property, and must
    inspect the premises to make the premises reasonably safe from dangerous conditions. Even if the
    commercial landlord executes a contract which requires the tenant to maintain the property in a


                                  Copyright Judicial Council of California
                                                          61
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 63 of 164 Page ID
      62                                     #:22053
                 Preliminary Draft Only -- Not Approved by Judicial Council

    certain condition, the landlord is obligated at the time the lease is executed to take reasonable
    precautions to avoid unnecessary danger.” (Mora v. Baker Commodities, Inc. (1989) 210 Cal.App.3d
    771, 781 [258 Cal.Rptr. 669], internal citations omitted.)

•   “[T]he landlord’s responsibility to inspect is limited. Like a residential landlord, the duty to inspect
    charges the lessor ‘only with those matters which would have been disclosed by a reasonable
    inspection.’ The burden of reducing or avoiding the risk and the likelihood of injury will affect the
    determination of what constitutes a reasonable inspection. The landlord’s obligation is only to do
    what is reasonable under the circumstances. The landlord need not take extraordinary measures or
    make unreasonable expenditures of time and money in trying to discover hazards unless the
    circumstances so warrant. When there is a potential serious danger, which is foreseeable, a landlord
    should anticipate the danger and conduct a reasonable inspection before passing possession to the
    tenant. However, if no such inspection is warranted, the landlord has no such obligation.” (Mora,
    supra, 210 Cal.App.3d at p. 782, internal citations and footnote omitted.)

•   “It is one thing for a landlord to leave a tenant alone who is complying with its lease. It is entirely
    different, however, for a landlord to ignore a defaulting tenant's possible neglect of property.
    Neglected property endangers the public, and a landlord's detachment frustrates the public policy of
    keeping property in good repair and safe. To strike the right balance between safety and disfavored
    self-help, we hold that [the landlord]’s duty to inspect attached upon entry of the judgment of
    possession in the unlawful detainer action and included reasonable periodic inspections thereafter.”
    (Stone v. Center Trust Retail Properties, Inc. (2008) 163 Cal.App.4th 608, 613 [77 Cal.Rptr.3d 556].)

•   “[I]t is established that a landlord owes a duty of care to its tenants to take reasonable steps to secure
    the common areas under its control.” (Ann M. v. Pacific Plaza Shopping Center (1993) 6 Cal.4th 666,
    675 [25 Cal.Rptr.2d 137, 863 P.2d 207].)

•   “The reasonableness of a landlord's conduct under all the circumstances is for the jury. A triable issue
    of fact exists as to whether the defendants’ maintenance of a low, open, unguarded window in a
    common hallway where they knew young children were likely to play constituted a breach of their
    duty to take reasonable precautions to prevent children falling out of the window.” (Amos v. Alpha
    Prop. Mgmt. (1999) 73 Cal.App.4th 895, 904 [87 Cal.Rptr.2d 34], internal citation omitted.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1142, 1143

1 Levy et al., California Torts, Ch. 15, General Premises Liability, § 15.02 (Matthew Bender)

6 California Real Estate Law and Practice, Ch. 170, The Premises: Duties and Liabilities, § 170.03
(Matthew Bender)

29 California Forms of Pleading and Practice, Ch. 334, Landlord and Tenant: Claims for Damages, §§
334.10, 334.53 (Matthew Bender)

36 California Forms of Pleading and Practice, Ch. 421, Premises Liability, §§ 421.01–421.121 (Matthew


                                  Copyright Judicial Council of California
                                                         62
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 64 of 164 Page ID
      63                                     #:22054
                 Preliminary Draft Only -- Not Approved by Judicial Council

Bender)

17 California Points and Authorities, Ch. 178, Premises Liability, § 178.23 (Matthew Bender)

1 California Civil Practice: Torts (Thomson West) §§ 16:12–16:16




                                Copyright Judicial Council of California
                                                      63
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 65 of 164 Page ID
      64                                     #:22055
                 Preliminary Draft Only -- Not Approved by Judicial Council

  VF-1002. Premises Liability—Contributory NegligenceComparative Fault of Plaintiff at Issue


We answer the questions submitted to us as follows:

      1.     Did [name of defendant] [own/lease/occupy/control] the property?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of defendant] negligent in the use or maintenance of the property?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Was [name of defendant]’s negligence a substantial factor in causing harm to [name of
             plaintiff]?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     What are [name of plaintiff]’s damages?

             [a.    Past economic loss
                           [lost earnings                   $ ________]
                           [lost profits                    $ ________]
                           [medical expenses                $ ________]
                           [other past economic loss        $ ________]
                                                           Total Past Economic Damages: $ ________]


             [b.    Future economic loss
                          [lost earnings              $ ________]
                          [lost profits               $ ________]
                          [medical expenses           $ ________]
                          [other future economic loss $ ________]
                                                  Total Future Economic Damages: $ ________]




                              Copyright Judicial Council of California
                                                      64
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 66 of 164 Page ID
      65                                     #:22056
                 Preliminary Draft Only -- Not Approved by Judicial Council


             [c.    Past noneconomic loss, including [physical
                    pain/mental suffering:]
                                                                                        $ ________]


             [d.    Future noneconomic loss, including [physical
                    pain/mental suffering:]
                                                                                        $ ________]


                                                                                TOTAL $ ________

                    If [name of plaintiff] has proved any damages, then answer question 5. If [name
                    of plaintiff] has not proved any damages, then stop here, answer no further
                    questions, and have the presiding juror sign and date this form.

      5.     Was [name of plaintiff] also negligent?
             ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      6.     Was [name of plaintiff]’s negligence a substantial factor in causing [his/her] harm?
             ____ Yes ____ No

             If your answer to question 6 is yes, then answer question 7. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      7.     What percentage of responsibility for [name of plaintiff]’s harm do you assign to the
             following?
                                                               [Name of defendant]: ____%
                                                               [Name of plaintiff]: ____%
                                                               TOTAL                100%

      Signed: ________________________
            Presiding Juror

      Dated: ____________

      [After it has been signed/After all verdict forms have been signed], deliver this verdict form
      to the [clerk/bailiff/judge].


New February 2005; Revised April 2007, December 2009



                              Copyright Judicial Council of California
                                                       65
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 67 of 164 Page ID
      66                                     #:22057
                 Preliminary Draft Only -- Not Approved by Judicial Council



                                             Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 1000, Essential Factual Elements, CACI No. 405, Comparative
Fault of Plaintiff’s Contributory Negligence, and CACI No. 406, Apportionment of Responsibility.

If specificity is not required, users do not have to itemize all the damages listed in question 4. The
breakdown is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                  Copyright Judicial Council of California
                                                         66
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 68 of 164 Page ID
     67                                     #:22058
                Preliminary Draft Only -- Not Approved by Judicial Council

    VF-1204. Products Liability—Negligence—Comparative Fault of Plaintiff’s Contributory
                                    Negligence at Issue

We answer the questions submitted to us as follows:

      1.     Did [name of defendant] [design/manufacture/supply/install/inspect/repair/rent] the
             [product]?
              ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of defendant] negligent in
             [designing/manufacturing/supplying/installing/inspecting/repairing/renting] the
             [product]?
              ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Was [name of defendant]’s negligence a substantial factor in causing harm to [name of
             plaintiff]?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     What are [name of plaintiff]’s total damages? Do not reduce the damages based on the
             fault, if any, of [name of plaintiff].

             [a.    Past economic loss
                           [lost earnings                $ ________]
                           [lost profits                 $ ________]
                           [medical expenses             $ ________]
                           [other past economic loss     $ ________]
                                                        Total Past Economic Damages: $ ________]


             [b.    Future economic loss
                          [lost earnings                $ ________]
                          [lost profits                 $ ________]
                          [medical expenses             $ ________]
                          [other future economic loss   $ ________]


                             Copyright Judicial Council of California
                                                   67
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 69 of 164 Page ID
  68                                     #:22059
             Preliminary Draft Only -- Not Approved by Judicial Council


                                                 Total Future Economic Damages: $ ________]



         [c.      Past noneconomic loss, including [physical
                  pain/mental suffering:]
                                                                                     $ ________]


         [d.      Future noneconomic loss, including [physical
                  pain/mental suffering:]
                                                                                     $ ________]


                                                                             TOTAL $ ________


         If [name of plaintiff] has proved any damages, answer question 5. If [name of plaintiff]
         has not proved any damages, then stop here, answer no further questions, and have
         the presiding juror sign and date this form.

  5.     Was [name of plaintiff] negligent?
         ____ Yes ____ No

         If your answer to question 5 is yes, then answer question 6. If you answered no, stop
         here, answer no further questions, and have the presiding juror sign and date this
         form.

  6.     Was [name of plaintiff]’s negligence a substantial factor in causing [his/her] harm?
         ____ Yes ____ No

         If your answer to question 6 is yes, then answer question 7. If you answered no, stop
         here, answer no further questions, and have the presiding juror sign and date this
         form.

  7.     What percentage of responsibility for [name of plaintiff]’s harm do you assign to:
                                                [Name of defendant]:      ____%
                                                [Name of plaintiff]:      ____%
                                                TOTAL                     100%

  Signed:      ________________________
                   Presiding Juror

  Dated: ____________

  [After it has been signed/After all verdict forms have been signed], deliver this verdict form



                           Copyright Judicial Council of California
                                                 68
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 70 of 164 Page ID
      69                                     #:22060
                 Preliminary Draft Only -- Not Approved by Judicial Council


       to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, December 2009

                                             Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 1220, Negligence—Essential Factual Elements, and CACI No.
405, Comparative Fault of Plaintiff’s Contributory Negligence.

If specificity is not required, users do not have to itemize all the damages listed in question 4. The
breakdown is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                  Copyright Judicial Council of California
                                                         69
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 71 of 164 Page ID
      70                                     #:22061
                 Preliminary Draft Only -- Not Approved by Judicial Council


                                       1903. Negligent Misrepresentation

[Name of plaintiff] claims [he/she/it] was harmed because [name of defendant] negligently
misrepresented an important fact. To establish this claim, [name of plaintiff] must prove all of the
following:

       1.      That [name of defendant] represented to [name of plaintiff] that an important fact was
               true;

       2.      That [name of defendant]’s representation was not true;

       3.      That [although [name of defendant] may have honestly believed that the
               representation was true,] [[name of defendant]/he/she] had no reasonable grounds for
               believing the representation was true when [he/she] made it;

       4.      That [name of defendant] intended that [name of plaintiff] rely on this representation;

       5.      That [name of plaintiff] reasonably relied on [name of defendant]’s representation;

       6.      That [name of plaintiff] was harmed; and

       7.      That [name of plaintiff]’s reliance on [name of defendant]’s representation was a
               substantial factor in causing [his/her/its] harm.


New September 2003; Revised December 2009

                                            Directions for Use

If both negligent misrepresentation and intentional misrepresentation are alleged in the alternative, give
both this instruction and CACI No.1900, Intentional Misrepresentation. If only negligent
misrepresentation is alleged, the bracketed reference to the defendant’s honest belief in the truth of the
representation in element 3 may be omitted. (See Bily v. Arthur Young & Co. (1992) 3 Cal.4th 370, 407–
408 [11 Cal.Rptr.2d 51, 834 P.2d 745].)


                                          Sources and Authority

•   Civil Code section 1710 specifies four kinds of deceit. This instruction is based on the second one:

       A deceit, within the meaning of [section 1709], is either:

               1.      The suggestion, as a fact, of that which is not true, by one who does not believe it
                       to be true [intentional misrepresentation of fact];

               2.      The assertion, as a fact, of that which is not true, by one who has no reasonable


                                 Copyright Judicial Council of California
                                                        70
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 72 of 164 Page ID
      71                                     #:22062
                 Preliminary Draft Only -- Not Approved by Judicial Council

                       ground for believing it to be true [negligent misrepresentation of fact];

               3.      The suppression of a fact, by one who is bound to disclose it, or who gives
                       information of other facts which are likely to mislead for want of communication
                       of that fact [concealment or suppression of fact]; or,

               4.      A promise, made without any intention of performing it.

•   “Negligent misrepresentation is a separate and distinct tort, a species of the tort of deceit. ‘Where the
    defendant makes false statements, honestly believing that they are true, but without reasonable ground
    for such belief, he may be liable for negligent misrepresentation, a form of deceit.’ ” (Bily, supra, 3
    Cal.4th at pp. 407, internal citations omitted.)

•   “This is not merely a case where the defendants made false representations of matters within their
    personal knowledge which they had no reasonable grounds for believing to be true. Such acts clearly
    would constitute actual fraud under California law. In such situations the defendant believes the
    representations to be true but is without reasonable grounds for such belief. His liability is based on
    negligent misrepresentation which has been made a form of actionable deceit. On the contrary, in the
    instant case, the court found that the defendants did not believe in the truth of the statements. Where a
    person makes statements which he does not believe to be true, in a reckless manner without knowing
    whether they are true or false, the element of scienter is satisfied and he is liable for intentional
    misrepresentation.” (Yellow Creek Logging Corp. v. Dare (1963) 216 Cal.App.2d 50, 57 [30 Cal.Rptr.
    629], original italics, internal citations omitted.)

•    “Negligent misrepresentation is a form of deceit, the elements of which consist of (1) a
    misrepresentation of a past or existing material fact, (2) without reasonable grounds for believing it to
    be true, (3) with intent to induce another’s reliance on the fact misrepresented, (4) ignorance of the
    truth and justifiable reliance thereon by the party to whom the misrepresentation was directed, and (5)
    damages.” (Fox v. Pollack (1986) 181 Cal.App.3d 954, 962 [226 Cal.Rptr. 532], internal citation
    omitted.)

•   “ ‘To be actionable deceit, the representation need not be made with knowledge of actual falsity, but
    need only be an “assertion, as a fact, of that which is not true, by one who has no reasonable ground
    for believing it to be true” and made “with intent to induce [the recipient] to alter his position to his
    injury or his risk. ...” ’ The elements of negligent misrepresentation also include justifiable reliance on
    the representation, and resulting damage.” (B.L.M. v. Sabo & Deitsch (1997) 55 Cal.App.4th 823, 834
    [64 Cal.Rptr.2d 335], internal citations omitted.)

•   “As is true of negligence, responsibility for negligent misrepresentation rests upon the existence of a
    legal duty, imposed by contract, statute or otherwise, owed by a defendant to the injured person. The
    determination of whether a duty exists is primarily a question of law.” (Eddy v. Sharp (1988) 199
    Cal.App.3d 858, 864 [245 Cal.Rptr. 211], internal citations omitted.)

•   “ ‘ “Where the defendant makes false statements, honestly believing that they are true, but without
    reasonable ground for such belief, he may be liable for negligent misrepresentation, a form of deceit.”
    ’ If defendant’s belief ‘is both honest and reasonable, the misrepresentation is innocent and there is no


                                  Copyright Judicial Council of California
                                                         71
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 73 of 164 Page ID
      72                                     #:22063
                 Preliminary Draft Only -- Not Approved by Judicial Council

    tort liability.’ ” (Diediker v. Peelle Financial Corp. (1997) 60 Cal.App.4th 288, 297 [70 Cal.Rptr.2d
    442], internal citations omitted.)

•   “Parties cannot read something into a neutral statement in order to justify a claim for negligent
    misrepresentation. The tort requires a ‘positive assertion.’ ‘An “implied” assertion or representation is
    not enough.’ ” (Diediker, supra, 60 Cal.App.4th at pp. 297-298, internal citations omitted.)

•   “Whether a defendant had reasonable ground for believing his or her false statement to be true is
    ordinarily a question of fact.” (Quality Wash Group V, Ltd. v. Hallak (1996) 50 Cal.App.4th 1687,
    1696 [58 Cal.Rptr.2d 592], internal citations omitted.)

Secondary Sources

5 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 818–820, 823–826

3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts, § 40.10 (Matthew
Bender)

23 California Forms of Pleading and Practice, Ch. 269, Fraud and Deceit (Matthew Bender)

10 California Points and Authorities, Ch. 105, Fraud and Deceit § 105.270 et seq. (Matthew Bender)

2 California Civil Practice: Torts (Thomson West) §§ 22:13–22:15




                                 Copyright Judicial Council of California
                                                         72
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 74 of 164 Page ID
      73                               #:22064



                      1910. Real Estate Seller’s Nondisclosure of Material Facts


[Name of plaintiff] claims that [name of defendant] failed to disclose certain information, and that
because of this failure to disclose, [name of plaintiff] was harmed. In order to establish this claim,
[name of plaintiff] must prove all of the following:

   1. That [name of plaintiff] purchased [describe real property] from [name of defendant];

   2. That [name of defendant] knew that [specify information that was not disclosed];

   3. That [name of defendant] did not disclose this information to [name of plaintiff];

   4. That [name of plaintiff] did not know, and could not reasonably have discovered, this
      information;

   5. That [name of defendant] knew that [name of plaintiff] did not know, and could not
      reasonably have discovered, this information;

   6. That this information significantly affected the value or desirability of the property;

   7. That [name of plaintiff] was harmed; and

   8. That [name of defendant]’s failure to disclose the information was a substantial factor in
      causing [name of plaintiff]’s harm.



New December 2009

                                             Directions for Use

This instruction sets forth the common law duty of disclosure that a real estate seller has to his or her
buyer. Nondisclosure is tantamount to a misrepresentation. (See Calemine v. Samuelson (2009) 171
Cal.App.4th 153, 161 [89 Cal.Rptr.3d 495].)

For certain transfers, there is also a statutory duty of disclosure. (See Civ. Code, § 1102 et seq.) The
scope of the required disclosure is set forth on a statutory form. (See Civ. Code, § 1102.6.) The common
law duty is not preempted by the statutory duty (see Civ. Code, § 1102.1(a)), but breach of the statutory
duty can constitute proof of breach of the common law duty if all of the elements are established. (See,
e.g., Calemine, supra, 171 Cal.App.4th at pp. 164–165 [seller did not disclose earlier lawsuits, as
required by statutory form].)

                                          Sources and Authority

   •   Civil Code section 1102.13 provides: “No transfer subject to this article shall be invalidated solely



                                                         73
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 75 of 164 Page ID
     74                               #:22065



       because of the failure of any person to comply with any provision of this article. However, any
       person who willfully or negligently violates or fails to perform any duty prescribed by any
       provision of this article shall be liable in the amount of actual damages suffered by a transferee.”

   •   “A real estate seller has both a common law and statutory duty of disclosure. [Under the common
       law duty]: ‘In the context of a real estate transaction, “ … where the seller knows of facts
       materially affecting the value or desirability of the property … and also knows that such facts are
       not known to, or within the reach of the diligent attention and observation of the buyer, the seller
       is under a duty to disclose them to the buyer. [Citations.]” [Citations.] Undisclosed facts are
       material if they would have a significant and measurable effect on market value. [Citation.]’ A
       seller's duty of disclosure is limited to material facts; once the essential facts are disclosed a seller
       is not under a duty to provide details that would merely serve to elaborate on the disclosed facts.
       Where a seller fails to disclose a material fact, he may be subject to liability ‘for mere
       nondisclosure since his conduct in the transaction amounts to a representation of the nonexistence
       of the facts which he has failed to disclose [citation].’ Generally, whether the undisclosed matter
       was of sufficient materiality to have affected the value or desirability of the property is a question
       of fact.” (Calemine, supra, 171 Cal.App.4th at p. 161, internal citations omitted.)

   •   “Generally, where one party to a transaction has sole knowledge or access to material facts and
       knows that such facts are not known or reasonably discoverable by the other party, then a duty to
       disclose exists.” (See Shapiro v. Sutherland (1998) 64 Cal.App.4th 1534, 1544 [76 Cal.Rptr.2d
       101].)

   •   “Failure of the seller to fulfill [the] duty of disclosure constitutes actual fraud.” (Lingsch v. Savage
       (1963) 213 Cal.App.2d 729, 736 [29 Cal.Rptr. 201].)

   •   “When and where the action by the purchaser is based on conditions that are visible and that a
       personal inspection at once discloses and, when it is admitted that such personal inspection was in
       fact made, then manifestly it cannot be successfully contended that the purchaser relied upon any
       alleged misrepresentations with regard to such visible conditions. But personal inspection is no
       defense when and where the conditions are not visible and are known only to the seller, and
       ‘where material facts are accessible to the vendor only and he knows them not to be within the
       reach of the diligent attention and observation of the vendee, the vendor is bound to disclose such
       facts to the vendee.’ ” (Buist v. C.Dudley De Velbiss Corp. (1960) 182 Cal.App.2d 325, 331 [6
       Cal.Rptr. 259].)

   •   “In enacting [Civil Code section 1102 et seq.], the Legislature made clear it did not intend to alter
       a seller's common law duty of disclosure. The purpose of the enactment was instead to make the
       required disclosures specific and clear. (Calemine, supra, 171 Cal.App.4th at pp. 161–162.)

   •   “The legislation was sponsored by the California Association of Realtors to provide a framework
       for formal disclosure of facts relevant to a decision to purchase realty. The statute therefore
       confirms and perhaps clarifies a disclosure obligation that existed previously at common law.”
       (Shapiro, supra, 64 Cal.App.4th at p. 1539, fn. 6.)

Secondary Sources



                                                          74
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 76 of 164 Page ID
  75                                     #:22066
             Preliminary Draft Only -- Not Approved by Judicial Council




                                       75
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 77 of 164 Page ID
      76                                     #:22067
                 Preliminary Draft Only -- Not Approved by Judicial Council


                                1923. Damages—“Out of Pocket” Rule

If you decide that [name of plaintiff] has proved [his/her/its] claim against [name of defendant], you
also must decide how much money will reasonably compensate [name of plaintiff] for the harm. This
compensation is called “damages.”

The amount of damages must include an award for all harm that [name of defendant] was a
substantial factor in causing, even if the particular harm could not have been anticipated.

[Name of plaintiff] must prove the amount of [his/her/its] damages. However, [name of plaintiff] does
not have to prove the exact amount of damages that will provide reasonable compensation for the
harm. You must not speculate or guess in awarding damages.

To decide the amount of damages you must determine the [fair market] value of what [name of
plaintiff] gave and subtract from that amount the [fair market] value of what [he/she/it] received.

[“Fair market value” is the highest price that a willing buyer would have paid on the date of the
transaction to a willing seller, assuming:

       1.      That there is no pressure on either one to buy or sell; and

       2.      That the buyer and seller know all the uses and purposes for which the [insert item] is
               reasonably capable of being used.]

[Name of plaintiff] may also recover amounts that [he/she/it] reasonably spent in reliance on [name
of defendant]’s [false representation/failure to disclose/false promise] if those amounts would not
otherwise have been spent.


New September 2003; Revised December 2009

                                           Directions for Use

For discussion of damages if there is both a breach of fiduciary duty and intentional misrepresentation,
see the Directions for Use to CACI No. 1924, Damages—“Benefit-of-the-Bargain” Rule.

                                         Sources and Authority

•   Civil Code section 1709 provides: “One who willfully deceives another with intent to induce him to
    alter his position to his injury or risk, is liable for any damage which he thereby suffers.”

•   Civil Code section 3333 provides: “For the breach of an obligation not arising from contract, the
    measure of damages, except where otherwise expressly provided by this code, is the amount which
    will compensate for all the detriment proximately caused thereby, whether it could have been
    anticipated or not.”



                                 Copyright Judicial Council of California
                                                       76
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 78 of 164 Page ID
      77                                     #:22068
                 Preliminary Draft Only -- Not Approved by Judicial Council


•   Civil Code section 3343 provides, in part: “One defrauded in the purchase, sale or exchange of
    property is entitled to recover the difference between the actual value of that with which the
    defrauded person parted and the actual value of that which he received … .”

•   This instruction should be modified in cases involving promissory fraud: “In cases of promissory
    fraud, the damages are measured by market value as of the date the promise was breached because
    that is the date when the damage occurred.” (Glendale Fed. Sav. & Loan Assn. v. Marina View
    Heights Dev. Co. (1977) 66 Cal.App.3d 101, 145-146 [135 Cal.Rptr. 802].)

•   “There are two measures of damages for fraud: out of pocket and benefit of the bargain. The ‘out-of-
    pocket’ measure of damages ‘is directed to restoring the plaintiff to the financial position enjoyed by
    him prior to the fraudulent transaction, and thus awards the difference in actual value at the time of
    the transaction between what the plaintiff gave and what he received. The “benefit-of-the-bargain”
    measure, on the other hand, is concerned with satisfying the expectancy interest of the defrauded
    plaintiff by putting him in the position he would have enjoyed if the false representation relied upon
    had been true; it awards the difference in value between what the plaintiff actually received and what
    he was fraudulently led to believe he would receive.’ ‘In California, a defrauded party is ordinarily
    limited to recovering his “out-of-pocket” loss ... .’ ” (Alliance Mortgage Co. v. Rothwell (1995) 10
    Cal.4th 1226, 1240 [44 Cal.Rptr.2d 352, 900 P.2d 601], internal citations omitted.)

•   “Of the two measures the ‘out-of-pocket’ rule has been termed more consistent with the logic and
    purpose of the tort form of action (i.e., compensation for loss sustained rather than satisfaction of
    contractual expectations) while the ‘benefit-of-the-bargain’ rule has been observed to be a more
    effective deterrent (in that it contemplates an award even when the property received has a value
    equal to what was given for it).” (Stout v. Turney (1978) 22 Cal.3d 718, 725 [150 Cal.Rptr. 637, 586
    P.2d 1228].)

•   “In fraud cases involving the ‘purchase, sale or exchange of property,’ the Legislature has expressly
    provided that the ‘out-of-pocket’ rather than the ‘benefit-of-the-bargain’ measure of damages should
    apply. Civil Code section 3343 provides the exclusive measure of damages for fraud in such cases.”
    (Fragale v. Faulkner (2003) 110 Cal.App.4th 229, 236 [1 Cal.Rptr.3d 616].)

•   “Civil Code section 3343 does not apply, however, ‘when a victim is defrauded by its fiduciaries.’
    Instead, in the case of fraud by a fiduciary, ‘the “broader” measure of damages provided by sections
    1709 and 3333 applies.’ … [¶] In the case of a negligent misrepresentation by a fiduciary, ‘a plaintiff
    is only entitled to its actual or “out-of-pocket” losses suffered because of [the] fiduciary’s negligent
    misrepresentation under section 3333.’ [¶] The Supreme Court has not decided whether ‘the measure
    of damages under section 3333 might be greater for a fiduciary’s intentional misrepresentation ….’ ”
    (Fragale, supra, 110 Cal.App.4th at pp. 236–237, original italics, internal citations omitted.)

•   “We have previously held that a plaintiff is only entitled to its actual or ‘out-of-pocket’ losses
    suffered because of fiduciary’s negligent misrepresentation under section 3333. While the measure of
    damages under section 3333 might be greater for a fiduciary’s intentional misrepresentation, we need
    not address that issue here.” (Alliance Mortgage Co., supra, 10 Cal.4th at pp. 1249–1250.)

•   “To recover damages for fraud, a plaintiff must have sustained damages proximately caused by the


                                 Copyright Judicial Council of California
                                                        77
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 79 of 164 Page ID
      78                                     #:22069
                 Preliminary Draft Only -- Not Approved by Judicial Council

   misrepresentation. A damage award for fraud will be reversed where the injury is not related to the
   misrepresentation.” (Las Palmas Associates v. Las Palmas Center Associates (1991) 235 Cal.App.3d
   1220, 1252 [1 Cal.Rptr.2d 301], internal citations omitted.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1710–1717

3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts, § 40.23 (Matthew
Bender)

23 California Forms of Pleading and Practice, Ch. 269, Fraud and Deceit § 269.27 (Matthew Bender)

10 California Points and Authorities, Ch. 105, Fraud and Deceit § 105.252 (Matthew Bender)




                                Copyright Judicial Council of California
                                                      78
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 80 of 164 Page ID
      79                                     #:22070
                 Preliminary Draft Only -- Not Approved by Judicial Council

                          1924. Damages—“Benefit- of- the- Bargain” Rule

If you decide that [name of plaintiff] has proved [his/her/its] claim against [name of defendant], you
also must decide how much money will reasonably compensate [name of plaintiff] for the harm. This
compensation is called ``damages.’’

The amount of damages must include an award for all harm that [name of defendant] was a
substantial factor in causing, even if the particular harm could not have been anticipated.

[Name of plaintiff] must prove the amount of [his/her/its] damages. However, [name of plaintiff] does
not have to prove the exact amount of damages that will provide reasonable compensation for the
harm. You must not speculate or guess in awarding damages.

To determine the amount of damages, you must:

       1.     Determine the fair market value that [name of plaintiff] would have received if the
              representations made by [name of defendant] had been true; and

       2.     Subtract the fair market value of what [he/she/it] did receive.

The resulting amount is [name of plaintiff]’s damages. “Fair market value” is the highest price that
a willing buyer would have paid to a willing seller, assuming:

       1.     That there is no pressure on either one to buy or sell; and

       2.     That the buyer and seller know all the uses and purposes for which the [insert item] is
              reasonably capable of being used.

Fair market value must be determined as of the date that [name of plaintiff] discovered [name of
defendant]’s [false representation/failure to disclose].

[Name of plaintiff] may also recover amounts that [he/she/it] reasonably spent in reliance on [name
of defendant]’s [false representation/failure to disclose/false promise] if those amounts would not
otherwise have been spent.


New September 2003; Revised December 2009


                                           Directions for Use

There is a split of authority regarding whether benefit-of-the-bargain damages can ever be recovered for
intentional misrepresentation in the sale or exchange of property. It is settled that in a nonfiduciary
relationship, damages are limited to the out-of-pocket measure, even if the misrepresentation is
intentional. (See Alliance Mortgage Co. v. Rothwell (1995) 10 Cal.4th 1226, 1240 [44 Cal.Rptr.2d 352,
900 P.2d 601]; Civ. Code, § 3343.) However, there is disagreement on the proper measure if there is a


                                Copyright Judicial Council of California
                                                       79
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 81 of 164 Page ID
      80                                     #:22071
                 Preliminary Draft Only -- Not Approved by Judicial Council

fiduciary relationship.

Some courts have held that benefit-of-the-bargain damages are available if there is both a fiduciary
relationship and intentional misrepresentation. (See Fragale v. Faulkner (2003) 110 Cal.App.4th 229,
235–239 [1 Cal.Rptr.3d 616]; Salahutdin v. Valley of California, Inc. (1994) 24 Cal.App.4th 555, 564 [29
Cal.Rptr.2d 463]; see also Alfaro v. Community Housing Improvement System & Planning Assn., Inc.
(2009) 171 Cal.App.4th 1356, 1383 [89 Cal.Rptr.3d 659].) At least one court has held to the contrary,
that only out-of-pocket losses may be recovered. (See Hensley v. McSweeney (2001) 90 Cal.App.4th
1081, 1086 [109 Cal.Rptr.2d 489].)are ever appropriate in a fraud case: “The cases are not consistent in
their treatment of the measure of damages for breach of fiduciary duties.” (Salahutdin v. Valley of
California, Inc. (1994) 24 Cal.App.4th 555, 564 [29 Cal.Rptr.2d 463].) The rule is as follows in the Fifth
Appellate District: “[W]e conclude that the appropriate measure of damages on the fiduciary tort actions
is the out-of-pocket measure, not the benefit of the bargain measure.” (Hensley v. McSweeney (2001) 90
Cal.App.4th 1081, 1086 [109 Cal.Rptr.2d 489].) In the First Appellate District, the rule is: “Recognizing
a split of authority on the matter, we follow those cases adopting the broader measure of damages under
sections 1709 and 3333, a course that is not only consonant with the position we have taken in the past
but just.” (Salahutdin, supra, 24 Cal.App.4th at p. 566.)

This instruction should be modified in cases involving promissory fraud: “In cases of promissory fraud,
the damages are measured by market value as of the date the promise was breached because that is the
date when the damage occurred.” (Glendale Fed. Sav. & Loan Assn. v. Marina View Heights Dev. Co.
(1977) 66 Cal.App.3d 101, 145-146 [135 Cal.Rptr. 802].)

                                          Sources and Authority

•   Civil Code section 1709 provides: “One who willfully deceives another with intent to induce him to
    alter his position to his injury or risk, is liable for any damage which he thereby suffers.”

•   Civil Code section 3333 provides: “For the breach of an obligation not arising from contract, the
    measure of damages, except where otherwise expressly provided by this code, is the amount which
    will compensate for all the detriment proximately caused thereby, whether it could have been
    anticipated or not.”

•   “There are two measures of damages for fraud: out of pocket and benefit of the bargain. The ‘out-of-
    pocket’ measure of damages ‘is directed to restoring the plaintiff to the financial position enjoyed by
    him prior to the fraudulent transaction, and thus awards the difference in actual value at the time of
    the transaction between what the plaintiff gave and what he received. The “benefit-of-the-bargain”
    measure, on the other hand, is concerned with satisfying the expectancy interest of the defrauded
    plaintiff by putting him in the position he would have enjoyed if the false representation relied upon
    had been true; it awards the difference in value between what the plaintiff actually received and what
    he was fraudulently led to believe he would receive.’ ‘In California, a defrauded party is ordinarily
    limited to recovering his “out-of-pocket” loss ... .’ ” (Alliance Mortgage Co. v. Rothwell, supra,
    (1995) 10 Cal.4th 1226,at p. 1240 [44 Cal.Rptr.2d 352, 900 P.2d 601], internal citations omitted.)

•   “Of the two measures the ‘out-of-pocket’ rule has been termed more consistent with the logic and
    purpose of the tort form of action (i.e., compensation for loss sustained rather than satisfaction of



                                 Copyright Judicial Council of California
                                                         80
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 82 of 164 Page ID
      81                                     #:22072
                 Preliminary Draft Only -- Not Approved by Judicial Council

    contractual expectations) while the ‘benefit-of-the-bargain’ rule has been observed to be a more
    effective deterrent (in that it contemplates an award even when the property received has a value
    equal to what was given for it.)” (Stout v. Turney (1978) 22 Cal.3d 718, 725 [150 Cal.Rptr. 637, 586
    P.2d 1228].)

•   “We have previously held that a plaintiff is only entitled to its actual or ‘out-of-pocket’ losses
    suffered because of fiduciary’s negligent misrepresentation under section 3333. While the measure of
    damages under section 3333 might be greater for a fiduciary’s intentional misrepresentation, we need
    not address that issue here.” (Alliance Mortgage Co., supra, 10 Cal.4th at pp. 1249-1250.)

•   “The measure of damages for a real estate broker’s intentional misrepresentation to a buyer for whom
    he acts as agent is not limited to the out-of-pocket losses suffered by the buyer. Because the broker is
    a fiduciary, damages for intentional fraud may be measured by the broader benefit-of-the-bargain
    rule.” (Fragale, supra, 110 Cal.App.4th at p. 232.)

•   “[T]he measure of damages for fraud by a fiduciary is out-of-pocket damages, not the benefit of the
    bargain computation normally applicable to contract causes of action.” (Hensley, supra, 90
    Cal.App.4th at p. 1085.)

•   “Recognizing a split of authority on the matter, we follow those cases adopting the broader measure
    of damages under sections 1709 and 3333, a course that is not only consonant with the position we
    have taken in the past but just. This division has consistently applied the broader measure of damages
    for fiduciary fraud, refusing to limit damages to the ‘out of pocket’ measure.” (Salahutdin, supra, 24
    Cal.App.4th at pp. 566–567.)

•   “Unlike the ‘out of pocket’ measure of damages, which are usually calculated at the time of the
    transaction, ‘benefit of the bargain’ damages may appropriately be calculated as of the date of
    discovery of the fraud.” (Salahutdin, supra, 24 Cal.App.4th at p. 568.)

•   “To recover damages for fraud, a plaintiff must have sustained damages proximately caused by the
    misrepresentation. A damage award for fraud will be reversed where the injury is not related to the
    misrepresentation.” (Las Palmas Associates v. Las Palmas Center Associates (1991) 235 Cal.App.3d
    1220, 1252 [1 Cal.Rptr.2d 301], internal citations omitted.)

•   “[O]ne may recover compensation for time and effort expended in reliance on a defendant’s
    misrepresentation.” (Block v. Tobin (1975) 45 Cal.App.3d 214, 220 [119 Cal.Rptr. 288], internal
    citations omitted.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1710–1717

3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts, § 40.23

23 California Forms of Pleading and Practice, Ch. 269, Fraud and Deceit § 269.27 (Matthew Bender)



                                 Copyright Judicial Council of California
                                                        81
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 83 of 164 Page ID
      82                                     #:22073
                 Preliminary Draft Only -- Not Approved by Judicial Council

10 California Points and Authorities, Ch. 105, Fraud and Deceit § 105.131 et seq. (Matthew Bender)




                               Copyright Judicial Council of California
                                                     82
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 84 of 164 Page ID
      83                                     #:22074
                 Preliminary Draft Only -- Not Approved by Judicial Council

                             VF-1900. Intentional Misrepresentation


We answer the questions submitted to us as follows:

      1.     Did [name of defendant] make a false representation of an important fact to [name of
             plaintiff]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Did [name of defendant] know that the representation was false, or did [he/she] make
             the representation recklessly and without regard for its truth?
              ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Did [name of defendant] intend that [name of plaintiff] rely on the representation?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Did [name of plaintiff] reasonably rely on the representation?
             ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Was [name of plaintiff]’s reliance on [name of defendant]’s representation a substantial
             factor in causing harm to [name of plaintiff]?
              ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      6.     What are [name of plaintiff]’s damages?

             [a.    Past economic loss



                              Copyright Judicial Council of California
                                                      83
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 85 of 164 Page ID
      84                                     #:22075
                 Preliminary Draft Only -- Not Approved by Judicial Council


                              [lost earnings                $ ________]
                              [lost profits                 $ ________]
                              [medical expenses             $ ________]
                              [other past economic loss     $ ________]
                                                           Total Past Economic Damages: $ ________]


              [b.      Future economic loss
                             [lost earnings              $ ________]
                             [lost profits               $ ________]
                             [medical expenses           $ ________]
                             [other future economic loss $ ________]
                                                     Total Future Economic Damages: $ ________]



              c.       [Past noneconomic loss, including [physical
                       pain/mental suffering:]
                                                                                            $ ________]


              d.       [Future noneconomic loss, including [physical
                       pain/mental suffering:]
                                                                                            $ ________]


                                                                                  TOTAL $ ________]


       Signed:      ________________________
                        Presiding Juror

       Dated: ____________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, December 2009

                                          Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 1900, Intentional Misrepresentation.



                                Copyright Judicial Council of California
                                                      84
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 86 of 164 Page ID
      85                                     #:22076
                 Preliminary Draft Only -- Not Approved by Judicial Council



If specificity is not required, users do not have to itemize all the damages listed in question 6. The
breakdown is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.
However, if both intentional misrepresentation and negligent misrepresentation (see CACI No. 1903) are
to be presented to the jury in the alternative, the preferred practice would seem to be that this verdict form
and VF-1903, Negligent Misrepresentation, be kept separate and presented in the alternative.

With respect to the same misrepresentation, question 2 above cannot be answered “yes” and question 3 of
VF-1903 cannot also be answered “no.” The jury may continue to answer the next question from one
form or the other, but not both.

If both intentional and negligent misrepresentation are before the jury, it is important to distinguish
between a statement made recklessly and without regard for the truth (see question 2 above) and one
made without reasonable grounds for believing it is true (see CACI No. VF-1903, question 3). Question
2 of VF-1903 should be included to clarify that the difference is that for negligent misrepresentation, the
defendant honestly believes that the statement is true. (See Bily v. Arthur Young & Co. (1992) 3 Cal.4th
370, 407–408 [11 Cal.Rptr.2d 51, 834 P.2d 745].)

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                  Copyright Judicial Council of California
                                                         85
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 87 of 164 Page ID
      86                                     #:22077
                 Preliminary Draft Only -- Not Approved by Judicial Council

                             VF-1903. Negligent Misrepresentation


We answer the questions submitted to us as follows:

      1.     Did [name of defendant] make a false representation of an important fact to [name of
             plaintiff]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      [2.    Did [name of defendant] honestly believe that the representation was true when
             [he/she] made it?
              ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.]

      23.    Did [name of defendant] have reasonable grounds for believing the representation was
             true when [he/she] made it?
              ____ Yes ____ No

             If your answer to question 2 is no, then answer question 3. If you answered yes, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      34.    Did [name of defendant] intend that [name of plaintiff] rely on the representation?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      45.    Did [name of plaintiff] reasonably rely on the representation?
             ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      56.    Was [name of plaintiff]’s reliance on [name of defendant]’s representation a substantial
             factor in causing harm to [name of plaintiff]?
              ____ Yes ____ No



                              Copyright Judicial Council of California
                                                      86
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 88 of 164 Page ID
  87                                     #:22078
             Preliminary Draft Only -- Not Approved by Judicial Council



         If your answer to question 5 is yes, then answer question 6. If you answered no, stop
         here, answer no further questions, and have the presiding juror sign and date this
         form.

  67.    What are [name of plaintiff]’s damages?

         [a.      Past economic loss
                         [lost earnings                $ ________]
                         [lost profits                 $ ________]
                         [medical expenses             $ ________]
                         [other past economic loss     $ ________]
                                                      Total Past Economic Damages: $ ________]


         [b.      Future economic loss
                        [lost earnings              $ ________]
                        [lost profits               $ ________]
                        [medical expenses           $ ________]
                        [other future economic loss $ ________]
                                                Total Future Economic Damages: $ ________]



         [c.      Past noneconomic loss, including [physical
                  pain/mental suffering:]
                                                                                    $ ________]


         [d.      Future noneconomic loss, including [physical
                  pain/mental suffering:]
                                                                                    $ ________]


                                                                            TOTAL $ ________


  Signed:      ________________________
                   Presiding Juror

  Dated: ____________

  [After it has been signed/After all verdict forms have been signed], deliver this verdict form
  to the [clerk/bailiff/judge].




                           Copyright Judicial Council of California
                                                 87
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 89 of 164 Page ID
      88                                     #:22079
                 Preliminary Draft Only -- Not Approved by Judicial Council

New September 2003; Revised April 2007, December 2009

                                             Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 1903, Negligent Misrepresentation.

If specificity is not required, users do not have to itemize all the damages listed in question 7. The
breakdown is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.
However, if both negligent misrepresentation and intentional misrepresentation (see CACI No. 1903) are
to be presented to the jury in the alternative, the preferred practice would seem to be that this verdict form
and VF-1900, Intentional Misrepresentation, be kept separate and presented in the alternative.

With respect to the same misrepresentation, question 23 above cannot be answered “no” and question 2
of VF-1900 cannot also be answered “yes.” The jury may continue to answer the next question from one
form or the other, but not both.

If both intentional and negligent misrepresentation are before the jury, it is important to distinguish
between a statement made without reasonable grounds for believing it is true (see question 3 above) and
one made recklessly and without regard for the truth (see CACI No. VF-1900, question 2). Include
question 2 to clarify that the difference is that for negligent misrepresentation, the defendant honestly
believes that the statement is true. (See Bily v. Arthur Young & Co. (1992) 3 Cal.4th 370, 407–408 [11
Cal.Rptr.2d 51, 834 P.2d 745].)

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                  Copyright Judicial Council of California
                                                         88
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 90 of 164 Page ID
      89                                     #:22080
                 Preliminary Draft Only -- Not Approved by Judicial Council

                            2100. Conversion—Essential Factual Elements

[Name of plaintiff] claims that [name of defendant] wrongfully exercised control over [his/her/its]
personal property. To establish this claim, [name of plaintiff] must prove all of the following:

       1.      That [name of plaintiff] [owned/possessed/had a right to possess] [a/an] [insert item of
               personal property];

       2.      That [name of defendant] intentionally [insert one or more of the following:]

               [took possession of the [insert item of personal property] for a significant period of
               time;] [or]

               [prevented [name of plaintiff] from having access to the [insert item of personal
               property] for a significant period of time;] [or]

               [destroyed the [insert item of personal property];] [or]

               [refused to return [name of plaintiff]’s [insert item of personal property] after [name of
               plaintiff] demanded its return.]

       3.      That [name of plaintiff] did not consent;

       4.      That [name of plaintiff] was harmed; and

       5.      That [name of defendant]’s conduct was a substantial factor in causing [name of
               plaintiff]’s harm.


New September 2003; Revised December 2009


                                            Directions for Use

The last option for element 2 may be used if the defendant’s original possession of the property was not
tortious. (See Atwood v. S. Cal. Ice Co. (1923) 63 Cal.App. 343, 345 [218 P. 283].)

                                         Sources and Authority


•   “[Cross Cross-complainant] maintains that he alleged the essential elements of a conversion action,
    which ‘ “are the plaintiff's ownership or right to possession of the property at the time of the
    conversion; the defendant's conversion by a wrongful act or disposition of property rights; and
    damages. It is not necessary that there be a manual taking of the property; it is only necessary to show
    an assumption of control or ownership over the property, or that the alleged converter has applied the

                                 Copyright Judicial Council of California
                                                        89
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 91 of 164 Page ID
      90                                     #:22081
                 Preliminary Draft Only -- Not Approved by Judicial Council

    property to his own use.” …’ ” (Shopoff & Cavallo LLP v. Hyon (2008) 167 Cal.App.4th 1489, 1507
    [85 Cal.Rptr.3d 268].)

•   “Conversion is a strict liability tort. The foundation of the action rests neither in the knowledge nor
    the intent of the defendant. Instead, the tort consists in the breach of an absolute duty; the act of
    conversion itself is tortious. Therefore, questions of the defendant’s good faith, lack of knowledge,
    and motive are ordinarily immaterial.” (Burlesci v. Petersen (1998) 68 Cal.App.4th 1062, 1066 [80
    Cal.Rptr.2d 704], internal citations omitted.)

•   “[I]t is generally acknowledged that conversion is a tort that may be committed only with relation to
    personal property and not real property.” (Munger v. Moore (1970) 11 Cal.App.3d 1, 7 [89 Cal.Rptr.
    323], disagreeing with Katz v. Enos (1945) 68 Cal.App.2d 266, 269 [156 P.2d 461].)

•   “The first element of that cause of action is his ownership or right to possession of the property at the
    time of the conversion. Once it is determined that [plaintiff] has a right to reinstate the contract, he
    has a right to possession of the vehicle and standing to bring conversion. Unjustified refusal to turn
    over possession on demand constitutes conversion even where possession by the withholder was
    originally obtained lawfully and of course so does an unauthorized sale.” (Cerra v. Blackstone (1985)
    172 Cal.App.3d 604, 609 [218 Cal.Rptr. 15], internal citations omitted.)

•   “ ‘To establish a conversion, plaintiff must establish an actual interference with his ownership or right
    of possession. … Where plaintiff neither has title to the property alleged to have been converted, nor
    possession thereof, he cannot maintain an action for conversion.’ ” (Moore v. Regents of the Univ. of
    Cal. (1990) 51 Cal.3d 120, 136 [271 Cal.Rptr. 146, 793 P.2d 479], internal citations omitted.)

•   “In a conversion action the plaintiff need show only that he was entitled to possession at the time of
    conversion; the fact that plaintiff regained possession of the converted property does not prevent him
    from suing for damages for the conversion.” (Enterprise Leasing Corp. v. Shugart Corp. (1991) 231
    Cal.App.3d 737, 748 [282 Cal.Rptr. 620], internal citation omitted.)

•   “It is clear that legal title to property is not a requisite to maintain an action for damages in
    conversion. To mandate a conversion action ‘it is not essential that plaintiff shall be the absolute
    owner of the property converted but she must show that she was entitled to immediate possession at
    the time of conversion.’ ” (Hartford Financial Corp. v. Burns (1979) 96 Cal.App.3d 591, 598 [158
    Cal.Rptr. 169], internal citation omitted.)

•   “[T]he law is well settled that there can be no conversion where an owner either expressly or
    impliedly assents to or ratifies the taking, use or disposition of his property.” (Farrington v. A.
    Teichert & Son, Inc. (1943) 59 Cal.App.2d 468, 474 [139 P.2d 80], internal citations omitted.)

•   “As to intentional invasions of the plaintiff’s interests, his consent negatives the wrongful element of
    the defendant’s act, and prevents the existence of a tort. ‘The absence of lawful consent,’ said Mr.
    Justice Holmes, ‘is part of the definition of an assault.’ The same is true of false imprisonment,
    conversion, and trespass.” (Tavernier v. Maes (1966) 242 Cal.App.2d 532, 552 [51 Cal.Rptr. 575],
    internal citations omitted.)


                                  Copyright Judicial Council of California
                                                          90
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 92 of 164 Page ID
      91                                     #:22082
                 Preliminary Draft Only -- Not Approved by Judicial Council


•   “ ‘Money cannot be the subject of a cause of action for conversion unless there is a specific,
    identifiable sum involved, such as where an agent accepts a sum of money to be paid to another and
    fails to make the payment.’ A ‘generalized claim for money [is] not actionable as conversion.’ ”
    (PCO, Inc. v. Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP (2007) 150
    Cal.App.4th 384, 395 [58 Cal.Rptr.3d 516], internal citations omitted.)

•   “ ‘Conversion is any act of dominion wrongfully exerted over another’s personal property in denial of
    or inconsistent with his rights therein.’ One who buys property in good faith from a party lacking title
    and the right to sell may be liable for conversion. The remedies for conversion include specific
    recovery of the property, damages, and a quieting of title.” (State Farm Mut. Auto. Ins. Co. v.
    Department of Motor Vehicles (1997) 53 Cal.App.4th 1076, 1081–1082 [62 Cal.Rptr.2d 178],
    internal citations omitted.)

•   “Conversion is the wrongful exercise of dominion over the personal property of another. The act must
    be knowingly or intentionally done, but a wrongful intent is not necessary. Because the act must be
    knowingly done, ‘neither negligence, active or passive, nor a breach of contract, even though it result
    in injury to, or loss of, specific property, constitutes a conversion.’ It follows therefore that mistake,
    good faith, and due care are ordinarily immaterial, and cannot be set up as defenses in an action for
    conversion.” (Taylor v. Forte Hotels International (1991) 235 Cal.App.3d 1119, 1124 [1 Cal.Rptr.2d
    189], internal citations omitted.)


•   “In order to establish a conversion, the plaintiff ‘must show an intention or purpose to convert the
    goods and to exercise ownership over them, or to prevent the owner from taking possession of his
    property.’ Thus, a necessary element of the tort is an intent to exercise ownership over property which
    belongs to another. For this reason, conversion is considered an intentional tort.” (Collin v. American
    Empire Insurance Co. (1994) 21 Cal.App.4th 787, 812 [26 Cal.Rptr.2d 391], internal citations
    omitted.)

•   “A conversion can occur when a willful failure to return property deprives the owner of possession.”
    (Fearon v. Department of Corrections (1984) 162 Cal.App.3d 1254, 1257 [209 Cal.Rptr. 309],
    internal citation omitted.)

•   “A demand for return of the property is not a condition precedent to institution of the action when
    possession was originally acquired by a tort as it was in this case.” (Igauye v. Howard (1952) 114
    Cal.App.2d 122, 127 [249 P.2d 558].)

•   “ ‘Negligence in caring for the goods is not an act of dominion over them such as is necessary to
    make the bailee liable as a converter.’ Thus a warehouseman’s negligence in causing a fire which
    destroyed the plaintiffs’ goods will not support a conversion claim.” (Gonzales v. Pers. Storage
    (1997) 56 Cal.App.4th 464, 477 [65 Cal.Rptr.2d 473], internal citations omitted.)

•   “Although damages for conversion are frequently the equivalent to the damages for negligence, i.e.,
    specific recovery of the property or damages based on the value of the property, negligence is no part
    of an action for conversion.” (Taylor, supra, 235 Cal.App.3d at p. 1123, internal citation omitted.)


                                  Copyright Judicial Council of California
                                                         91
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 93 of 164 Page ID
      92                                     #:22083
                 Preliminary Draft Only -- Not Approved by Judicial Council


•   “A person without legal title to property may recover from a converter if the plaintiff is responsible to
    the true owner, such as in the case of a bailee or pledgee of the property.” (Department of Industrial
    Relations v. UI Video Stores, Inc. (1997) 55 Cal.App.4th 1084, 1096 [64 Cal.Rptr.2d 457], internal
    citation omitted.)

Secondary Sources

5 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 699, 720–719

3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts, § 40.40 (Matthew
Bender)

13 California Forms of Pleading and Practice, Ch. 150, Conversion, §§ 150.10, 150.40–150.41 (Matthew
Bender)

5 California Points and Authorities, Ch. 51, Conversion, § 51.21[3][b] (Matthew Bender)




                                 Copyright Judicial Council of California
                                                         92
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 94 of 164 Page ID
      93                                     #:22084
                 Preliminary Draft Only -- Not Approved by Judicial Council

                                       VF-2100. Conversion

We answer the questions submitted to us as follows:

      1.     Did [name of plaintiff] [own/possess/have a right to possess] a [insert description of
             personal property]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Did [name of defendant] intentionally [[take possession of/prevent [name of plaintiff]
             from having access to] the [insert description of personal property] for a significant
             period of time]/[destroy the [insert description of personal property]/refuse to return
             [name of plaintiff]’s [insert description of personal property] after [name of plaintiff]
             demanded its return]?
              ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Did [name of plaintiff] consent?
             ____ Yes ____ No

             If your answer to question 3 is no, then answer question 4. If you answered yes, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Was [name of plaintiff] harmed?
             ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Was [name of defendant]’s conduct a substantial factor in causing [name of plaintiff]’s
             harm?
             ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      6.     What are [name of plaintiff]’s damages?


                               Copyright Judicial Council of California
                                                      93
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 95 of 164 Page ID
      94                                     #:22085
                 Preliminary Draft Only -- Not Approved by Judicial Council



                                                                                     TOTAL $ ________


       Signed:    ________________________
                      Presiding Juror

       Dated: ________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].


New December 2005; Revised December 2009

                                           Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 2100, Conversion—Essential Factual Elements.

If the case involves multiple items of personal property as to which the evidence differs, users may need
to modify question 2 to focus the jury on the different items.

If there are multiple causes of action, users may wish to combine the individual forms into one form.




                                Copyright Judicial Council of California
                                                       94
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 96 of 164 Page ID
      95                                     #:22086
                 Preliminary Draft Only -- Not Approved by Judicial Council


        2540. Disability Discrimination—Disparate Treatment—Essential Factual Elements

[Name of plaintiff] claims that [name of defendant] wrongfully discriminated against [him/her] based
on [his/her] [perceived] [[history of] [a]] [select term to describe basis of limitations, e.g., physical
condition][physical/mental] disability. To establish this claim, [name of plaintiff] must prove all of
the following:

   1. That [name of defendant] was [an employer/[other covered entity]];

   2. That [name of plaintiff] [was an employee of [name of defendant]/applied to [name of
      defendant] for a job/[describe other covered relationship to defendant]];

   3. [That [name of defendant] [knew/thought] that [name of plaintiff] had [a] [e.g., physical
      condition][a [physical/mental] [condition/disease/disorder/[describe health condition]] [that
      limited [insert major life activity]];] [or]

       [That [name of defendant] [knew/thought] that [name of plaintiff] had a history of having [a]
       [e.g., physical condition]a [physical/mental] [condition/disease/disorder/[describe health
       condition]] [that limited [insert major life activity]];]

   4. That [name of plaintiff] was able to perform the essential job duties [with reasonable
      accommodation for [his/her] [e.g., physical condition][condition/disease/disorder/[describe
      health condition]];

   5. That [name of defendant] [discharged/refused to hire/[other adverse employment action]]
      [name of plaintiff];

   6. [That [name of plaintiff]’s [[history of [a]] [e.g., physical condition] [physical/mental]
      [condition/disease/disorder/[describe health condition]] was a motivating reason for the
      [discharge/refusal to hire/[other adverse employment action]];] [or]

       [That [name of defendant]’s belief that [name of plaintiff] had [[a history of [a]] [e.g., physical
       condition]the [physical/mental] [condition/disease/disorder/[describe health condition]] was a
       motivating reason for the [discharge/refusal to hire/other adverse employment action];]

   7. That [name of plaintiff] was harmed; and

   8. That [name of defendant]’s [decision/conduct] was a substantial factor in causing [name of
      plaintiff]’s harm.



New September 2003; Revised June 2006, December 2007, April 2009, December 2009

                                           Directions for Use




                                Copyright Judicial Council of California
                                                       95
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 97 of 164 Page ID
      96                                     #:22087
                 Preliminary Draft Only -- Not Approved by Judicial Council

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory
term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

If For element 1 is given, the court may need to instruct the jury on the statutory definition of “employer”
under the FEHA. Other covered entities under the FEHA include labor organizations, employment
agencies, and apprenticeship training programs. (See Gov. Code, § 12940(a)–(d).)

Under element 3, select the claimed basis of discrimination: an actual disability, a record history of a
disability, and/or a perceived disability. If the only claimed basis of discrimination is a perceived
disability, then delete element 4. In the introductory paragraph, include “perceived” or “history of” if the
claim of discrimination is based on a perceived disability or a history of disability.

If The FEHA also prohibits medical-condition discrimination as defined by statutebut defines “medical
condition” narrowly (see Gov. Code, § 12926(h)) is alleged, omit “that limited [insert major life
activity]” in element 3. (Compare Gov. Code, § 12926(h) with Gov. Code, § 12926(i), (k) [no
requirement that medical condition limit major life activity].) This instruction may be modified for use in
a medical-condition discrimination claim under the FEHA.

Regarding element 4, it is now settled that the ability to perform the essential duties of the job is an
element of the plaintiff’s burden of proof. (See Green v. State of California (2007) 42 Cal.4th 254 [64
Cal.Rptr.3d 390, 165 P3d 118].)

If the existence of a qualifying disability is disputed, additional instructions defining “physical
disability,” “mental disability,” and “medical condition” may be required. (See Gov. Code, § 12926(h),
(i), (k).)the court must tailor an instruction to the evidence in the case.

                                          Sources and Authority

•   Government Code section 12940(a) provides that it is an unlawful employment practice “[f]or an
    employer, because of the ... physical disability, mental disability, [or] medical condition ... of any
    person, to refuse to hire or employ the person or to refuse to select the person for a training program
    leading to employment, or to bar or to discharge the person from employment or from a training
    program leading to employment, or to discriminate against the person in compensation or in terms,
    conditions, or privileges of employment.”

•   Government Code section 12940(a)(1) also provides that the FEHA “does not prohibit an employer
    from refusing to hire or discharging an employee with a physical or mental disability ... where the
    employee, because of his or her physical or mental disability, is unable to perform his or her essential
    duties even with reasonable accommodations, or cannot perform those duties in a manner that would
    not endanger his or her health or safety or the health or safety of others even with reasonable
    accommodations.”

•   For a definition of “medical condition,” see Government Code section 12926(h).




                                 Copyright Judicial Council of California
                                                         96
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 98 of 164 Page ID
      97                                     #:22088
                 Preliminary Draft Only -- Not Approved by Judicial Council


•   For a definition of “mental disability,” see Government Code section 12926(i).

•   For a definition of “physical disability,” see Government Code section 12926(k).

•   Government Code section 12926.1(c) provides, in part: “[T]he Legislature has determined that the
    definitions of ‘physical disability’ and ‘mental disability’ under the law of this state require a
    ‘limitation’ upon a major life activity, but do not require, as does the Americans with Disabilities Act
    of 1990, a ‘substantial limitation.’ This distinction is intended to result in broader coverage under the
    law of this state than under that federal act. Under the law of this state, whether a condition limits a
    major life activity shall be determined without respect to any mitigating measures, unless the
    mitigating measure itself limits a major life activity, regardless of federal law under the Americans
    with Disabilities Act of 1990. Further, under the law of this state, ‘working’ is a major life activity,
    regardless of whether the actual or perceived working limitation implicates a particular employment
    or a class or broad range of employments.”

•   “[T]he purpose of the ‘regarded-as’ prong is to protect individuals rejected from a job because of the
    ‘myths, fears and stereotypes’ associated with disabilities. In other words, to find a perceived
    disability, the perception must stem from a false idea about the existence of or the limiting effect of a
    disability.” (Diffey v. Riverside County Sheriff’s Dept. (2000) 84 Cal.App.4th 1031, 1037 [101
    Cal.Rptr.2d 353], internal citation omitted.)

•   “Summary adjudication of the section 12940(a) claim … turns on … whether [plaintiff] could
    perform the essential functions of the relevant job with or without accommodation. [Plaintiff] does
    not dispute that she was unable to perform the essential functions of her former position as a clothes
    fitter with or without accommodation. Under federal law, however, when an employee seeks
    accommodation by being reassigned to a vacant position in the company, the employee satisfies the
    ‘qualified individual with a disability’ requirement by showing he or she can perform the essential
    functions of the vacant position with or without accommodation. The position must exist and be
    vacant, and the employer need not promote the disabled employee. We apply the same rule here. To
    prevail on summary adjudication of the section 12940(a) claim, [defendant] must show there is no
    triable issue of fact about [plaintiff]'s ability, with or without accommodation, to perform the essential
    functions of an available vacant position that would not be a promotion.” (Nadaf-Rahrov v. The
    Neiman Marcus Group, Inc. (2008) 166 Cal.App.4th 952, 965 [83 Cal.Rptr.3d 190], original italics,
    internal citations omitted.)

•   “[Defendant] asserts the statute's ‘regarded as’ protection is limited to persons who are denied or who
    lose jobs based on an employer's reliance on the ‘myths, fears or stereotypes’ frequently associated
    with disabilities. … However, the statutory language does not expressly restrict FEHA's protections
    to the narrow class to whom [defendant] would limit its coverage. To impose such a restriction would
    exclude from protection a large group of individuals, like [plaintiff], with more mundane long-term
    medical conditions, the significance of which is exacerbated by an employer's failure to reasonably
    accommodate. Both the policy and language of the statute offer protection to a person who is not
    actually disabled, but is wrongly perceived to be. The statute's plain language leads to the conclusion
    that the ‘regarded as’ definition casts a broader net and protects any individual ‘regarded’ or ‘treated’
    by an employer ‘as having, or having had, any physical condition that makes achievement of a major
    life activity difficult’ or may do so in the future. We agree most individuals who sue exclusively


                                 Copyright Judicial Council of California
                                                         97
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 99 of 164 Page ID
      98                                     #:22089
                 Preliminary Draft Only -- Not Approved by Judicial Council

    under this definitional prong likely are and will continue to be victims of an employer's ‘mistaken’
    perception, based on an unfounded fear or stereotypical assumption. Nevertheless, FEHA's protection
    is nowhere expressly premised on such a factual showing, and we decline the invitation to import
    such a requirement.” (Gelfo v. Lockheed Martin Corp. (2006) 140 Cal.App.4th 34, 53 [43 Cal.Rptr.3d
    874], internal citations omitted, original italics.)

•   “ ‘An adverse employment decision cannot be made “because of” a disability, when the disability is
    not known to the employer. Thus, in order to prove [a discrimination] claim, a plaintiff must prove
    the employer had knowledge of the employee's disability when the adverse employment decision was
    made. … While knowledge of the disability can be inferred from the circumstances, knowledge will
    only be imputed to the employer when the fact of disability is the only reasonable interpretation of the
    known facts. “Vague or conclusory statements revealing an unspecified incapacity are not sufficient
    to put an employer on notice of its obligations … .” … ’ ”(Scotch v. Art Institute of California (2009)
    173 Cal.App.4th 986, 1008 [93 Cal.Rptr.2d 338].)An adverse employment decision cannot be made
    ‘because of’ a disability when the disability is not known to the employer. ... [A] plaintiff must prove
    the employer had knowledge of the employee’s disability when the adverse employment decision was
    made.” (Brundage v. Hahn (1997) 57 Cal.App.4th 228, 236–237 [66 Cal.Rptr.2d 830].)

Secondary Sources

8 Witkin, Summary of California Law (10th ed. 2005) Constitutional Law, §§ 936, 937

Chin et al., California Practice Guide: Employment Litigation (The Rutter Group) ¶¶ 9:2160–9:2241

1 Wrongful Employment Termination Practice (Cont.Ed.Bar 2d ed.) Discrimination Claims, §§ 2.78–2.80

2 Wilcox, California Employment Law, Ch. 41, Substantive Requirements Under Equal Employment
Opportunity Laws, § 41.32[2][c] (Matthew Bender)

11 California Forms of Pleading and Practice, Ch. 115, Civil Rights: Employment Discrimination, §§
115.14, 115.23, 115.34, 115.77[3][a] (Matthew Bender)

California Civil Practice: Employment Litigation (Thomson West) § 2:46




                                 Copyright Judicial Council of California
                                                        98
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 100 of 164 Page ID
     99                                      #:22090
                 Preliminary Draft Only -- Not Approved by Judicial Council


2541. Disability Discrimination—Reasonable Accommodation—Essential Factual Elements (Gov.
                                     Code, § 12940(m))


[Name of plaintiff] claims that [name of defendant] failed to reasonably accommodate [his/her] [select
term to describe basis of limitations, e.g., physical conditionphysical/mental]
[condition/disease/disorder/[describe health condition]]. To establish this claim, [name of plaintiff]
must prove all of the following:

       1.      That [name of defendant] was [an employer/[other covered entity]];

       2.      That [name of plaintiff] [was an employee of [name of defendant]/applied to [name of
               defendant] for a job/[describe other covered relationship to defendant]];

       3.      That [[name of defendant] thought that] [name of plaintiff] had [a] [e.g., physical
               conditiona [physical/mental] [condition/disease/disorder] [that limited [insert major
               life activity]];

       [4.     That [name of defendant] knew of [name of plaintiff]’s [physical/mental] [e.g., physical
               condition condition/disease/disorder/[describe health condition]] [that limited [insert
               major life activity]];]

       5.      That [name of plaintiff] was able to perform the essential job duties with reasonable
               accommodation for [his/her] [e.g., physical condition
               condition/disease/disorder/[describe health condition]];

       6.      That [name of defendant] failed to provide reasonable accommodation for [name of
               plaintiff]’s [physical/mental] [e.g., physical condition
               condition/disease/disorder/[describe health condition]];

       7.      That [name of plaintiff] was harmed; and

       8.      That [name of defendant]’s failure to provide reasonable accommodation was a
               substantial factor in causing [name of plaintiff]’s harm.

[In determining whether [name of plaintiff]’s [e.g., physical condition
condition/disease/disorder/[describe health condition]] limits [insert major life activity], you must
consider the [e.g., physical condition condition/disease/disorder/describe health condition] [in its
unmedicated state/without assistive devices/[describe mitigating measures]].]


New September 2003; Revised April 2007, December 2007, April 2009, December 2009

                                            Directions for Use

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory



                                 Copyright Judicial Council of California
                                                         99
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 101 of 164 Page ID
     100                                     #:22091
                 Preliminary Draft Only -- Not Approved by Judicial Council

term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

If For element 1 is given, the court may need to instruct the jury on the statutory definition of “employer”
under the FEHA. Other covered entities under the FEHA include labor organizations, employment
agencies, and apprenticeship training programs. (See Gov. Code, § 12940(a)–(d).)

If medical-condition discrimination as defined by statute (see Gov. Code, § 12926(h)) is alleged, omit
“that limited [insert major life activity]” in elements 3 and 4 and do not include the last paragraph.
(Compare Gov. Code, § 12926(h) with Gov. Code, § 12926(i), (k) [no requirement that medical condition
limit major life activity].)

In a case of perceived disability, include “[name of defendant] thought that” in element 3, and delete
optional element 4. In a case of actual disability, do not include “[name of defendant] thought that” in
element 3, and give element 4.

If the existence of a qualifying disability is disputed, additional instructions defining “physical
disability,” “mental disability,” and “medical condition” may be required. (See Gov. Code, § 12926(h),
(i), (k).)

The California Supreme Court has held that under Government Code section 12940(a), the plaintiff is
required to prove that he or she has the ability to perform the essential duties of the job with or without
reasonable accommodation. (See Green v. State of California (2007) 42 Cal.4th 254, 260 [64 Cal.Rptr.3d
390, 165 P3d 118].) There is apparently some divergence of authority as to whether this rule applies to
cases under Government Code section 12940(m), and if so, which party bears the burden of proof. (See
id. at p. 265; compare Nadaf-Rahrov v. The Neiman Marcus Group, Inc. (2008) 166 Cal.App.4th 952,
973–979 [83 Cal.Rptr.3d 190] with Bagatti v. Department of Rehabilitation (2002) 97 Cal.App.4th 344,
360–363 [118 Cal.Rptr.2d 443].) If the court decides that the plaintiff does not bear the burden of proof,
omit element 5.

If the plaintiff bears the burden of proof, there may also be an issue of how far the employee must go
with regard to whether a reasonable accommodation was possible. The rule has been that the employer
has an affirmative duty to make known to the employee other suitable job opportunities and to determine
whether the employee is interested in, and qualified for, those positions, if the employer can do so
without undue hardship or if the employer offers similar assistance or benefit to other disabled or
nondisabled employees or has a policy of offering such assistance or benefit to any other employees.
(Prilliman v. United Air Lines, Inc. (1997) 53 Cal.App.4th 935, 950–951 [62 Cal.Rptr.2d 142]; see also
Claudio v. Regents of the University of California (2005) 134 Cal.App.4th 224, 243 [35 Cal.Rptr.3d 837];
Hanson v. Lucky Stores (1999) 74 Cal.App.4th 215, 226 [87 Cal.Rptr.2d 487].) In contrast, one court has
said that it is the employee’s burden to prove that a reasonable accommodation could have been made,
i.e., that he or she was qualified for a position in light of the potential accommodation. (Nadaf-Rahrov,
supra, 166 Cal.App.4th at p. 978.) The question of whether the employee has to present evidence of
other suitable job descriptions and prove that a vacancy existed for a position that the employee could do
with reasonable accommodation may not be fully resolved.




                                 Copyright Judicial Council of California
                                                        100
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 102 of 164 Page ID
      101                                     #:22092
                  Preliminary Draft Only -- Not Approved by Judicial Council

No element has been included that requires the plaintiff to specifically request reasonable
accommodation. Unlike Government Code section 12940(n) on the interactive process (see CACI No.
2546, Disability Discrimination—Reasonable Accommodation—Failure to Engage in Interactive
Process), section 12940(m) does not specifically require that the employee request reasonable
accommodation; it requires only that the employer know of the disability. (See Prilliman, supra, 53
Cal.App.4th at pp. 950–951; but see Avila v. Continental Airlines, Inc. (2008) 165 Cal.App.4th 1237,
1252 [82 Cal.Rptr.3d 440] [employee must request an accommodation].)

                                          Sources and Authority

•   Government Code section 12940(m) provides that it is an unlawful employment practice “[f]or an
    employer or other entity covered by this part to fail to make reasonable accommodation for the
    known physical or mental disability of an applicant or employee. Nothing in this subdivision or in ...
    subdivision (a) shall be construed to require an accommodation that is demonstrated by the employer
    or other covered entity to produce undue hardship to its operation.”

•   “Any employer or other covered entity shall make reasonable accommodation to the disability of any
    individual with a disability if the employer or other covered entity knows of the disability, unless the
    employer or other covered entity can demonstrate that the accommodation would impose an undue
    hardship.” (Cal. Code Regs., tit. 2, § 7293.9.)

•   Government Code section 12926(n) provides:

       “Reasonable accommodation” may include either of the following:

               (1)     Making existing facilities used by employees readily accessible to, and usable by,
                       individuals with disabilities.

               (2)     Job restructuring, part-time or modified work schedules, reassignment to a vacant
                       position, acquisition or modification of equipment or devices, adjustment or
                       modifications of examinations, training materials or policies, the provision of
                       qualified readers or interpreters, and other similar accommodations for individuals
                       with disabilities.

•   Government Code section 12940(n) provides that it is an unlawful employment practice “[f]or an
    employer or other entity covered by this part to fail to engage in a timely, good faith, interactive
    process with the employee or applicant to determine effective reasonable accommodations, if any, in
    response to a request for reasonable accommodation by an employee or applicant with a known
    physical or mental disability or known medical condition.”

•   For a definition of “medical condition,” see Government Code section 12926(h).

•   For a definition of “mental disability,” see Government Code section 12926(i).

•   For a definition of “physical disability,” see Government Code section 12926(k).



                                 Copyright Judicial Council of California
                                                        101
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 103 of 164 Page ID
      102                                     #:22093
                  Preliminary Draft Only -- Not Approved by Judicial Council


•   Government Code section 12926.1(c) provides, in part: “[T]he Legislature has determined that the
    definitions of ‘physical disability’ and ‘mental disability’ under the law of this state require a
    ‘limitation’ upon a major life activity, but do not require, as does the Americans with Disabilities Act
    of 1990, a ‘substantial limitation.’ This distinction is intended to result in broader coverage under the
    law of this state than under that federal act. Under the law of this state, whether a condition limits a
    major life activity shall be determined without respect to any mitigating measures, unless the
    mitigating measure itself limits a major life activity, regardless of federal law under the Americans
    with Disabilities Act of 1990. Further, under the law of this state, ‘working’ is a major life activity,
    regardless of whether the actual or perceived working limitation implicates a particular employment
    or a class or broad range of employments.”

•   “The question now arises whether it is the employees' burden to prove that a reasonable
    accommodation could have been made, i.e., that they were qualified for a position in light of the
    potential accommodation, or the employers' burden to prove that no reasonable accommodation was
    available, i.e., that the employees were not qualified for any position because no reasonable
    accommodation was available. [¶¶] Applying Green's burden of proof analysis to section 12940(m),
    we conclude that the burden of proving ability to perform the essential functions of a job with
    accommodation should be placed on the plaintiff under this statute as well. First, … an employee's
    ability to perform the essential functions of a job is a prerequisite to liability under section 12940(m).
    Second, the Legislature modeled section 12940(m) on the federal reasonable accommodation
    requirement (adopting almost verbatim the federal statutory definition of ‘reasonable
    accommodation’ by way of example). Had the Legislature intended the employer to bear the burden
    of proving ability to perform the essential functions of the job, contrary to the federal allocation of the
    burden of proof, … it could have expressly provided for that result, but it did not. Finally, general
    evidentiary principles support allocating the burden of proof on this issue to the plaintiff.” (Nadaf-
    Rahrov, supra, 166 Cal.App.4th at pp. 977–978, internal citations omitted.)

•   “Although no particular form of request is required, ‘ “[t]he duty of an employer reasonably to
    accommodate an employee's handicap does not arise until the employer is ‘aware of respondent's
    disability and physical limitations. … ” ’ ‘ “[T]he employee can't expect the employer to read his
    mind and know he secretly wanted a particular accommodation and sue the employer for not
    providing it. Nor is an employer ordinarily liable for failing to accommodate a disability of which it
    had no knowledge. …” … ’ ” (Avila, supra, 165 Cal.App.4th at pp. 1252–1253, internal citations
    omitted.)

•   “Employers must make reasonable accommodations to the disability of an individual unless the
    employer can demonstrate that doing so would impose an ‘undue hardship.’ ” (Prilliman, supra, 53
    Cal.App.4th at p. 947.)

•   “ ‘Ordinarily the reasonableness of an accommodation is an issue for the jury.’ ” (Prilliman, supra, 53
    Cal.App.4th at p. 954, internal citation omitted.)

•   “[T]he duty of an employer to provide reasonable accommodation for an employee with a disability is
    broader under the FEHA than under the ADA.” (Bagatti, supra, 97 Cal.App.4th at p. 362.)

•   “Under the FEHA ... an employer is relieved of the duty to reassign a disabled employee whose


                                  Copyright Judicial Council of California
                                                         102
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 104 of 164 Page ID
      103                                     #:22094
                  Preliminary Draft Only -- Not Approved by Judicial Council

    limitations cannot be reasonably accommodated in his or her current job only if reassignment would
    impose an ‘undue hardship’ on its operations or if there is no vacant position for which the employee
    is qualified.” (Spitzer v. Good Guys, Inc. (2000) 80 Cal.App.4th 1376, 1389 [96 Cal.Rptr.2d 236].)

•   “On these issues, which are novel to California and on which the federal courts are divided, we
    conclude that employers must reasonably accommodate individuals falling within any of FEHA's
    statutorily defined ‘disabilities,’ including those ‘regarded as’ disabled, and must engage in an
    informal, interactive process to determine any effective accommodations.” (Gelfo v. Lockheed Martin
    Corp. (2006) 140 Cal.App.4th 34, 55 [43 Cal.Rptr.3d 874].)

Secondary Sources

8 Witkin, Summary of California Law (10th ed. 2005) Constitutional Law, § 762

Chin et al., California Practice Guide: Employment Litigation (The Rutter Group) ¶¶ 9:2250–9:2285,
9:2345–9:2347

1 Wrongful Employment Termination Practice (Cont.Ed.Bar 2d ed.) Discrimination Claims, § 2.79

2 Wilcox, California Employment Law, Ch. 41, Substantive Requirements Under Equal Employment
Opportunity Laws, §§ 41.32[2][c], 41.51[3][a]–[b] (Matthew Bender)

11 California Forms of Pleading and Practice, Ch. 115, Civil Rights: Employment Discrimination, §§
115.22, 115.35, 115.92 (Matthew Bender)

California Civil Practice: Employment Litigation (Thomson West) § 2:50




                                Copyright Judicial Council of California
                                                       103
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 105 of 164 Page ID
     104                                     #:22095
                 Preliminary Draft Only -- Not Approved by Judicial Council


 2546. Disability Discrimination—Reasonable Accommodation—Failure to Engage in Interactive
                                Process (Gov. Code, § 12940(n))


[Name of plaintiff] contends that [name of defendant] failed to engage in a good good–faith,
interactive process with [him/her] to determine whether it would be possible to implement effective
reasonable accommodations so that [name of plaintiff] [insert job requirements requiring
accommodation]. In order to establish this claim, [name of plaintiff] must prove the following:

       1.      That [name of defendant] was [an employer/[other covered entity]];

       2.      That [name of plaintiff] [was an employee of [name of defendant]/applied to [name of
               defendant] for a job/[describe other covered relationship to defendant]];

       3.      That [name of plaintiff] had [a] [select term to describe basis of limitations, e.g., physical
               conditionphysical disability/mental disability/medical condition] that was known to
               [name of defendant];

       4.      That [name of plaintiff] requested that [name of defendant] make reasonable
               accommodation for [his/her] [e.g., physical conditiondisability/condition] so that
               [he/she] would be able to perform the essential job requirements;

       5.      That [name of plaintiff] was willing to participate in an interactive process to
               determine whether reasonable accommodation could be made so that [he/she] would
               be able to perform the essential job requirements;

       6.      That [name of defendant] failed to participate in a timely good-faith interactive
               process with [name of plaintiff] to determine whether reasonable accommodation
               could be made;

       7.      That [name of plaintiff] was harmed; and

       8.      That [name of defendant]’s failure to engage in a good-faith interactive process was a
               substantial factor in causing [name of plaintiff]’s harm.


New December 2007; Revised April 2009, December 2009

                                            Directions for Use

In elements 3 and 4, select a term to describe the source of the plaintiff’s limitations. It may be a
statutory term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code,
§ 12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

Modify elements 3 and 4, as necessary, if the employer perceives the employee to have a disability. (See



                                 Copyright Judicial Council of California
                                                        104
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 106 of 164 Page ID
     105                                     #:22096
                 Preliminary Draft Only -- Not Approved by Judicial Council

Gelfo v. Lockheed Martin Corp. (2006) 140 Cal.App.4th 34, 61, fn. 21 [43 Cal.Rptr.3d 874].)

In element 4, specify the position at issue and the reason why some reasonable accommodation was
needed. In element 5, you may add the specific accommodation requested, though the focus of this cause
of action is on the failure to discuss, not the failure to provide.

For an instruction on a cause of action for failure to make reasonable accommodation, see CACI No.
2541, Disability Discrimination—Reasonable Accommodation—Essential Factual Elements. For an
instruction defining “reasonable accommodation,” see CACI No. 2542, Disability Discrimination—
“Reasonable Accommodation” Explained.

There is a split of authority as to whether the employee must also prove that reasonable accommodation
was possible before there is a violation for failure to engage in the interactive process. (Compare
Wysinger v. Automobile Club of Southern California (2007) 157 Cal.App.4th 413, 424–425 [69
Cal.Rptr.3d 1] [jury’s finding that no reasonable accommodation was possible is not inconsistent with its
finding of liability for refusing to engage in interactive process]; ] and Claudio v. Regents of the
University of California (2005) 134 Cal.App.4th 224, 243 [35 Cal.Rptr.3d 837] with Nadaf-Rahrov v.
The Nieman Marcus Group, Inc. (2008) 166 Cal.App.4th 952, 980–985 [83 Cal.Rptr.3d 190] [employee
who brings a section 12940(n) claim bears the burden of proving a reasonable accommodation was
available before the employer can be held liable under the statute]; see also Scotch v. Art Institute of
California (2009) 173 Cal.App.4th 986, 1018–1019 [93 Cal.Rptr.3d 338] [attempting to reconcile
conflict].)

                                         Sources and Authority

   •   Government Code section 12940(n) provides that it is an unlawful employment practice, unless
       based on a bona fide occupational qualification or on applicable security regulations established
       by the United States or the State of California, “[f]or an employer or other entity covered by [the
       FEHA] to fail to engage in a timely, good faith, interactive process with the employee or applicant
       to determine effective reasonable accommodations, if any, in response to a request for reasonable
       accommodation by an employee or applicant with a known physical or mental disability or known
       medical condition.”

   •   Government Code section 12926.1(e) provides that the Legislature affirms the importance of the
       interactive process between the applicant or employee and the employer in determining a
       reasonable accommodation, as this requirement has been articulated by the Equal Employment
       Opportunity Commission in its interpretive guidance of the Americans with Disabilities Act of
       1990.

   •   The Interpretive Guidance on Title title I of the Americans With Disabilities Act, Title title 29
       Code of Federal Regulations Part 1630 Appendix, provides, in part:

       When a qualified individual with a disability has requested a reasonable accommodation to assist
       in the performance of a job, the employer, using a problem solving approach, should:

               (1) Analyze the particular job involved and determine its purpose and essential functions;


                                 Copyright Judicial Council of California
                                                       105
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 107 of 164 Page ID
  106                                     #:22097
              Preliminary Draft Only -- Not Approved by Judicial Council



           (2) Consult with the individual with a disability to ascertain the precise job-related
           limitations imposed by the individual's disability and how those limitations could be
           overcome with a reasonable accommodation;

           (3) In consultation with the individual to be accommodated, identify potential
           accommodations and assess the effectiveness each would have in enabling the individual
           to perform the essential functions of the position; and

           (4) Consider the preference of the individual to be accommodated and select and
           implement the accommodation that is most appropriate for both the employee and the
           employer.

•   An employee may file a civil action based on the employer's failure to engage in the interactive
    process. (Claudio, supra, 134 Cal.App.4th at p. 243.)

•   “Two principles underlie a cause of action for failure to provide a reasonable accommodation.
    First, the employee must request an accommodation. Second, the parties must engage in an
    interactive process regarding the requested accommodation and, if the process fails, responsibility
    for the failure rests with the party who failed to participate in good faith. While a claim of failure
    to accommodate is independent of a cause of action for failure to engage in an interactive
    dialogue, each necessarily implicates the other.” (Gelfo, supra, 140 Cal.App.4th at p. 54, internal
    citations omitted.)

•   “FEHA's reference to a ‘known’ disability is read to mean a disability of which the employer has
    become aware, whether because it is obvious, the employee has brought it to the employer's
    attention, it is based on the employer's own perception—mistaken or not—of the existence of a
    disabling condition or, perhaps as here, the employer has come upon information indicating the
    presence of a disability.” (Gelfo, supra, 140 Cal.App.4th at p. 61, fn. 21.)

•   “[Employer] asserts that, if it had a duty to engage in the interactive process, the duty was
    discharged. ‘If anything,’ it argues, ‘it was [employee] who failed to engage in a good faith
    interactive process.’ [Employee] counters [employer] made up its mind before July 2002 that it
    would not accommodate [employee]'s limitations, and nothing could cause it reconsider that
    decision. Because the evidence is conflicting and the issue of the parties’ efforts and good faith is
    factual, the claim is properly left for the jury's consideration.” (Gelfo, supra, 140 Cal.App.4th at p.
    62, fn. 23.)

•   “[T]he verdicts on the reasonable accommodations issue and the interactive process claim are not
    inconsistent. They involve separate causes of action and proof of different facts. Under FEHA, an
    employer must engage in a good faith interactive process with the disabled employee to explore
    the alternatives to accommodate the disability. ‘An employee may file a civil action based on the
    employer’s failure to engage in the interactive process.’ Failure to engage in this process is a
    separate FEHA violation independent from an employer's failure to provide a reasonable
    disability accommodation, which is also a FEHA violation. An employer may claim there were no
    available reasonable accommodations. But if it did not engage in a good faith interactive process,


                              Copyright Judicial Council of California
                                                     106
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 108 of 164 Page ID
     107                                     #:22098
                 Preliminary Draft Only -- Not Approved by Judicial Council

       ‘it cannot be known whether an alternative job would have been found.’ The interactive process
       determines which accommodations are required. Indeed, the interactive process could reveal
       solutions that neither party envisioned.” (Wysinger, supra, 157 Cal.App.4th at pp. 424–425,
       internal citations omitted.)

   •   “We disagree … with Wysinger's construction of section 12940(n). We conclude that the
       availability of a reasonable accommodation (i.e., a modification or adjustment to the workplace
       that enables an employee to perform the essential functions of the position held or desired) is
       necessary to a section 12940(n) claim. [¶] Applying the burden of proof analysis in Green, supra,
       42 Cal.4th 254, we conclude the burden of proving the availability of a reasonable
       accommodation rests on the employee.” (Nadaf-Rahrov, supra, 166 Cal.App.4th at pp. 984–985.)

   •   “We synthesize Wysinger, Nadaf-Rahrov, and Claudio with our analysis of the law as follows: To
       prevail on a claim under section 12940, subdivision (n) for failure to engage in the interactive
       process, an employee must identify a reasonable accommodation that would have been available
       at the time the interactive process should have occurred. An employee cannot necessarily be
       expected to identify and request all possible accommodations during the interactive process itself
       because ‘ “ ‘[e]mployees do not have at their disposal the extensive information concerning
       possible alternative positions or possible accommodations which employers have. …’ ” ’
       However, as the Nadaf-Rahrov court explained, once the parties have engaged in the litigation
       process, to prevail, the employee must be able to identify an available accommodation the
       interactive process should have produced: ‘Section 12940[, subdivision ](n), which requires proof
       of failure to engage in the interactive process, is the appropriate cause of action where the
       employee is unable to identify a specific, available reasonable accommodation while in the
       workplace and the employer fails to engage in a good faith interactive process to help identify
       one, but the employee is able to identify a specific, available reasonable accommodation through
       the litigation process.’ ” (Scotch, supra, 173 Cal.App.4th at pp. 1018–1019.)

Secondary Sources

8 Witkin, Summary of California Law (10th ed. 2005) Constitutional Law, § 936(2)

Chin, et al., California Practice Guide: Employment Litigation (The Rutter Group) ¶¶ 9:2280–9:2285,
9:2345–9:2347

1 Wrongful Employment Termination Practice (Cont.Ed.Bar 2d ed.) Discrimination Claims, § 2.79

2 Wilcox, California Employment Law, Ch. 41, Substantive Requirements Under Equal Employment
Opportunity Laws, § 41.51[3][b] (Matthew Bender)

11 California Forms of Pleading and Practice, Ch. 115, Civil Rights: Employment Discrimination, §
115.35[1][a] (Matthew Bender)

1 California Civil Practice: Employment Litigation (Thomson West) Discrimination in Employment, §
2:50




                                Copyright Judicial Council of California
                                                      107
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 109 of 164 Page ID
     108                                      #:22099
                  Preliminary Draft Only -- Not Approved by Judicial Council


                    VF-2508. Disability Discrimination—Disparate Treatment


We answer the questions submitted to us as follows:

      1.     Was [name of defendant] [an employer/[other covered entity]]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of plaintiff] [an employee of [name of defendant]/an applicant to [name of
             defendant] for a job/[other covered relationship to defendant]]?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     [Did [name of defendant] [know/think] that [name of plaintiff] had [a] [select term to
             describe basis of limitations, e.g., physical conditioncondition/disease/disorder/[describe
             health condition]] [that limited [insert major life activity]]?
              ____ Yes ____ No]

             [or]

             [Did [name of defendant] [know/think] that [name of plaintiff] had a history of
             having[a] [e.g., physical condition] [that limited [insert major life activity]]?
             ____ Yes ____ No]

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Was [name of plaintiff] able to perform the essential job duties [with reasonable
             accommodation for [his/her] [e.g., physical condition]?
             ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Did [name of defendant] [discharge/refuse to hire/[other adverse employment action]]
             [name of plaintiff]?
              ____ Yes ____ No



                              Copyright Judicial Council of California
                                                     108
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 110 of 164 Page ID
  109                                      #:22100
               Preliminary Draft Only -- Not Approved by Judicial Council



        If your answer to question 5 is yes, then answer question 6. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  6.    Was [name of plaintiff]’s [perceived] [[history of] [a]] [physical/mental]
        [condition/disease/disorder/[describe health condition]e.g., physical condition] a
        motivating reason for [name of defendant]’s decision to [discharge/refuse to hire/[other
        adverse employment action]] [name of plaintiff]?
         ____ Yes ____ No

        If your answer to question 6 is yes, then answer question 7. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  7.    Was [name of defendant]’s [decision/conduct] a substantial factor in causing harm to
        [name of plaintiff]?
         ____ Yes ____ No

        If your answer to question 7 is yes, then answer question 8. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  8.    What are [name of plaintiff]’s damages?

        [a.    Past economic loss
                      [lost earnings                 $ ________]
                      [lost profits                  $ ________]
                      [medical expenses              $ ________]
                      [other past economic loss      $ ________]
                                                    Total Past Economic Damages: $ ________]


        [b.    Future economic loss
                     [lost earnings              $ ________]
                     [lost profits               $ ________]
                     [medical expenses           $ ________]
                     [other future economic loss $ ________]
                                             Total Future Economic Damages: $ ________]



        [c.    Past noneconomic loss, including [physical
               pain/mental suffering:]
                                                                                   $ ________]




                         Copyright Judicial Council of California
                                              109
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 111 of 164 Page ID
     110                                      #:22101
                  Preliminary Draft Only -- Not Approved by Judicial Council



               [d.      Future noneconomic loss, including [physical
                        pain/mental suffering:]
                                                                                                $ ________]


                                                                                       TOTAL $ ________



       Signed:       ________________________
                         Presiding Juror

       Dated: ____________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, December 2007, December 2009

                                            Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 2540, Disability Discrimination—Disparate Treatment—
Essential Factual Elements.

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory
term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

Relationships other than employer/employee can be substituted in question 1, as in element 1 of CACI
No. 2540. Depending on the facts of the case, other factual scenarios can be substituted in questions 3 and
6, as in elements 3 and 6 of the instruction.

If medical-condition discrimination as defined by statute (see Gov. Code, § 12926(h)) is alleged, omit
“that limited [insert major life activity]” in question 3. (Compare Gov. Code, § 12926(h) with Gov. Code,
§ 12926(i), (k) [no requirement that medical condition limit major life activity].)

If specificity is not required, users do not have to itemize all the damages listed in question 8 and do not
have to categorize “economic” and “noneconomic” damages, especially if it is not a Proposition 51 case.
The breakdown of damages is optional depending on the circumstances.




                                 Copyright Judicial Council of California
                                                        110
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 112 of 164 Page ID
     111                                      #:22102
                  Preliminary Draft Only -- Not Approved by Judicial Council


If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                Copyright Judicial Council of California
                                                      111
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 113 of 164 Page ID
     112                                     #:22103
                 Preliminary Draft Only -- Not Approved by Judicial Council


   VF-2509. Disability Discrimination—Reasonable Accommodation (Gov. Code, § 12940(m))


We answer the questions submitted to us as follows:

      1.     Was [name of defendant] [an employer/[other covered entity]]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of plaintiff] [an employee of [name of defendant]/an applicant to [name of
             defendant] for a job/[other covered relationship to defendant]]?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Did [name of plaintiff] have [a] [select term to describe basis of limitations, e.g., physical
             condition physical/mental] [condition/disease/disorder/[describe health condition]]
             [that limited [insert major life activity]]?
              ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Did [name of defendant] know of [name of plaintiff]’s [e.g., physical
             conditionphysical/mental] [condition/disease/disorder/[describe health condition]]
             [that limited [insert major life activity]]?
              ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Was [name of plaintiff] able to perform the essential job duties with reasonable
             accommodation for [his/her] [e.g., physical
             conditioncondition/disease/disorder/[describe health condition]]?
              ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.



                               Copyright Judicial Council of California
                                                      112
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 114 of 164 Page ID
  113                                     #:22104
              Preliminary Draft Only -- Not Approved by Judicial Council



  6.    Did [name of defendant] fail to provide reasonable accommodation for [name of
        plaintiff]’s [e.g., physical conditionphysical/mental/
        [condition/disease/disorder/[describe health condition]]?
         ____ Yes ____ No

        If your answer to question 6 is yes, then answer question 7. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  7.    Was [name of defendant]’s failure to provide reasonable accommodation a substantial
        factor in causing harm to [name of plaintiff]?
         ____ Yes ____ No

        If your answer to question 7 is yes, then answer question 8. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  8.    What are [name of plaintiff]’s damages?

        [a.    Past economic loss
                      [lost earnings                $ ________]
                      [lost profits                 $ ________]
                      [medical expenses             $ ________]
                      [other past economic loss     $ ________]
                                                   Total Past Economic Damages: $ ________]


        [b.    Future economic loss
                     [lost earnings              $ ________]
                     [lost profits               $ ________]
                     [medical expenses           $ ________]
                     [other future economic loss $ ________]
                                             Total Future Economic Damages: $ ________]



        [c.    Past noneconomic loss, including [physical pain/mental suffering:]
                                                                                    $ ________]


        [d.    Future noneconomic loss, including [physical pain/mental suffering:]
                                                                                $ ________]


                                                                          TOTAL $ ________



                        Copyright Judicial Council of California
                                             113
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 115 of 164 Page ID
     114                                     #:22105
                 Preliminary Draft Only -- Not Approved by Judicial Council




       Signed:    ________________________
                      Presiding Juror

       Dated: ____________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, April 2009x, December 2009

                                            Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 2541, Disability Discrimination—Reasonable Accommodation—
Essential Factual Elements.

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory
term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

Relationships other than employer/employee can be substituted in question 1, as in element 1 of CACI
No. 2541.

If medical-condition discrimination as defined by statute (see Gov. Code, § 12926(h)) is alleged, omit
“that limited [insert major life activity]” in questions 3 and 4. (Compare Gov. Code, § 12926(h) with
Gov. Code, § 12926(i), (k) [no requirement that medical condition limit major life activity].)

If specificity is not required, users do not have to itemize all the damages listed in question 8 and do not
have to categorize “economic” and “noneconomic” damages, especially if it is not a Proposition 51 case.
The breakdown of damages is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                 Copyright Judicial Council of California
                                                        114
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 116 of 164 Page ID
     115                                     #:22106
                 Preliminary Draft Only -- Not Approved by Judicial Council

VF-2510. Disability Discrimination—Reasonable Accommodation—Affirmative Defense—Undue
                              Hardship (Gov. Code, § 12940(m))


We answer the questions submitted to us as follows:

      1.     Was [name of defendant] [an employer/[other covered entity]]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of plaintiff] [an employee of [name of defendant]/an applicant to [name of
             defendant] for a job/[other covered relationship to defendant]]?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Did [name of plaintiff] have [a] [select term to describe basis of limitations, e.g., physical
             conditionphysical/mental] [condition/disease/disorder/[describe health condition]] [that
             limited [insert major life activity]]?
              ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Did [name of defendant] know of [name of plaintiff]’s [e.g., physical
             conditionphysical/mental] [condition/disease/disorder/[describe health condition]] [that
             limited [insert major life activity]]?
              ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Was [name of plaintiff] able to perform the essential job duties with reasonable
             accommodation for [his/her] [e.g., physical
             conditioncondition/disease/disorder/[describe health condition]]?
              ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this



                               Copyright Judicial Council of California
                                                      115
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 117 of 164 Page ID
  116                                     #:22107
              Preliminary Draft Only -- Not Approved by Judicial Council


        form.

  6.    Did [name of defendant] fail to provide reasonable accommodation for [name of
        plaintiff]’s [e.g., physical conditionphysical/mental]
        [condition/disease/disorder/[describe health condition]]?
         ____ Yes ____ No

        If your answer to question 6 is yes, then answer question 7. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  7.    Would [name of plaintiff]’s proposed accommodations have created an undue
        hardship to the operation of [name of defendant]’s business?
        ____ Yes ____ No

        If your answer to question 7 is no, then answer question 8. If you answered yes, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  8.    Was [name of defendant]’s failure to provide a reasonable accommodation a
        substantial factor in causing harm to [name of plaintiff]?
         ____ Yes ____ No

        If your answer to question 8 is yes, then answer question 9. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  9.    What are [name of plaintiff]’s damages?

        [a.     Past economic loss
                       [lost earnings                $ ________]
                       [lost profits                 $ ________]
                       [medical expenses             $ ________]
                       [other past economic loss     $ ________]
                                                    Total Past Economic Damages: $ ________]


        [b.     Future economic loss
                      [lost earnings              $ ________]
                      [lost profits               $ ________]
                      [medical expenses           $ ________]
                      [other future economic loss $ ________]
                                              Total Future Economic Damages: $ ________]




                         Copyright Judicial Council of California
                                              116
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 118 of 164 Page ID
     117                                     #:22108
                 Preliminary Draft Only -- Not Approved by Judicial Council


               [c.      Past noneconomic loss, including [physical pain/mental suffering:]
                                                                                                $ ________]


               [d.      Future noneconomic loss, including [physical pain/mental suffering:]
                                                                                         $ ________]


                                                                                       TOTAL $ ________


       Signed:       ________________________
                         Presiding Juror

       Dated: ____________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, April 2009, December 2009

                                            Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 2541, Disability Discrimination—Reasonable Accommodation—
Essential Factual Elements, and CACI No. 2545, Disability Discrimination—Affirmative Defense—
Undue Hardship. If a different affirmative defense is at issue, this form should be tailored accordingly.

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory
term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

Relationships other than employer/employee can be substituted in question 1, as in element 1 of CACI
No. 2541.

If medical-condition discrimination as defined by statute (see Gov. Code, § 12926(h)) is alleged, omit
“that limited [insert major life activity]” in questions 3 and 4. (Compare Gov. Code, § 12926(h) with
Gov. Code, § 12926(i), (k) [no requirement that medical condition limit major life activity].)

If specificity is not required, users do not have to itemize all the damages listed in question 9 and do not
have to categorize “economic” and “noneconomic” damages, especially if it is not a Proposition 51 case.
The breakdown of damages is optional depending on the circumstances.



                                 Copyright Judicial Council of California
                                                        117
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 119 of 164 Page ID
     118                                     #:22109
                 Preliminary Draft Only -- Not Approved by Judicial Council



If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.




                                Copyright Judicial Council of California
                                                      118
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 120 of 164 Page ID
     119                                     #:22110
                 Preliminary Draft Only -- Not Approved by Judicial Council


     VF-2513. Disability Discrimination—Reasonable Accommodation—Failure to Engage in
                           Interactive Process (Gov. Code, § 12940(n))


We answer the questions submitted to us as follows:

      1.     Was [name of defendant] [an employer/[other covered entity]]?
             ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [name of plaintiff] [an employee of [name of defendant]/an applicant to [name of
             defendant] for a job/[other covered relationship to defendant]]?
             ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      3.     Did [name of plaintiff] have [a] [select term to describe basis of limitations, e.g., physical
             conditionphysical/mental] [condition/disease/disorder/[describe health condition]] [that
             limited [insert major life activity]]?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      4.     Did [name of plaintiff] request that [name of defendant] make reasonable
             accommodation for [his/her] [e.g., physical conditiondisability/condition] so that
             [he/she] would be able to perform the essential job requirements?
             ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      5.     Was [name of plaintiff] willing to participate in an interactive process to determine
             whether reasonable accommodation could be made so that [he/she] would be able to
             perform the essential job requirements?
             ____ Yes ____ No

             If your answer to question 5 is yes, then answer question 6. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this



                                                      119
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 121 of 164 Page ID
  120                                     #:22111
              Preliminary Draft Only -- Not Approved by Judicial Council


        form.

  6.    Did [name of defendant] fail to participate in a timely, good-faith interactive process
        with [name of plaintiff] to determine whether reasonable accommodation could be
        made?
        ____ Yes ____ No

        If your answer to question 6 is yes, then answer question 7. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  7.    Was [name of defendant]’s failure to participate in a good-faith interactive process a
        substantial factor in causing harm to [name of plaintiff]?
         ____ Yes ____ No

        [If your answer to question 7 is yes, then answer question 8. If you answered no, stop
        here, answer no further questions, and have the presiding juror sign and date this
        form.

  8.    What are [name of plaintiff]’s damages?

        [a.     Past economic loss
                       [lost earnings                 $ ________]
                       [lost profits                  $ ________]
                       [medical expenses              $ ________]
                       [other past economic loss      $ ________]
                                                     Total Past Economic Damages: $ ________]

        [b.     Future economic loss
                      [lost earnings              $ ________]
                      [lost profits               $ ________]
                      [medical expenses           $ ________]
                      [other future economic loss $ ________]
                                              Total Future Economic Damages: $ ________]

        [c.     Past noneconomic loss, including [physical
                pain/mental suffering:]
                                                                                     $ ________]


        [d.     Future noneconomic loss, including [physical
                pain/mental suffering:]
                                                                                     $ ________]


                                                                           TOTAL $ ________]



                                               120
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 122 of 164 Page ID
     121                                     #:22112
                 Preliminary Draft Only -- Not Approved by Judicial Council



       Signed:    ________________________
                      Presiding Juror

       Dated: ____________

       [After it has been signed/After all verdict forms have been signed], deliver this verdict form
       to the [clerk/bailiff/judge].



New April 2009; Revised December 2009

                                            Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 2546, Disability Discrimination—Reasonable Accommodation—
Failure to Engage in Interactive Process.

Select a term to use throughout to describe the source of the plaintiff’s limitations. It may be a statutory
term such as “physical disability,” “mental disability,” or “medical condition.” (See Gov. Code, §
12940(a).) Or it may be a general term such as “condition,” “disease,” or “disorder.” Or it may be a
specific health condition such as “diabetes.”

If medical-condition discrimination as defined by statute (see Gov. Code, § 12926(h)) is alleged, omit
“that limited [insert major life activity]” in question 3. (Compare Gov. Code, § 12926(h) with Gov. Code,
§ 12926(i), (k) [no requirement that medical condition limit major life activity].)

Do not include the transitional language following question 7 and question 8 if the only damages claimed
are also claimed under Government Code section 12940(m) on reasonable accommodation. Use CACI
No. VF-2509, Disability Discrimination—Reasonable Accommodation, or CACI No. VF-2510, Disability
Discrimination—Reasonable Accommodation—Affirmative Defense—Undue Hardship, to claim these
damages.

If specificity is not required, users do not have to itemize all the damages listed in question 8 and do not
have to categorize “economic” and “noneconomic” damages, especially if it is not a Proposition 51 case.
The breakdown of damages is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.

This form may be modified if the jury is being given the discretion under Civil Code section 3288 to
award prejudgment interest on specific losses that occurred prior to judgment.

There is a split of authority as to whether the employee must also prove that reasonable accommodation



                                                        121
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 123 of 164 Page ID
     122                                     #:22113
                 Preliminary Draft Only -- Not Approved by Judicial Council

was possible before there is a violation for failure to engage in the interactive process. (Compare
Wysinger v. Automobile Club of Southern California (2007) 157 Cal.App.4th 413, 424–425 [69
Cal.Rptr.3d 1 [jury’s finding that no reasonable accommodation was possible is not inconsistent with its
finding of liability for refusing to engage in interactive process] with Nadaf-Rahrov v. The Nieman
Marcus Group, Inc. (2008) 166 Cal.App.4th 952, 980–985 [83 Cal.Rptr.3d 190] [employee who brings a
section 12940(n) claim bears the burden of proving that a reasonable accommodation was available
before the employer can be held liable under the statute].)




                                                      122
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 124 of 164 Page ID
      123                                     #:22114
                  Preliminary Draft Only -- Not Approved by Judicial Council

                          2904. Contributory NegligenceComparative Fault


[Name of defendant] claims that [name of plaintiff/decedent] was negligent and that [his/her]
negligence contributed to [his/her] own [harm/death]. To succeed, [name of defendant] must prove
both of the following:

       1.      That [name of plaintiff/decedent] was negligent; and

       2.      That [name of plaintiff/decedent]’s negligence was a cause of [his/her] [harm/death].

[Name of plaintiff/decedent]’s negligence, if any, was a cause of [his/her] own [harm/death] if it
played any part, no matter how small, in bringing about [his/her] [harm/death], even if other
factors also contributed to [his/her] [harm/death].

If you decide that [name of defendant] was negligent but also decide that [name of plaintiff/decedent]’s
negligence contributed to the harm, then you must determine the percentage of negligence that you
attribute to [name of plaintiff/decedent].


New September 2003; Revised December 2009

                                            Directions for Use

This instruction does not apply if the claim is based on a violation of the Federal Safety Appliance Act or
the Boiler Inspection Act.

For a definition of the term “negligence,” see CACI No. 401, Basic Standard of Care.

                                         Sources and Authority

•   Title 45 United States Code section 53 provides, in part: “[T]he fact that the employee may have been
    guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the
    jury in proportion to the amount of negligence attributable to such employee: Provided, that no such
    employee who may be injured or killed shall be held to have been guilty of contributory negligence in
    any case where the violation by such common carrier of any statute enacted for the safety of
    employees contributed to the injury or death of such employee.”

•   “The FELA provides that defense of contributory negligence is not available to an employer to defeat
    an employee’s claim for injury, but only to diminish the amount of damages in proportion to the
    amount of negligence attributable to the employee. The burden of proving contributory negligence is
    on the defendant.” (Torres v. Southern Pacific Co. (1968) 260 Cal.App.2d 757, 763 [67 Cal.Rptr.
    428], internal citations omitted.)

•   “We conclude that FELA does not abrogate the common-law approach, and that the same standard of
    causation applies to railroad negligence under Section 1 as to plaintiff contributory negligence under


                                 Copyright Judicial Council of California
                                                       123
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 125 of 164 Page ID
      124                                     #:22115
                  Preliminary Draft Only -- Not Approved by Judicial Council

    Section 3.” (Norfolk Southern Ry. v. Sorrell (2007) 549 U.S. 158, 171__ [127 S.Ct. 799, 166 L.Ed.2d
    638,2007 U.S. LEXIS 1006, *24].)

•   “Under this statute the test of a jury case is simply whether the proofs justify with reason the
    conclusion that employer negligence played any part, even the slightest, in producing the injury or
    death for which damages are sought.” (Rogers v. Missouri Pacific Railroad Co. (1957) 352 U.S. 500,
    506 [77 S.Ct. 443, 1 L.Ed.2d 493] ; but see Norfolk Southern Ry., supra, 549 U.S. at pp.172–177__
    [2007 U.S. LEXIS 1006, *26], conc.urring opn. of Souter, J. [arguing that above language has been
    misconstrued as holding that proximate cause is not an element under FELA].)

•   “The common law concept of proximate cause ... has not been adopted as the causation test in
    F.E.L.A. cases. Causation in an F.E.L.A. case exists even if there is a plurality of causes, including
    the negligence of the defendant or of a third person. The negligence of the employer need not be the
    sole cause or even a substantial cause of the ensuing injury.” (Parker v. Atchison, Topeka and Santa
    Fe Ry. Co. (1968) 263 Cal.App.2d 675, 678 [70 Cal.Rptr. 8]; but see Norfolk Southern Ry., supra,
    549 U.S. at pp. 172–177__ [2007 U.S. LEXIS 1006, *26], conc. opinion of Souter, J.)

Secondary Sources

2 Witkin, Summary of California Law (10th ed. 2005) Workers’ Compensation, § 123

42 California Forms of Pleading and Practice, Ch. 485, Railroads, § 485.42 (Matthew Bender)




                                 Copyright Judicial Council of California
                                                        124
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 126 of 164 Page ID
      125                                     #:22116
                  Preliminary Draft Only -- Not Approved by Judicial Council


3023A. Acts of Violence—Ralph Act (Civ. Code, § 51.7)—Essential Factual Elements (Civ. Code, §
                                           51.7)

[Name of plaintiff] claims that [name of defendant] subjected [him/her] tocommitted an act of
violence against [him/her] because of or threat of violence based on [his/her]
[sex/race/color/religion/ancestry/national origin/political affiliation/sex/sexual
orientation/age/disability/position in a labor dispute/[insert other actionable characteristic]]. To
establish this claim, [name of plaintiff] must prove all of the following:

        1.      That [name of defendant] threatened or committed a violent acts against [name of
                plaintiff] [or [his/her] property];

        2.      That a motivating reason for [name of defendant]’s conduct was [[his/her] perception
                of] [name of plaintiff]’s [sex/race/color/religion/ancestry/national origin/political
                affiliation/sex/sexual orientation/age/disability/position in a labor dispute/[insert other
                actionable characteristic]];

        3.      That [name of plaintiff] was harmed; and

        4.      That [name of defendant]’s conduct was a substantial factor in causing [name of
                plaintiff]’s harm.


New September 2003Derived from former CACI No. 3023 December 2009

                                              Directions for Use

Use this instruction for a cause of action under the Ralph Act involving actual acts of violence alleged to
have been committed by the defendant against the plaintiff. For an instruction involving only threats of
violence, see CACI No. 3023B, Threat of Violence—Ralph Act—Essential Factual Elements.

Note that this instruction uses the standard of “a motivating reason.” The causation standard is still an
open issue under this statute.

Liability may also be found where if a defendant “aids, incites, or conspires” in the denial of a right
protected under Civil Code section 51.7. (Civil Civ. Code, § section 52(b).) provides, in part: “Whoever
denies the right provided by Section 51.7 ... or aids, incites, or conspires in that denial, is liable for each
and every offense for the actual damages suffered by any person denied that right ... .” This instruction
should be modified if aiding, inciting, or conspiring is asserted as theories of liability. See also
instructions in the Conspiracy series (CACI No. 3600 et seq.).

                                           Sources and Authority

•   Civil Code section 51.7 provides:

                (a)     All persons within the jurisdiction of this state have the right to be free from any
                        violence, or intimidation by threat of violence, committed against their persons or


                                  Copyright Judicial Council of California
                                                          125
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 127 of 164 Page ID
      126                                     #:22117
                  Preliminary Draft Only -- Not Approved by Judicial Council

                       property because of their race, color, religion, ancestry, national origin, political
                       affiliation, sex, sexual orientation, age, disability, or position in a labor dispute, or
                       because another person perceives them to have one or more of those
                       characteristics. The identification in this subdivision of particular bases of
                       discrimination is illustrative rather than restrictive. This section does not apply to
                       statements concerning positions in a labor dispute which are made during
                       otherwise lawful labor picketing.

               (b)     As used in this section, “sexual orientation” means heterosexuality,
                       homosexuality, or bisexuality.

•   Civil Code section 52(b) provides:

       Whoever denies the right provided by Section 51.7 or 51.9, or aids, incites, or conspires in that
       denial, is liable for each and every offense for the actual damages suffered by any person denied
       that right and, in addition, the following:

               (1)     An amount to be determined by a jury, or a court sitting without a jury, for
                       exemplary damages.

               (2)     A civil penalty of twenty-five thousand dollars ($25,000) to be awarded to the
                       person denied the right provided by Section 51.7 in any action brought by the
                       person denied the right, or by the Attorney General, a district attorney, or a city
                       attorney.

               (3)     Attorney’s fees as may be determined by the court.

•   “The unambiguous language of this section gives rise to a cause of action in favor of a person against
    whom violence or intimidation has been committed or threatened.” (Coon v. Joseph (1987) 192
    Cal.App.3d 1269, 1277 [237 Cal.Rptr. 873].)

•   “The test is: ‘would a reasonable person, standing in the shoes of the plaintiff, have been intimidated
    by the actions of the defendant and have perceived a threat of violence?’ ” (Winarto v. Toshiba
    America Electronics Components, Inc. (9th Cir. 2001) 274 F.3d 1276, 1289-1290, internal citation
    omitted.)

•   “Section 51 by its express language applies only within California. It cannot (with its companion
    penalty provisions in § 52) be extended into the Hawaiian jurisdiction. A state cannot regulate or
    proscribe activities conducted in another state or supervise the internal affairs of another state in any
    way, even though the welfare or health of its citizens may be affected when they travel to that state.”
    (Archibald v. Cinerama Hawaiian Hotels, Inc. (1977) 73 Cal.App.3d 152, 159 [140 Cal.Rptr. 599],
    internal citations omitted, disapproved on other grounds in Koire v. Metro Car Wash (1985) 40
    Cal.3d 24 [219 Cal.Rptr. 133, 707 P.2d 195].)

Secondary Sources



                                  Copyright Judicial Council of California
                                                          126
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 128 of 164 Page ID
     127                                     #:22118
                 Preliminary Draft Only -- Not Approved by Judicial Council

11 California Forms of Pleading and Practice, Ch. 116, Civil Rights: Discrimination in Business
Establishments, § 116.80 (Matthew Bender)
California Civil Practice: Civil Rights Litigation (Thomson West) §§ 3:1–3:15




                                Copyright Judicial Council of California
                                                      127
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 129 of 164 Page ID
     128                               #:22119



      3023B. Threat of Violence—Ralph Act—Essential Factual Elements (Civ. Code, § 51.7)

[Name of plaintiff] claims that [name of defendant] intimidated [him/her] by threat of violence
because of [his/her] [race/color/religion/ancestry/national origin/political affiliation/sex/sexual
orientation/age/disability/position in a labor dispute/[insert other actionable characteristic]]. To
establish this claim, [name of plaintiff] must prove all of the following:

       1.      That [name of defendant] intentionally threatened violence against [name of plaintiff]
               [or [his/her] property], [whether or not [name of defendant] actually intended to carry
               out the threat];

       2.      That a motivating reason for [name of defendant]’s conduct was [[his/her] perception
               of] [name of plaintiff]’s [race/color/religion/ancestry/national origin/political
               affiliation/sex/sexual orientation/age/disability/position in a labor dispute/[insert other
               actionable characteristic]];

       3.      That a reasonable person in [name of plaintiff]’s position would have believed that
               [name of defendant] would carry out [his/her] threat;

       4.      That a reasonable person in [name of plaintiff]’s position would have been intimidated
               by [name of defendant]’s conduct;

       5.      That [name of plaintiff] was harmed; and

       6.      That [name of defendant]’s conduct was a substantial factor in causing [name of
               plaintiff]’s harm.


Derived from former CACI No. 3023 December 2009

                                            Directions for Use

Use this instruction for a cause of action under the Ralph Act involving threats of violence alleged to
have been directed by the defendant toward the plaintiff. For an instruction involving actual acts of
violence, see CACI No. 3023A, Acts of Violence—Ralph Act—Essential Factual Elements.

No published California appellate opinion establishes elements 3 and 4. However the Ninth Circuit Court
of Appeals and the California Fair Employment and Housing Commission have held that a reasonable
person in the plaintiff’s position must have been intimidated by the actions of the defendant and have
perceived a threat of violence. (See Winarto v. Toshiba America Electronics Components, Inc. (9th Cir.
2001) 274 F.3d 1276, 1289-1290; Dept. Fair Empl. & Hous. v. Lake Co. Dept. of Health Serv. (July 22,
1998) 1998 CAFEHC LEXIS 16, 55–56.)

Note that this instruction uses the standard of “a motivating reason.” The causation standard is still an
open issue under this statute.




                                                        128
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 130 of 164 Page ID
      129                               #:22120



Liability may also be found if a defendant “aids, incites, or conspires” in the denial of a right protected
under Civil Code section 51.7. (Civ. Code, § 52(b).) This instruction should be modified if aiding,
inciting, or conspiring is asserted as theories of liability. See also instructions in the Conspiracy series
(CACI No. 3600 et seq.).

                                           Sources and Authority

•   Civil Code section 51.7 provides:

               (a)     All persons within the jurisdiction of this state have the right to be free from any
                       violence, or intimidation by threat of violence, committed against their persons or
                       property because of their race, color, religion, ancestry, national origin, political
                       affiliation, sex, sexual orientation, age, disability, or position in a labor dispute, or
                       because another person perceives them to have one or more of those
                       characteristics. The identification in this subdivision of particular bases of
                       discrimination is illustrative rather than restrictive. This section does not apply to
                       statements concerning positions in a labor dispute which are made during
                       otherwise lawful labor picketing.

               (b)     As used in this section, “sexual orientation” means heterosexuality,
                       homosexuality, or bisexuality.

•   Civil Code section 52(b) provides:

       Whoever denies the right provided by Section 51.7 or 51.9, or aids, incites, or conspires in that
       denial, is liable for each and every offense for the actual damages suffered by any person denied
       that right and, in addition, the following:

               (1)     An amount to be determined by a jury, or a court sitting without a jury, for
                       exemplary damages.

               (2)     A civil penalty of twenty-five thousand dollars ($25,000) to be awarded to the
                       person denied the right provided by Section 51.7 in any action brought by the
                       person denied the right, or by the Attorney General, a district attorney, or a city
                       attorney.

               (3)     Attorney’s fees as may be determined by the court.

•   “The unambiguous language of this section gives rise to a cause of action in favor of a person against
    whom violence or intimidation has been committed or threatened.” (Coon v. Joseph (1987) 192
    Cal.App.3d 1269, 1277 [237 Cal.Rptr. 873].)

•   “The test is: ‘would a reasonable person, standing in the shoes of the plaintiff, have been intimidated
    by the actions of the defendant and have perceived a threat of violence?’ ” (Winarto, supra, 274 F.3d
    at pp. 1289-1290, internal citation omitted.)




                                                          129
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 131 of 164 Page ID
      130                                     #:22121
                  Preliminary Draft Only -- Not Approved by Judicial Council


•   “When a threat of violence would lead a reasonable person to believe that the threat will be carried
    out, in light of the ‘entire factual context,’ including the surrounding circumstances and the listeners'
    reactions, then the threat does not receive First Amendment protection, and may be actionable under
    the Ralph Act. The only intent requirement is that respondent ‘intentionally or knowingly
    communicates his [or her] threat, not that he intended or was able to carry out his threat.’ A threat
    exists if the ‘target of the speaker reasonably believes that the speaker has the ability to act him or
    herself or to influence others. . . . It is the perception of a reasonable person that is dispositive, not the
    actual intent of the speaker.’ ” (Dept. Fair Empl. & Hous., supra, 1998 CAFEHC LEXIS at pp. 55–
    56, internal citations omitted.)

•   “Section 51 by its express language applies only within California. It cannot (with its companion
    penalty provisions in § 52) be extended into the Hawaiian jurisdiction. A state cannot regulate or
    proscribe activities conducted in another state or supervise the internal affairs of another state in any
    way, even though the welfare or health of its citizens may be affected when they travel to that state.”
    (Archibald v. Cinerama Hawaiian Hotels, Inc. (1977) 73 Cal.App.3d 152, 159 [140 Cal.Rptr. 599],
    internal citations omitted, disapproved on other grounds in Koire v. Metro Car Wash (1985) 40
    Cal.3d 24 [219 Cal.Rptr. 133, 707 P.2d 195].)

Secondary Sources

Chin et al., California Practice Guide: Employment Litigation (The Rutter Group) ¶ 5:892.11, ¶¶ 7:1528–
7:1529

11 California Forms of Pleading and Practice, Ch. 116, Civil Rights: Discrimination in Business
Establishments, § 116.80 (Matthew Bender)
California Civil Practice: Civil Rights Litigation (Thomson West) §§ 3:1–3:15




                                   Copyright Judicial Council of California
                                                           130
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 132 of 164 Page ID
     131                                     #:22122
                 Preliminary Draft Only -- Not Approved by Judicial Council

                             VF-3013. Ralph Act (Civ. Code, § 51.7)

We answer the questions submitted to us as follows:

      1.     Did [name of defendant] [threaten/ or commit] violent acts against [name of plaintiff]
             [or [his/her] property]?
              ____ Yes ____ No

             If your answer to question 1 is yes, then answer question 2. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      2.     Was [[name of defendant]’s perception of] [name of plaintiff]’s
             [sex/race/color/religion/ancestry/national origin/political affiliation/sex/sexual
             orientation/age/disability/position in a labor dispute/[insert other actionable
             characteristic]] a motivating reason for [name of defendant]’s conduct?
              ____ Yes ____ No

             If your answer to question 2 is yes, then answer question 3. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.

      [3.    Would a reasonable person in [name of plaintiff]’s position have believed that [name of
             defendant] would carry out [his/her] threats?
             ____ Yes ____ No

             If your answer to question 3 is yes, then answer question 4. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.]

      [4.    Would a reasonable person in [name of plaintiff]’s position have been intimidated by
             [name of defendant]’s conduct?
              ____ Yes ____ No

             If your answer to question 4 is yes, then answer question 5. If you answered no, stop
             here, answer no further questions, and have the presiding juror sign and date this
             form.]

      35.    Was [name of defendant]’s conduct a substantial factor in causing harm to [name of
             plaintiff]?
             ____ Yes ____ No

             If your answer to question 3 5 is yes, then answer question 46. If you answered no,
             stop here, answer no further questions, and have the presiding juror sign and date
             this form.



                              Copyright Judicial Council of California
                                                    131
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 133 of 164 Page ID
     132                                     #:22123
                 Preliminary Draft Only -- Not Approved by Judicial Council

      46.    What are [name of plaintiff]’s damages?

             [a.      Past economic loss
                             [lost earnings                $ ________]
                             [lost profits                 $ ________]
                             [medical expenses             $ ________]
                             [other past economic loss     $ ________]
                                                          Total Past Economic Damages: $ ________]


             [b.      Future economic loss
                            [lost earnings              $ ________]
                            [lost profits               $ ________]
                            [medical expenses           $ ________]
                            [other future economic loss $ ________]
                                                    Total Future Economic Damages: $ ________]



             [c.      Past noneconomic loss, including [physical
                      pain/mental suffering:]
                                                                                        $ ________]

             [d.      Future noneconomic loss, including [physical
                      pain/mental suffering:]
                                                                                        $ ________]


                                                                                TOTAL $ ________

      [Answer question 5.

      57.    What amount do you award as punitive damages?
                                                                                        $ ________]


      Signed:      ________________________
                       Presiding Juror

      Dated: ____________

      [After it has been signed/After all verdict forms have been signed], deliver this verdict form
      to the [clerk/bailiff/judge].


New September 2003; Revised April 2007, December 2009



                               Copyright Judicial Council of California
                                                    132
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 134 of 164 Page ID
     133                                     #:22124
                 Preliminary Draft Only -- Not Approved by Judicial Council



                                             Directions for Use

The special verdict forms in this section are intended only as models. They may need to be modified
depending on the facts of the case.

This verdict form is based on CACI No. 3023A, Acts of Violence—Ralph Act—Essential Factual
Elements, and CACI No. 3023B, Threat of Violence—Ralph Act—Essential Factual Elements. Punitive
damages are authorized by Civil Code section 52(b)(2).and CACI No. 3027, Unruh Civil Rights Act—
Civil Penalty. For instructions on punitive damages, see instructions in the Damages series (CACI No.
3900 et seq.).

Include questions 3 and 4 in a case of threats of violence.

If specificity is not required, users do not have to itemize all the damages listed in question 4 6 and do not
have to categorize “economic” and “noneconomic” damages, especially if it is not a Proposition 51 case.
The breakdown of damages is optional depending on the circumstances.

If there are multiple causes of action, users may wish to combine the individual forms into one form.




                                  Copyright Judicial Council of California
                                                         133
     Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 135 of 164 Page ID
       134                                     #:22125
                   Preliminary Draft Only -- Not Approved by Judicial Council

    3702. Affirmative Defense—Comparative Fault of Plaintiff’s Agent’s Contributory Negligence


[Name of defendant] claims that [name of plaintiff principal]’s harm was caused, in whole or in part,
by the negligence of [name of plaintiff’s agent] contributed to [name of plaintiff principal]’s harm. To
succeed on this claim, [name of defendant] must prove all of the following:

        1.      That [name of plaintiff’s agent] was acting as [name of plaintiff principal]’s
                [agent/employee/[insert other relationship, e.g., “partner”]];

        2.      That [name of plaintiff’s agent] was acting within the scope of [his/her]
                [agency/employment/[insert other relationship]] when the incident occurred; and

        3.      That the negligence of [name of plaintiff’s agent] was a substantial factor in causing
                caused all or part of [name of plaintiff principal]’s harm.

If [name of defendant] proves the above, [name of plaintiff principal]’s claim is reduced by your
determination of the percentage of [name of plaintiff’s agent]’s responsibility. I will calculate the
actual reduction.


New September 2003; Revised December 2009

                                              Directions for Use

This instruction couldmay be used by a defendant against a principal/employer to assert the contributory
negligencecomparative fault of an agent/employee. For example, in an automobile accident lawsuit
brought by a corporate plaintiff, the defendant maycould use this instruction to assert that the negligence
of the plaintiff’s employee/driver contributed to causing the accident.

                                           Sources and Authority

•    The doctrine of respondeat superior is not limited to the principal’s responsibility for injuries to third
     parties. A defendant also can use the doctrine to support a claim of contributory negligence against a
     plaintiff principal if the plaintiff’s agent was contributorily negligent. (See 6 Witkin, Summary of Cal.
     Law (10th ed. 2005) Torts, § 1324.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, § 1324

2 California Employment Law, Ch. 30, Employers’ Tort Liability to Third Parties for Conduct of
Employees, § 30.08 (Matthew Bender)

21 California Forms of Pleading and Practice, Ch. 248, Employer’s Liability for Employee’s Torts, §
248.19 (Matthew Bender)



                                   Copyright Judicial Council of California
                                                         134
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 136 of 164 Page ID
     135                                     #:22126
                 Preliminary Draft Only -- Not Approved by Judicial Council



37 California Forms of Pleading and Practice, Ch. 427, Principal and Agent, § 427.23 (Matthew Bender)

10 California Points and Authorities, Ch. 100A, Employer and Employee: Respondeat Superior, §
100A.43 (Matthew Bender)




                               Copyright Judicial Council of California
                                                    135
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 137 of 164 Page ID
      136                                     #:22127
                  Preliminary Draft Only -- Not Approved by Judicial Council


     3905A. Physical Pain, Mental Suffering, and Emotional Distress (Noneconomic Damage)


[Insert number, e.g., “1.”] [Past] [and] [future] [physical pain/mental suffering/loss of enjoyment of
life/disfigurement/physical impairment/inconvenience/grief/anxiety/humiliation/emotional distress
[insert other damages]].

[To recover for future [insert item of pain and suffering], [name of plaintiff] must prove that [he/she]
is reasonably certain to suffer that harm.]

No fixed standard exists for deciding the amount of these noneconomic damages. You must use
your judgment to decide a reasonable amount based on the evidence and your common sense.

[To recover for future [insert item of pain and suffering], [name of plaintiff] must prove that [he/she]
is reasonably certain to suffer that harm.

[For future [insert item of pain and suffering], determine the amount in current dollars paid at the
time of judgment that will compensate [name of plaintiff] for future [insert item of pain and suffering].
[This amount of noneconomic damages should not be further reduced to present cash value
because that reduction should only be performed with respect to economic damages.]]


New September 2003; Revised April 2008, December 2009

                                           Directions for Use

Insert the bracketed terms that best describe the damages claimed by the plaintiff. The final bracketed
sentence should be used if the plaintiff is claiming both economic and noneconomic damages.

If future noneconomic damages are sought, give the second and fourth optionalinclude the last two
paragraphs. Do not instruct the jury to further reduce the award to present cash value. (See CACI No.
3904, Present Cash Value.) The amount that the jury is to award should already encompass the idea of
today’s dollars for tomorrow’s loss. (See Salgado v. County of L.A. (1998) 19 Cal.4th 629, 646–647 [80
Cal.Rptr.2d 46, 967 P.2d 585].) Include the last sentence only if the plaintiff is claiming both future
economic and noneconomic damages.

                                         Sources and Authority

•   “In general, courts have not attempted to draw distinctions between the elements of ‘pain’ on the one
    hand, and ‘suffering’ on the other; rather, the unitary concept of ‘pain and suffering’ has served as a
    convenient label under which a plaintiff may recover not only for physical pain but for fright,
    nervousness, grief, anxiety, worry, mortification, shock, humiliation, indignity, embarrassment,
    apprehension, terror or ordeal. Admittedly these terms refer to subjective states, representing a
    detriment which can be translated into monetary loss only with great difficulty. But the detriment,
    nevertheless, is a genuine one that requires compensation, and the issue generally must be resolved by
    the ‘impartial conscience and judgment of jurors who may be expected to act reasonably, intelligently



                              Copyright 2007 Judicial Council of California
                                                       136
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 138 of 164 Page ID
      137                                     #:22128
                  Preliminary Draft Only -- Not Approved by Judicial Council

    and in harmony with the evidence.’ ” (Capelouto v. Kaiser Foundation Hospitals (1972) 7 Cal.3d
    889, 892–893 [103 Cal.Rptr. 856, 500 P.2d 880], internal citations and footnote omitted.)

•   “Compensatory damages may be awarded for bodily harm without proof of pecuniary loss. The fact
    that there is no market price calculus available to measure the amount of appropriate compensation
    does not render such a tortious injury noncompensable. ‘For harm to body, feelings or reputation,
    compensatory damages reasonably proportioned to the intensity and duration of the harm can be
    awarded without proof of amount other than evidence of the nature of the harm. There is no direct
    correspondence between money and harm to the body, feelings or reputation. There is no market price
    for a scar or for loss of hearing since the damages are not measured by the amount for which one
    would be willing to suffer the harm. The discretion of the judge or jury determines the amount of
    recovery, the only standard being such an amount as a reasonable person would estimate as fair
    compensation.’ ” (Duarte v. Zachariah (1994) 22 Cal.App.4th 1652, 1664–1665 [28 Cal.Rptr.2d 88],
    internal citations omitted.)

•   “The general rule of damages in tort is that the injured party may recover for all detriment caused
    whether it could have been anticipated or not. In accordance with the general rule, it is settled in this
    state that mental suffering constitutes an aggravation of damages when it naturally ensues from the
    act complained of, and in this connection mental suffering includes nervousness, grief, anxiety,
    worry, shock, humiliation and indignity as well as physical pain.” (Crisci v. The Security Insurance
    Co. of New Haven, Connecticut (1967) 66 Cal.2d 425, 433 [58 Cal.Rptr. 13, 426 P.2d 173], internal
    citations omitted.)

•   “[W]here a plaintiff has undergone surgery in which a herniated disc is removed and a metallic plate
    inserted, and the jury has expressly found that defendant's negligence was a cause of plaintiff's injury,
    the failure to award any damages for pain and suffering results in a damage award that is inadequate
    as a matter of law.” (Dodson v. J. Pacific, Inc. (2007) 154 Cal.App.4th 931, 933 [64 Cal.Rptr.3d
    920].)

•   “ ‘To entitle a plaintiff to recover present damages for apprehended future consequences, there must
    be evidence to show such a degree of probability of their occurring as amounts to a reasonable
    certainty that they will result from the original injury.’ ” (Bellman v. San Francisco High School Dist.
    (1938) 11 Cal.2d 576, 588 [81 P.2d 894], internal citation omitted.)

•   “To avoid confusion regarding the jury’s task in future cases, we conclude that when future
    noneconomic damages are sought, the jury should be instructed expressly that they are to assume that
    an award of future damages is a present value sum, i.e., they are to determine the amount in current
    dollars paid at the time of judgment that will compensate a plaintiff for future pain and suffering. In
    the absence of such instruction, unless the record clearly establishes otherwise, awards of future
    damages will be considered to be stated in terms of their present or current value.” (Salgado, supra,
    19 Cal.4th at pp. 646–647.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1671–1675



                               Copyright 2007 Judicial Council of California
                                                         137
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 139 of 164 Page ID
     138                                     #:22129
                 Preliminary Draft Only -- Not Approved by Judicial Council

California Tort Damages (Cont.Ed.Bar) Bodily Injury, §§ 1.68–1.74

4 Levy et al., California Torts, Ch. 51, Pain and Suffering, §§ 51.01–51.14 (Matthew Bender)

15 California Forms of Pleading and Practice, Ch. 177, Damages, § 177.44 (Matthew Bender)

6 California Points and Authorities, Ch. 65, Damages, § 65.40 et seq. (Matthew Bender)

1 California Civil Practice (Thomson West) Torts, § 5:10




                             Copyright 2007 Judicial Council of California
                                                     138
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 140 of 164 Page ID
  139                                    #:22130
                Preliminary Draft Only -- Not Approved by Judicial Council


                         3921. Wrongful Death (Death of an Adult)


  If you decide that [name of plaintiff] has proved [his/her] claim against [name of defendant]
  for the death of [name of decedent], you also must decide how much money will reasonably
  compensate [name of plaintiff] for the death of [name of decedent]. This compensation is
  called “damages.”

  [Name of plaintiff] does not have to prove the exact amount of these damages. However, you
  must not speculate or guess in awarding damages.

  The damages claimed by [name of plaintiff] fall into two categories called economic damages
  and noneconomic damages. You will be asked to state the two categories of damages
  separately on the verdict form.

  [Name of plaintiff] claims the following economic damages:

         1.     The financial support, if any, that [name of decedent] would have contributed
                to the family during either the life expectancy that [name of decedent] had
                before [his/her] death or the life expectancy of [name of plaintiff], whichever is
                shorter;

         2.     The loss of gifts or benefits that [name of plaintiff] would have expected to
                receive from [name of decedent];

         3.     Funeral and burial expenses; and

         4.     The reasonable value of household services that [name of decedent] would
                have provided.

  Your award of any future economic damages must be reduced to present cash value.

  [Name of plaintiff] also claims the following noneconomic damages:

         1.     The loss of [name of decedent]’s love, companionship, comfort, care,
                assistance, protection, affection, society, moral support; [and]

         [2.    The loss of the enjoyment of sexual relations.]

         [2.    The loss of [name of decedent]’s training and guidance.]

  No fixed standard exists for deciding the amount of noneconomic damages. You must use
  your judgment to decide a reasonable amount based on the evidence and your common
  sense.

   [For noneconomic damages, determine the amount in current dollars paid at the time of



                             Copyright Judicial Council of California
                                                139
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 141 of 164 Page ID
  140                                    #:22131
                Preliminary Draft Only -- Not Approved by Judicial Council

  judgment that will compensate [name of plaintiff] for those damages. , and do not reduce
  them further to present cash value.[This amount of noneconomic damages should not be
  further reduced to present cash value because that reduction should only be performed
  with respect to economic damages.]]

  In determining [name of plaintiff]’s loss, do not consider:

         1.      [Name of plaintiff]’s grief, sorrow, or mental anguish;

         2.      [Name of decedent]’s pain and suffering; or

         3.      The poverty or wealth of [name of plaintiff].

  In deciding a person’s life expectancy, you may consider, among other factors, the average
  life expectancy of a person of that age, as well as that person’s health, habits, activities,
  lifestyle, and occupation. According to [insert source of information], the average life
  expectancy of a [insert number]-year-old [male/female] is [insert number] years, and the
  average life expectancy of a [insert number]-year-old [male/female] is [insert number] years.
  This published information is evidence of how long a person is likely to live but is not
  conclusive. Some people live longer and others die sooner.

  [In computing these damages, consider the losses suffered by all plaintiffs and return a
  verdict of a single amount for all plaintiffs. I will divide the amount [among/between] the
  plaintiffs.]


  New September 2003; Revised December 2005, February 2007, April 2008, December 2009

                                         Directions for Use

  One of the life-expectancy subjects in the second sentence of the second-to-last paragraph should
  be the decedent, and the other should be the plaintiff. This definition is intended to apply to the
  element of damages pertaining to the financial support that the decedent would have provided to
  the plaintiff.

  Use of the life tables in Vital Statistics of the United States, published by the National Center for
  Health Statistics, is recommended. (See Life Expectancy Table—Male and Life Expectancy
  Table—Female, following the Damages series.) The first column shows the age interval
  between the two exact ages indicated. For example, 50–51 means the one-year interval between
  the fiftieth and fifty-first birthdays.

  The sentence paragraph concerning not reducing noneconomic damages to present cash value is
  bracketed because the law is not clear. It has been held that all damages, pecuniary and
  nonpecuniary, must be reduced to present value. (See Fox v. Pacific Southwest Airlines (1982)
  133 Cal.App.3d 565, 569 [184 Cal.Rptr. 87]; cf. Restat 2d of Torts, § 913A [future pecuniary
  losses must be reduced to present value].) The view of the court in Fox was that damages for



                               Copyright Judicial Council of California
                                                   140
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 142 of 164 Page ID
  141                                    #:22132
                Preliminary Draft Only -- Not Approved by Judicial Council

  lost value of society, comfort, care, protection and companionship must be monetarily quantified,
  and thus become pecuniary and subject to reduction to present value. However, the California
  Supreme Court subsequently held that with regard to future pain and suffering, the amount that
  the jury is to award should already encompass the idea of today’s dollars for tomorrow’s loss
  (See Salgado v. County of L.A. (1998) 19 Cal.4th 629, 646–647 [80 Cal.Rptr.2d 46, 967 P.2d
  585]), so there is no further reduction to present value. (See CACI No. 3904, Present Cash
  Value.) While it seems reasonable that Salgado should apply to wrongful death actions, no court
  has expressly so held. Include the last sentence only if both future economic and noneconomic
  damages are sought. Note that if only economic damages are to be reduced to present value, the
  jury must find separate amounts for economic and noneconomic damages. (See CACI No. VF-
  3905, Damages for Wrongful Death (Death of an Adult).)

                                     Sources and Authority

  •   Code of Civil Procedure section 377.60 provides:
      A cause of action for the death of a person caused by the wrongful act or neglect of another
      may be asserted by any of the following persons or by the decedent’s personal representative
      on their behalf:

                 (a) The decedent’s surviving spouse, domestic partner, children, and issue of
                     deceased children, or, if there is no surviving issue of the decedent, the
                     persons, including the surviving spouse or domestic partner, who would be
                     entitled to the property of the decedent by intestate succession.

                 (b) Whether or not qualified under subdivision (a), if they were dependent on the
                     decedent, the putative spouse, children of the putative spouse, stepchildren, or
                     parents. As used in this subdivision, “putative spouse” means the surviving
                     spouse of a void or voidable marriage who is found by the court to have
                     believed in good faith that the marriage to the decedent was valid.

                 (c) A minor, whether or not qualified under subdivision (a) or (b), if, at the time
                     of the decedent’s death, the minor resided for the previous 180 days in the
                     decedent’s household and was dependent on the decedent for one-half or more
                     of the minor’s support.

                 (d) This section applies to any cause of action arising on or after January 1, 1993.

                 (e) The addition of this section by Chapter 178 of the Statutes of 1992 was not
                     intended to adversely affect the standing of any party having standing under
                     prior law, and the standing of parties governed by that version of this section
                     as added by Chapter 178 of the Statutes of 1992 shall be the same as specified
                     herein as amended by Chapter 563 of the Statutes of 1996.

                 (f) For the purpose of this section, “domestic partner” has the meaning provided
                     in Section 297 of the Family Code.




                              Copyright Judicial Council of California
                                                  141
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 143 of 164 Page ID
  142                                    #:22133
                Preliminary Draft Only -- Not Approved by Judicial Council


  •   Code of Civil Procedure section 377.61 provides: “In an action under this article, damages
      may be awarded that, under all the circumstances of the case, may be just, but may not
      include damages recoverable under Section 377.34. The court shall determine the respective
      rights in an award of the persons entitled to assert the cause of action.”

  •   “A cause of action for wrongful death is purely statutory in nature, and therefore ‘exists only
      so far and in favor of such person as the legislative power may declare.’ ” (Barrett v.
      Superior Court (1990) 222 Cal.App.3d 1176, 1184 [272 Cal.Rptr. 304], internal citations
      omitted.)

  •   “There are three distinct public policy considerations involved in the legislative creation of a
      cause of action for wrongful death: ‘(1) compensation for survivors, (2) deterrence of
      conduct and (3) limitation, or lack thereof, upon the damages recoverable.’ ” (Barrett, supra,
      222 Cal.App.3d at p. 1185, internal citation omitted.)

  •   “We therefore conclude, on this basis as well, that ‘wrongful act’ as used in section 377
      means any kind of tortious act, including the tortious act of placing defective products into
      the stream of commerce.” (Barrett, supra, 222 Cal.App.3d at p. 1191.)

  •   “In any action for wrongful death resulting from negligence, the complaint must contain
      allegations as to all the elements of actionable negligence.” (Jacoves v. United
      Merchandising Corp. (1992) 9 Cal.App.4th 88, 105 [11 Cal.Rptr.2d 468], internal citation
      omitted.)

  •   “Damages for wrongful death are not limited to compensation for losses with ‘ascertainable
      economic value.’ Rather, the measure of damages is the value of the benefits the heirs could
      reasonably expect to receive from the deceased if she had lived.” (Allen v. Toledo (1980) 109
      Cal.App.3d 415, 423 [167 Cal.Rptr. 270], internal citations omitted.)

  •   “The death of a father may also cause a special loss to the children.” (Syah v. Johnson (1966)
      247 Cal.App.2d 534, 547 [55 Cal.Rptr. 741], internal citation omitted.)

  •   “These benefits include the personal services, advice, and training the heirs would have
      received from the deceased, and the value of her society and companionship. ‘The services of
      children, elderly parents, or nonworking spouses often do not result in measurable net
      income to the family unit, yet unquestionably the death of such a person represents a
      substantial “injury” to the family for which just compensation should be paid.’ ” (Allen,
      supra, 109 Cal.App.3d at p. 423, internal citations omitted.)

  •   The wrongful death statute “has long allowed the recovery of funeral expenses in California
      wrongful death actions.” (Vander Lind v. Superior Court (1983) 146 Cal.App.3d 358, 364
      [194 Cal.Rptr. 209].)

  •   “Where, as here, decedent was a husband and father, a significant element of damages is the
      loss of financial benefits he was contributing to his family by way of support at the time of
      his death and that support reasonably expected in the future. The total future lost support


                               Copyright Judicial Council of California
                                                   142
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 144 of 164 Page ID
  143                                    #:22134
                Preliminary Draft Only -- Not Approved by Judicial Council

      must be reduced by appropriate formula to a present lump sum which, when invested to yield
      the highest rate of return consistent with reasonable security, will pay the equivalent of lost
      future benefits at the times, in the amounts and for the period such future benefits would have
      been received.” (Canavin v. Pacific Southwest Airlines (1983) 148 Cal.App.3d 512, 52–521
      [196 Cal.Rptr. 82], internal citations omitted.)

  •   “To avoid confusion regarding the jury’s task in future cases, we conclude that when future
      noneconomic damages are sought, the jury should be instructed expressly that they are to
      assume that an award of future damages is a present value sum, i.e., they are to determine the
      amount in current dollars paid at the time of judgment that will compensate a plaintiff for
      future pain and suffering. In the absence of such instruction, unless the record clearly
      establishes otherwise, awards of future damages will be considered to be stated in terms of
      their present or current value.” (Salgado, supra, 19 Cal.4th at pp. 646–647, original italics.)

  •   “The California statutes and decisions ... have been interpreted to bar the recovery of punitive
      damages in a wrongful death action.” (Tarasoff v. Regents of the University of California
      (1976) 17 Cal.3d 425, 450 [131 Cal.Rptr. 14, 551 P.2d 334], internal citation omitted.) There
      is an exception to this rule for death by felony homicide for which the defendant has been
      convicted. (Civ. Code, § 3294(d).)

  •   “Punitive damages are awardable to the decedent’s estate in an action by the estate
      representative based on the cause of action the decedent would have had if he or she had
      survived.” (Rufo v. Simpson (2001) 86 Cal.App.4th 573, 616 [103 Cal.Rptr.2d 492], internal
      citation omitted.)

  •   “California cases have uniformly held that damages for mental and emotional distress,
      including grief and sorrow, are not recoverable in a wrongful death action.” (Krouse v.
      Graham (1977) 19 Cal.3d 59, 72 [137 Cal.Rptr. 863, 562 P.2d 1022], internal citations
      omitted.)

  •   “[A] simple instruction excluding considerations of grief and sorrow in wrongful death
      actions will normally suffice.” (Krouse, supra, 19 Cal.3d at p. 69.)

  •   “[T]he competing and conflicting interests of the respective heirs, the difficulty in
      ascertaining individual shares of lost economic support when dealing with minors, the lack of
      any reason under most circumstances to apportion the lump-sum award attributable to loss of
      monetary support where minors are involved, the irrelevance of the heirs’ respective interests
      in that portion of the award pertaining to lost economic support in determining the aggregate
      award, and the more efficient nature of court proceedings without a jury, cumulatively
      establish apportionment by the court, rather than the jury, is consistent with the efficient
      administration of justice.” (Canavin, supra, 148 Cal.App.3d at pp. 535–536.)

  •   “[W]here all statutory plaintiffs properly represented by legal counsel waive judicial
      apportionment, the trial court should instruct the jury to return separate verdicts unless the
      remaining considerations enumerated above mandate refusal.” (Canavin, supra, 148
      Cal.App.3d at p. 536.)


                               Copyright Judicial Council of California
                                                   143
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 145 of 164 Page ID
  144                                    #:22135
                Preliminary Draft Only -- Not Approved by Judicial Council



  •   “We note that the court instructed the jury that in determining pecuniary loss they should
      consider inter alia the age, state of health and respective life expectancies of the deceased and
      each plaintiff but should be concerned only with ‘the shorter of the life expectancies, that of
      one of the plaintiffs or that of the deceased. ...’ This was a correct statement of the law.”
      (Francis v. Sauve (1963) 222 Cal.App.2d 102, 120–121 [34 Cal.Rptr. 754], internal citation
      omitted.)

  •   “It is the shorter expectancy of life that is to be taken into consideration; for example, if, as in
      the case here, the expectancy of life of the parents is shorter than that of the son, the benefits
      to be considered are those only which might accrue during the life of the surviving parents.”
      (Parsons v. Easton (1921) 184 Cal. 764, 770–771 [195 P. 419], internal citation omitted.)

  •   “The life expectancy of the deceased is a question of fact for the jury to decide, considering
      all relevant factors including the deceased’s health, lifestyle and occupation. Life expectancy
      figures from mortality tables are admissible but are not conclusive.” (Allen, supra, 109
      Cal.App.3d at p. 424, internal citations omitted.)

  Secondary Sources

  6 Witkin, Summary of California Law (10th ed. 2005) Torts, §§ 1690–1697

  California Tort Damages (Cont.Ed.Bar 2d ed.) Wrongful Death, §§ 3.1–3.58

  4 Levy et al., California Torts, Ch. 55, Death and Survival Actions, §§ 55.10–55.13 (Matthew
  Bender)

  15 California Forms of Pleading and Practice, Ch. 177, Damages, §§ 177.162–177.167 (Matthew
  Bender)

  6 California Points and Authorities, Ch. 64, Damages: Tort, § 64.25 (Matthew Bender)

  California Civil Practice (Thomson West) Torts, §§ 23:8–23:8.2




                                Copyright Judicial Council of California
                                                    144
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 146 of 164 Page ID
     145                                     #:22136
                 Preliminary Draft Only -- Not Approved by Judicial Council


              3922. Wrongful Death (Parents’ Recovery for Death of a Minor Child)


If you decide that [name of plaintiff] has proved [his/her] claim against [name of defendant] for the
death of [name of minor], you also must decide how much money will reasonably compensate [name
of plaintiff] for the death of [name of minor]. This compensation is called “damages.”

[Name of plaintiff] does not have to prove the exact amount of these damages. However, you must
not speculate or guess in awarding damages.

The damages claimed by [name of plaintiff] fall into two categories called economic damages and
noneconomic damages. You will be asked to state the two categories of damages separately on the
verdict form.

[Name of plaintiff] claims the following economic damages:

       1.     The value of the financial support, if any, that [name of minor] would have
              contributed to the family during either the life expectancy that [name of minor] had
              before [his/her] death or the life expectancy of [name of plaintiff], whichever is
              shorter;

       2.     The loss of gifts or benefits that [name of plaintiff] could have expected to receive from
              [name of minor];

       3.     Funeral and burial expenses; and

       4.     The reasonable value of household services that [name of minor] would have
              provided.

Your award of any future economic damages must be reduced to present cash value.

[Name of plaintiff] also claims the following noneconomic damages: The loss of [name of minor]’s
love, companionship, comfort, care, assistance, protection, affection, society, and moral support.

No fixed standard exists for deciding the amount of noneconomic damages. You must use your
judgment to decide a reasonable amount based on the evidence and your common sense.

 [For noneconomic damages, determine the amount in current dollars paid at the time of judgment
that will compensate [name of plaintiff] for those damages, and do not reduce them further to
present cash value. [This amount of noneconomic damages should not be further reduced to
present cash value because that reduction should only be performed with respect to economic
damages.]]

Do not include in your award any compensation for the following:

       1.     [Name of plaintiff]’s grief, sorrow, or mental anguish; or



                               Copyright Judicial Council of California
                                                     145
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 147 of 164 Page ID
      146                                     #:22137
                  Preliminary Draft Only -- Not Approved by Judicial Council



       2.      [Name of minor]’s pain and suffering.

In computing these damages, you should deduct the present cash value of the probable costs of
[name of minor]’s support and education.

In deciding a person’s life expectancy, consider, among other factors, that person’s health, habits,
activities, lifestyle, and occupation. Life expectancy tables are evidence of a person’s life expectancy
but are not conclusive.

[In computing these damages, consider the losses suffered by all plaintiffs and return a verdict of a
single amount for all plaintiffs. I will divide the amount [among/between] the plaintiffs.]


New September 2003; Revised December 2005, April 2008, December 2009

                                           Directions for Use

Use of the life tables in Vital Statistics of the United States, published by the National Center for Health
Statistics, is recommended. (See Life Expectancy Table—Male and Life Expectancy Table—Female,
following the Damages series.) The first column shows the age interval between the two exact ages
indicated. For example, 50–51 means the one-year interval between the fiftieth and fifty-first birthdays.

The sentence paragraph concerning not reducing noneconomic damages to present cash value is
bracketed because the law is not clear. It has been held that all damages, pecuniary and nonpecuniary,
must be reduced to present value. (See Fox v. Pacific Southwest Airlines (1982) 133 Cal.App.3d 565, 569
[184 Cal.Rptr. 87]; cf. Restat 2d of Torts, § 913A [future pecuniary losses must be reduced to present
value].) The view of the court in Fox was that damages for lost value of society, comfort, care, protection
and companionship must be monetarily quantified, and thus become pecuniary and subject to reduction to
present value. However, the California Supreme Court subsequently held that with regard to future pain
and suffering, the amount that the jury is to award should already encompass the idea of today’s dollars
for tomorrow’s loss (See Salgado v. County of L.A. (1998) 19 Cal.4th 629, 646–647 [80 Cal.Rptr.2d 46,
967 P.2d 585]), so there is no further reduction to present value. (See CACI No. 3904, Present Cash
Value.) While it seems reasonable that Salgado should apply to wrongful death actions, no court has
expressly so held. Include the last sentence only if both future economic and noneconomic damages are
sought. Note that if only economic damages are to be reduced to present value, the jury must find
separate amounts for economic and noneconomic damages. (See CACI No. VF-3906, Damages for
Wrongful Death (Parents’ Recovery for Death of a Minor Child).)

                                          Sources and Authority

•   Code of Civil Procedure section 377.60 provides:

       A cause of action for the death of a person caused by the wrongful act or neglect of another may
       be asserted by any of the following persons or by the decedent’s personal representative on their
       behalf:



                                 Copyright Judicial Council of California
                                                        146
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 148 of 164 Page ID
      147                                     #:22138
                  Preliminary Draft Only -- Not Approved by Judicial Council



               (a)     The decedent’s surviving spouse, domestic partner, children, and issue of deceased
                       children, or, if there is no surviving issue of the decedent, the persons, including
                       the surviving spouse or domestic partner, who would be entitled to the property of
                       the decedent by intestate succession.

               (b)     Whether or not qualified under subdivision (a), if they were dependent on the
                       decedent, the putative spouse, children of the putative spouse, stepchildren, or
                       parents. As used in this subdivision, ‘putative spouse’ means the surviving spouse
                       of a void or voidable marriage who is found by the court to have believed in good
                       faith that the marriage to the decedent was valid.

               (c)     A minor, whether or not qualified under subdivision (a) or (b), if, at the time of the
                       decedent’s death, the minor resided for the previous 180 days in the decedent’s
                       household and was dependent on the decedent for one-half or more of the minor’s
                       support.

               (d)     This section applies to any cause of action arising on or after January 1, 1993.

               (e)     The addition of this section by Chapter 178 of the Statutes of 1992 was not
                       intended to adversely affect the standing of any party having standing under prior
                       law, and the standing of parties governed by that version of this section as added
               by      Chapter 178 of the Statutes of 1992 shall be the same as specified herein as
                       amended by Chapter 563 of the Statutes of 1996.

               (f)     For the purpose of this section, “domestic partner” has the meaning provided in
                       Section 297 of the Family Code.

•   Code of Civil Procedure section 377.61 provides: “In an action under this article, damages may be
    awarded that, under all the circumstances of the case, may be just, but may not include damages
    recoverable under Section 377.34. The court shall determine the respective rights in an award of the
    persons entitled to assert the cause of action.”

•   “A cause of action for wrongful death is purely statutory in nature, and therefore ‘exists only so far
    and in favor of such person as the legislative power may declare.’ ” (Barrett v. Superior Court (1990)
    222 Cal.App.3d 1176, 1184 [272 Cal.Rptr. 304], internal citations omitted.)

•   “Where the deceased was a minor child, recovery is based on the present value of reasonably
    probable future services and contributions, deducting the probable cost of rearing the child.” (6
    Witkin, Summary of Cal. Law (10th ed. 2005) Torts, § 1695.)

•   “There is authority in such cases for deducting from the loss factors-including the pecuniary loss a
    parent suffers by being deprived of the comfort, protection and society of a child-the prospective cost
    to the parent of the child’s support and education. [¶] Although neither the loss factors nor such
    offsets are readily measurable in a particular case-—nor need they be measured in precise terms of
    dollars and cents-—in the case at bench the jury had before it for consideration a court order subject


                                 Copyright Judicial Council of California
                                                        147
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 149 of 164 Page ID
      148                                     #:22139
                  Preliminary Draft Only -- Not Approved by Judicial Council

    to mathematical computation which required plaintiff to pay support for his child in the sum of $125
    monthly. The jury was entitled and required to take into consideration the prospective cost to plaintiff
    of the boy’s maintenance and rearing, and they may well have offset their reasonable appraisal of
    such costs, under the general verdict, against any pecuniary loss which they found that plaintiff
    suffered.” (Fields v. Riley (1969) 1 Cal.App.3d 308, 315 [81 Cal.Rptr. 671], internal citations
    omitted.)

•   “There are three distinct public policy considerations involved in the legislative creation of a cause of
    action for wrongful death: ‘(1) compensation for survivors, (2) deterrence of conduct and (3)
    limitation, or lack thereof, upon the damages recoverable.’ ” (Barrett, supra, 222 Cal.App.3d at p.
    1185, internal citation omitted.)

•   “We therefore conclude, on this basis as well, that ‘wrongful act’ as used in section 377 means any
    kind of tortious act, including the tortious act of placing defective products into the stream of
    commerce.” (Barrett, supra, 222 Cal.App.3d at p. 1191.)

•   “In any action for wrongful death resulting from negligence, the complaint must contain allegations
    as to all the elements of actionable negligence.” (Jacoves v. United Merchandising Corp. (1992) 9
    Cal.App.4th 88, 105 [11 Cal.Rptr.2d 468], internal citation omitted.)

•   “Damages for wrongful death are not limited to compensation for losses with ‘ascertainable economic
    value.’ Rather, the measure of damages is the value of the benefits the heirs could reasonably expect
    to receive from the deceased if she had lived.” (Allen v. Toledo (1980) 109 Cal.App.3d 415, 423 [167
    Cal.Rptr. 270], internal citations omitted.)

•   The wrongful death statute “has long allowed the recovery of funeral expenses in California wrongful
    death actions.” (Vander Lind v. Superior Court (1983) 146 Cal.App.3d 358, 364 [194 Cal.Rptr. 209].)

•   “The California statutes and decisions ... have been interpreted to bar the recovery of punitive
    damages in a wrongful death action.” (Tarasoff v. Regents of Univ. of Cal. (1976) 17 Cal.3d 425, 450
    [131 Cal.Rptr. 14, 551 P.2d 334], internal citation omitted.) There is an exception to this rule for
    death by felony homicide for which the defendant has been convicted. (Civ. Code, § 3294(d).)

•   “Punitive damages are awardable to the decedent’s estate in an action by the estate representative
    based on the cause of action the decedent would have had if he or she had survived.” (Rufo v.
    Simpson (2001) 86 Cal.App.4th 573, 616 [103 Cal.Rptr.2d 492], internal citation omitted.)

•   “California cases have uniformly held that damages for mental and emotional distress, including grief
    and sorrow, are not recoverable in a wrongful death action.” (Krouse v. Graham (1977) 19 Cal.3d 59,
    72 [137 Cal.Rptr. 863, 562 P.2d 1022], internal citations omitted.)

•   “[A] simple instruction excluding considerations of grief and sorrow in wrongful death actions will
    normally suffice.” (Krouse, supra, 19 Cal.3d at p. 69.)

•   “To avoid confusion regarding the jury’s task in future cases, we conclude that when future
    noneconomic damages are sought, the jury should be instructed expressly that they are to assume that


                                 Copyright Judicial Council of California
                                                        148
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 150 of 164 Page ID
      149                                     #:22140
                  Preliminary Draft Only -- Not Approved by Judicial Council

    an award of future damages is a present value sum, i.e., they are to determine the amount in current
    dollars paid at the time of judgment that will compensate a plaintiff for future pain and suffering. In
    the absence of such instruction, unless the record clearly establishes otherwise, awards of future
    damages will be considered to be stated in terms of their present or current value.” (Salgado, supra,
    19 Cal.4th at pp. 646–647, original italics.)

•   “[T]he competing and conflicting interests of the respective heirs, the difficulty in ascertaining
    individual shares of lost economic support when dealing with minors, the lack of any reason under
    most circumstances to apportion the lump-sum award attributable to loss of monetary support where
    minors are involved, the irrelevance of the heirs’ respective interests in that portion of the award
    pertaining to lost economic support in determining the aggregate award, and the more efficient nature
    of court proceedings without a jury, cumulatively establish [that] apportionment by the court, rather
    than the jury, is consistent with the efficient administration of justice.” (Canavin v. Pacific Southwest
    Airlines (1983) 148 Cal.App.3d 512, 535–536 [196 Cal.Rptr. 82].)

•   “[W]here all statutory plaintiffs properly represented by legal counsel waive judicial apportionment,
    the trial court should instruct the jury to return separate verdicts unless the remaining considerations
    enumerated above mandate refusal.” (Canavin, supra, 148 Cal.App.3d at p. 536.)

•   “We note that the court instructed the jury that in determining pecuniary loss they should consider
    inter alia the age, state of health and respective life expectancies of the deceased and each plaintiff but
    should be concerned only with ‘the shorter of the life expectancies, that of one of the plaintiffs or that
    of the deceased. …’ This was a correct statement of the law.” (Francis v. Sauve (1963) 222
    Cal.App.2d 102, 120–121 [34 Cal.Rptr. 754], internal citation omitted.)

•   “It is the shorter expectancy of life that is to be taken into consideration; for example, if, as in the case
    here, the expectancy of life of the parents is shorter than that of the son, the benefits to be considered
    are those only which might accrue during the life of the surviving parents.” (Parsons v. Easton (1921)
    184 Cal. 764, 770–771 [195 P. 419], internal citation omitted.)

•   “The life expectancy of the deceased is a question of fact for the jury to decide, considering all
    relevant factors including the deceased’s health, lifestyle and occupation. Life expectancy figures
    from mortality tables are admissible but are not conclusive.” (Allen v. Toledo, supra, (1980) 109
    Cal.App.3d 415,at p. 424 [167 Cal.Rptr. 270], internal citations omitted.)

Secondary Sources

6 Witkin, Summary of California Law (10th ed. 2005) Torts, § 1695

California Tort Damages (Cont.Ed.Bar) Wrongful Death, §§ 3.1–3.52

4 Levy et al., California Torts, Ch. 55, Death and Survival Actions, §§ 55.10–55.13 (Matthew Bender)

15 California Forms of Pleading and Practice, Ch. 177, Damages, §§ 177.162–177.167 (Matthew Bender)

6 California Points and Authorities, Ch. 64, Damages: Tort, § 64.25 (Matthew Bender)


                                  Copyright Judicial Council of California
                                                          149
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 151 of 164 Page ID
     150                                     #:22141
                 Preliminary Draft Only -- Not Approved by Judicial Council



2 California Civil Practice: Torts (Thomson West) §§ 23:8–23:8.2




                               Copyright Judicial Council of California
                                                     150
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 152 of 164 Page ID
      151                                     #:22142
                  Preliminary Draft Only -- Not Approved by Judicial Council

          3960. Contributory NegligenceComparative Fault of Plaintiff—General Verdict


If you decide that [name of plaintiff]’s negligence combined with [name of defendant]’s
[negligence/conduct/product] in causing [name of plaintiff]’s harm, then you must decide the
percentage of responsibility for the harm that you attribute to each of them.

First, decide the total amount of [name of plaintiff]’s damages. Then decide the percentage of
responsibility that [name of plaintiff] and [name of defendant] have for the damages. Then reduce the
total damages by the percentage of responsibility that you attribute to [name of plaintiff].

After you make these calculations, state the reduced damage award in your verdict.


New September 2003; Revised December 2009

                                           Sources and Authority

•   “In determining to what degree the injury was due to the fault of the plaintiff, it is logically essential
    that the plaintiff’s negligence be weighed against the combined total of all other causative negligence;
    moreover, inasmuch as a plaintiff’s actual damages do not vary by virtue of the particular defendants
    who happen to be before the court, we do not think that the damages which a plaintiff may recover
    against defendants who are joint and severally liable should fluctuate in such a manner.” (American
    Motorcycle Assn. v. Superior Court (1978) 20 Cal.3d 578, 590, fn. 2 [146 Cal.Rptr. 182, 578 P.2d
    899].)

•   “Proposition 51 ... retains the joint liability of all tortfeasors, regardless of their respective shares of
    fault, with respect to all objectively provable expenses and monetary losses. On the other hand, the
    more intangible and subjective categories of damage were limited by Proposition 51 to a rule of strict
    proportionate liability. With respect to these noneconomic damages, the plaintiff alone now assumes
    the risk that a proportionate contribution cannot be obtained from each person responsible for the
    injury.” (DaFonte v. Up-Right, Inc. (1992) 2 Cal.4th 593, 600 [7 Cal.Rptr.2d 238, 828 P.2d 140].)

Secondary Sources

15 California Forms of Pleading and Practice, Ch. 177, Damages § 177.45 (Matthew Bender)

16 California Points and Authorities, Ch. 165, DamagesNegligence § 165.380 (Matthew Bender)




                                  Copyright Judicial Council of California
                                                          151
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 153 of 164 Page ID
     152                                     #:22143
                 Preliminary Draft Only -- Not Approved by Judicial Council


       4420. Affirmative Defense--Information Was Readily Ascertainable by Proper Means

[Name of defendant] did not misappropriate [name of plaintiff]’s trade secret[s] if [name of defendant]
proves that the [select short term to describe, e.g., information] [was/were] readily ascertainable by
proper means at the time of the alleged [acquisition/use/ [or] disclosure].

There is no fixed standard for determining what is “readily ascertainable by proper means.” In
general, information is readily ascertainable if it can be obtained, discovered, developed, or
compiled without significant difficulty, effort, or expense. For example, information is readily
ascertainable if it is available in trade journals, reference books, or published materials. On the
other hand, the more difficult information is to obtain, and the more time and resources that must
be expended in gathering it, the less likely it is that the information is readily ascertainable by
proper means.


New December 2007; Revised December 2009

                                            Directions for Use

Give also CACI No. 4408, Improper Means of Acquiring Trade Secret.

One case has suggested in a footnote that in order for the defense to apply, the defendant must have
actually obtained plaintiff’s secrets through readily ascertainable means rather than improperly. (See
ABBA Rubber Co. v. Seaquist (1991) 235 Cal.App.3d 1, 21–22, fn. 9 [286 Cal.Rptr. 518].) Such a
requirement would not constitute an affirmative defense but rather would be a denial of the improper-
means element of the plaintiff’s claim. (See 5 Witkin, California Procedure (4th ed. 1996) Pleadings, §
1081 [affirmative defense admits the truth of the essential allegations of the complaint].) Because the
advisory committee believes that this is an affirmative defense, no such requirement has been included in
this instruction. (See San Jose Construction, Inc. v. S.B.C.C., Inc. (2007) 155 Cal.App.4th 1528, 1542–
1543 [67 Cal.Rptr.3d 54] [triable issue of fact as to whether information was readily ascertainable, that is,
whether defendant could have replicated it within short period of time].)

                                          Sources and Authority

   •   Civil Code section 3426.1(d)(1) provides:


       (d) "Trade secret" means information, including a formula, pattern, compilation, program, device,
           method, technique, or process, that:

           (1) Derives independent economic value, actual or potential, from not being generally known
               to the public or to other persons who can obtain economic value from its disclosure or use;

   •    “The Legislative Committee Comment [to Civ. Code, § 3426.1] further explains the original draft
       defined a trade secret in part as ‘not being readily ascertainable by proper means’ and that ‘the
       assertion that a matter is readily ascertainable by proper means remains available as a defense to a
       claim of misappropriation. Information is readily ascertainable if it is available in trade journals,
       reference books, or published materials.’ ” (DVD Copy Control Ass'n v. Bunner (2003) 31 Cal.4th


                                 Copyright Judicial Council of California
                                                        152
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 154 of 164 Page ID
  153                                     #:22144
              Preliminary Draft Only -- Not Approved by Judicial Council

    864, 899 [4 Cal.Rptr.3d 69, 75 P.3d 1], conc. opn. of MorenoWerdegar, J.; see Legis. Comm.
    Comment (Senate), 1984 Addition.)

•   “The focus of the first part of the statutory definition is on whether the information is generally
    known to or readily ascertainable by business competitors or others to whom the information
    would have some economic value. Information that is readily ascertainable by a business
    competitor derives no independent value from not being generally known.” (Syngenta Crop
    Protection, Inc. v. Helliker (2006) 138 Cal.App.4th 1135, 1172 [42 Cal.Rptr.3d 191], internal
    citations omitted.)

•   “With respect to the general availability of customer information, courts are reluctant to protect
    customer lists to the extent they embody information which is ‘readily ascertainable’ through
    public sources, such as business directories. On the other hand, where the employer has expended
    time and effort identifying customers with particular needs or characteristics, courts will prohibit
    former employees from using this information to capture a share of the market. Such lists are to
    be distinguished from mere identities and locations of customers where anyone could easily
    identify the entities as potential customers. As a general principle, the more difficult information
    is to obtain, and the more time and resources expended by an employer in gathering it, the more
    likely a court will find such information constitutes a trade secret.” (Morlife, Inc. v. Perry (1997)
    56 Cal.App.4th 1514, 1521–1522 [66 Cal.Rptr.2d 731], internal citations omitted.)

•   “[Defendant] argues that even if reverse engineering … did not actually occur, the binder contents
    were not trade secrets because they could have been reverse engineered—that is, they were
    readily ascertainable. … Considering the length of time that each proposal took to create and
    finalize and the urgency with which four of the project owners impressed upon the prospective
    contractors to begin the work, we cannot overlook the possibility that the information was not
    readily ascertainable in the circumstances presented. … Thus, a triable issue of fact exists as to
    whether the entire proposal for each project was indeed readily ascertainable—that is, whether
    [defendant] could have replicated each offer within the short period it claimed to have needed.”
    (San Jose Construction, Inc., supra, 155 Cal.App.4th at pp. 1542–1543, footnote omitted.)

•   “While ease of ascertainability is irrelevant to the definition of a trade secret, ‘the assertion that a
    matter is readily ascertainable by proper means remains available as a defense to a claim of
    misappropriation.’ Therefore, if the defendants can convince the finder of fact at trial (1) that ‘it is
    a virtual certainty that anyone who manufactures’ certain types of products uses rubber rollers, (2)
    that the manufacturers of those products are easily identifiable, and (3) that the defendants’
    knowledge of the plaintiff's customers resulted from that identification process and not from the
    plaintiff's records, then the defendants may establish a defense to the misappropriation claim. That
    defense, however, will be based upon an absence of misappropriation, rather than the absence of a
    trade secret.” (AABBA Rubber Co., supra, v. Seaquist (1991) 235 Cal.App.3d at pp.1, 21–22, fn.
    9 [286 Cal.Rptr. 518], internal citations omitted.)

•   “[T]he evidence established that [plaintiff]'s customer list and related information was the product
    of a substantial amount of time, expense and effort on the part of [plaintiff]. Moreover, the nature
    and character of the subject customer information, i.e., billing rates, key contacts, specialized
    requirements and markup rates, is sophisticated information and irrefutably of commercial value
    and not readily ascertainable to other competitors. Thus, [plaintiff’s] customer list and related


                              Copyright Judicial Council of California
                                                      153
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 155 of 164 Page ID
     154                                     #:22145
                 Preliminary Draft Only -- Not Approved by Judicial Council

       proprietary information satisfy the first prong of the definition of ‘trade secret’ under section
       3426.1.” (Courtesy Temporary Serv., Inc. v. Camacho (1990) 222 Cal.App.3d 1278, 1288 [272
       Cal.Rptr. 352].)

   •   “In viewing the evidence presented in the light most favorable to the prevailing party, it is
       difficult to find a protectable trade secret as that term exists under Civil Code section 3426.1,
       subdivision (d). While the information sought to be protected here, that is lists of customers who
       operate manufacturing concerns and who need shipping supplies to ship their products to market,
       may not be generally known to the public, they certainly would be known or readily ascertainable
       to other persons in the shipping business. The compilation process in this case is neither
       sophisticated nor difficult nor particularly time consuming. The evidence presented shows that the
       shipping business is very competitive and that manufacturers will often deal with more than one
       company at a time. There is no evidence that all of appellant's competition comes from
       respondents’ new employer. Obviously, all the competitors have secured the same information
       that appellant claims and, in all likelihood, did so in the same manner as appellant -- a process
       described herein by respondents.” (American Paper & Packaging Prods., Inc. v. Kirgan (1986)
       183 Cal.App.3d 1318, 1326 [228 Cal.Rptr. 713].)

Secondary Sources


1 Milgrim on Trade Secrets, Ch. 1, Definitional Aspects, § 1.07[1] (Matthew Bender)

3 Levy et al., California Torts, Ch. 40, Fraud and Deceit and Other Business Torts, §§ 40.52[1],
40.53[1][b] (Matthew Bender)

49 California Forms of Pleading and Practice, Ch. 565, Unfair Competition, § 565.103[4][a] (Matthew
Bender)




                                Copyright Judicial Council of California
                                                       154
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 156 of 164 Page ID
     155                                     #:22146
                 Preliminary Draft Only -- Not Approved by Judicial Council


                                  5000. Duties of the Judge and Jury

Members of the jury, you have now heard all the evidence [and the closing arguments of the
attorneys]. [The attorneys will have one last chance to talk to you in closing argument. But before
they do, it] [It] is my duty to instruct you on the law that applies to this case. You must follow these
instructions [as well as those that I previously gave you]. You will have a copy of my instructions
with you when you go to the jury room to deliberate. [I have provided each of you with your own
copy of the instructions.] [I will display each instruction on the screen.]

You must decide what the facts are. You must consider all the evidence and then decide what you
think happened. You must decide the facts based on the evidence admitted in this trial. Do not do
any research on your own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not contact anyone to assist
you, such as a family accountant, doctor, or lawyer. Do not visit or view the scene of any event
involved in this case. If you happen to pass by the scene, do not stop or investigate. All jurors must
see or hear the same evidence at the same time. [Do not read, listen to, or watch any news accounts
of this trial.] You must not let bias, sympathy, prejudice, or public opinion influence your decision.

I will now tell you the law that you must follow to reach your verdict. You must follow the law
exactly as I give it to you, even if you disagree with it. If the attorneys [have said/say] anything
different about what the law means, you must follow what I say.

In reaching your verdict, do not guess what I think your verdict should be from something I may
have said or done.

Pay careful attention to all the instructions that I give you. All the instructions are important
because together they state the law that you will use in this case. You must consider all of the
instructions together.

After you have decided what the facts are, you may find that some instructions do not apply. In
that case, follow the instructions that do apply and use them together with the facts to reach your
verdict.

If I repeat any ideas or rules of law during my instructions, that does not mean that these ideas or
rules are more important than the others are. In addition, the order in which the instructions are
given does not make any difference.

[Most of the instructions are typed. However, some handwritten or typewritten words may have
been added, and some words may have been deleted. Do not discuss or consider why words may
have been added or deleted. Please treat all the words the same, no matter what their format.
Simply accept the instruction in its final form.]


New September 2003; Revised April 2004, October 2004, February 2005, December 2009




                                Copyright Judicial Council of California
                                                      155
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 157 of 164 Page ID
      156                                     #:22147
                  Preliminary Draft Only -- Not Approved by Judicial Council


                                             Directions for Use
As indicated by the brackets in the first paragraph, this instruction can be read either before or after
closing arguments. The advisory committee recommends that this instruction be read to the jury before
reading instructions on the substantive law.

                                          Sources and Authority

•   Code of Civil Procedure section 608 provides that “[i]n charging the jury the court may state to them
    all matters of law which it thinks necessary for their information in giving their verdict.” It also
    provides that the court “must inform the jury that they are the exclusive judges of all questions of
    fact.” (See also Code Civ. Proc., § 592.)

•   Evidence Code section 312(a) provides that “[e]xcept as otherwise provided by law, where the trial is
    by jury [a]ll questions of fact are to be decided by the jury.”

•   An instruction to disregard any appearance of bias on the part of the judge is proper. (Gist v. French
    (1955) 136 Cal.App.2d 247, 257-259 [288 P.2d 1003], disapproved on other grounds in Deshotel v.
    Atchinson, Topeka & Santa Fe Ry. Co. (1958) 50 Cal.2d 664, 667 [328 P.2d 449] and West v. City of
    San Diego (1960) 54 Cal.2d 469, 478-479 [6 Cal.Rptr. 289, 353 P.2d 929].)

•   Jurors must avoid bias: “ ‘The right to unbiased and unprejudiced jurors is an inseparable and
    inalienable part of the right to trial by jury guaranteed by the constitution.’ ” (Weathers v. Kaiser
    Foundation Hospitals (1971) 5 Cal.3d 98, 110 [95 Cal.Rptr. 516, 485 P.2d 1132], internal citations
    omitted.) Evidence of racial prejudice and bias on the part of jurors amounts to misconduct and may
    constitute grounds for ordering a new trial. (Ibid.)

•   An instruction to consider all the instructions together can help avoid instructional errors of conflict,
    omission, and undue emphasis. (Escamilla v. Marshburn Brothers (1975) 48 Cal.App.3d 472, 484
    [121 Cal.Rptr. 891].)

•   Providing an instruction stating that, depending on what the jury finds to be the facts, some of the
    instructions may not apply can help avoid reversal on the grounds of misleading jury instructions.
    (See Rodgers v. Kemper Construction Co. (1975) 50 Cal.App.3d 608, 629–630 [124 Cal.Rptr. 143].)

•   In Bertero v. National General Corp. (1974) 13 Cal.3d 43, 57–59 [118 Cal.Rptr. 184, 529 P.2d 608],
    the Supreme Court held that the giving of cautionary instructions stating that no undue emphasis was
    intended by repetition and that the judge did not intend to imply how any issue should be decided,
    ought to be considered in weighing the net effect of the instructions on the jury.

Secondary Sources

7 Witkin, California Procedure (4th ed. 1997) Trial, § 268

4 California Trial Guide, Unit 91, Jury Deliberations and Rendition of Verdict, § 91.20 (Matthew
Bender)



                                  Copyright Judicial Council of California
                                                         156
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 158 of 164 Page ID
     157                                     #:22148
                 Preliminary Draft Only -- Not Approved by Judicial Council

28 California Forms of Pleading and Practice, Ch. 326, Jury Instructions, § 326.21 (Matthew Bender)




                               Copyright Judicial Council of California
                                                     157
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 159 of 164 Page ID
  158                                    #:22149
                Preliminary Draft Only -- Not Approved by Judicial Council

                             5009. Predeliberation Instructions

  When you go to the jury room, the first thing you should do is choose a presiding juror.
  The presiding juror should see to it that your discussions are orderly and that everyone has
  a fair chance to be heard.

  It is your duty to talk with one another in the jury room and to consider the views of all the
  jurors. Each of you must decide the case for yourself, but only after you have considered
  the evidence with the other members of the jury. Feel free to change your mind if you are
  convinced that your position should be different. You should all try to agree. But do not
  give up your honest beliefs just because the others think differently.

  Please do not state your opinions too strongly at the beginning of your deliberations or
  immediately announce how you plan to vote as it may interfere with an open discussion.
  Also, do not immediately announce how you plan to vote. Keep an open mind so that you
  and your fellow jurors can easily share ideas about the case.

  You should use your common sense, but do not use or consider any special training or
  unique personal experience that any of you have in matters involved in this case. Your
  training or experience is not a part of the evidence received in this case.

  Sometimes jurors disagree or have questions about the evidence or about what the
  witnesses said in their testimony. If that happens, you may ask to have testimony read back
  to you [or ask to see any exhibits admitted into evidence that have not already been
  provided to you]. Also, jurors may need further explanation about the laws that apply to
  the case. If this happens during your discussions, write down your questions and give them
  to the [clerk/bailiff/court attendant]. I will talk with the attorneys before I answer so it may
  take some time. You should continue your deliberations while you wait for my answer. I
  will do my best to answer them. When you write me a note, do not tell me how you voted on
  an issue until I ask for this information in open court.

  [At least nine jurors must agree on each verdict and on each question that you are asked to
  answer. However, the same jurors do not have to agree on each verdict or each question.
  Any nine jurors is sufficient. As soon as you have agreed on a verdict and answered all the
  questions as instructed, the presiding juror must date and sign the form(s) and notify the
  [clerk/ bailiff/court attendant].

  [or]

  [At least nine jurors must agree on a verdict. When you have finished filling out the form,
  your presiding juror must write the date and sign it at the bottom and then notify the
  [bailiff/clerk/court attendant] that you are ready to present your verdict in the
  courtroom.As soon as you have agreed on a verdict, the presiding juror must date and sign
  the form and notify the [clerk/bailiff/court attendant].]

  Your decision must be based on your personal evaluation of the evidence presented in the



                              Copyright Judicial Council of California
                                                158
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 160 of 164 Page ID
  159                                    #:22150
                Preliminary Draft Only -- Not Approved by Judicial Council

  case. Each of you may be asked in open court how you voted on each question.

  While I know you would not do this, I am required to advise you that you must not base
  your decision on chance, such as a flip of a coin. If you decide to award damages, you may
  not agree in advance to simply add up the amounts each juror thinks is right and then
  make the average your verdict.

  You may take breaks, but do not discuss this case with anyone, including each other, until
  all of you are back in the jury room.


  New September 2003; Revised April 2004, October 2004, February 2007; December 2009

                                         Directions for Use

  The advisory committee recommends that this instruction be read to the jury after closing
  arguments and after reading instructions on the substantive law.

  For the sixth paragraph, read the first option if a special verdict form is to be used and the special
  verdict instruction (CACI No. 5012, Introduction to Special Verdict Form) is not also being read.
  Read the sixth paragraphsecond option if a general verdict form is to be used. If a special verdict
  will be used, give CACI No. 5012, Introduction to Special Verdict Form.

  Judges may want to provide each juror with a copy of the verdict form so that the jurors can use
  it to keep track of how they vote. Jurors can be instructed that this copy is for their personal use
  only and that the presiding juror will be given the official verdict form to record the jury’s
  decision. Judges may also want to advise jurors that they may be polled in open court regarding
  their individual verdicts.

  Delete the reference to reading back testimony if the proceedings are not being recorded.

                                       Sources and Authority

  •   Code of Civil Procedure section 613 provides, in part: “When the case is finally submitted to
      the jury, they may decide in court or retire for deliberation; if they retire, they must be kept
      together, in some convenient place, under charge of an officer, until at least three-fourths of
      them agree upon a verdict or are discharged by the court.”

  •   Code of Civil Procedure section 614 provides: “After the jury have retired for deliberation, if
      there be a disagreement between them as to any part of the testimony, or if they desire to be
      informed of any point of law arising in the cause, they may require the officer to conduct
      them into court. Upon their being brought into court, the information required must be given
      in the presence of, or after notice to, the parties or counsel.”

  •   Code of Civil Procedure section 618 and article I, section 16, of the California Constitution
      provide that three-fourths of the jurors must agree to a verdict in a civil case.


                               Copyright Judicial Council of California
                                                   159
Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 161 of 164 Page ID
  160                                    #:22151
                Preliminary Draft Only -- Not Approved by Judicial Council



  •   The prohibition on chance or quotient verdict is stated in Code of Civil Procedure section
      657, which provides that a verdict may be vacated and a new trial ordered “whenever any
      one or more of the jurors have been induced to assent to any general or special verdict, or to a
      finding on any question submitted to them by the court, by a resort to the determination of
      chance.” (See also Chronakis v. Windsor (1993) 14 Cal.App.4th 1058, 1064–1065 [18
      Cal.Rptr.2d 106].)

  •   Jurors should be encouraged to deliberate on the case. (Vomaska v. City of San Diego (1997)
      55 Cal.App.4th 905, 911 [64 Cal.Rptr.2d 492].)

  •   The jurors may properly be advised of the duty to hear and consider each other’s arguments
      with open minds, rather than preventing agreement by stubbornly sticking to their first
      impressions. (Cook v. Los Angeles Ry. Corp. (1939) 13 Cal.2d 591, 594 [91 P.2d 118].)

  •   “The trial court properly denied the motion for new trial on the ground that [the plaintiff] did
      not demonstrate the jury reached a chance or quotient verdict. The jury agreed on a high and
      a low figure and, before calculating an average, they further agreed to adjust downward the
      high figure and to adjust upward the low figure. There is no evidence that this average was
      adopted without further consideration or that the jury agreed at any time to adopt an average
      and abide by the agreement without further discussion or deliberation.” (Lara v. Nevitt
      (2004) 123 Cal.App.4th 454, 462–463 [19 Cal.Rptr.3d 865].)

  Secondary Sources

  7 Witkin, California Procedure (4th ed. 1997) Trial, §§ 330, 336

  4 California Trial Guide, Unit 91, Jury Deliberations and Rendition of Verdict, § 91.01 (Matthew
  Bender)

  28 California Forms of Pleading and Practice, Ch. 326, Jury Instructions, § 326.32, Ch. 326A,
  Jury Verdicts, § 326A.14 (Matthew Bender)




                               Copyright Judicial Council of California
                                                   160
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 162 of 164 Page ID
      161                                     #:22152
                  Preliminary Draft Only -- Not Approved by Judicial Council


                               5012. Introduction to Special Verdict Form


I will give you [a] verdict form[s] with questions you must answer. I have already instructed you on
the law that you are to use in answering these questions. You must follow my instructions and the
form[s] carefully. You must consider each question separately. Although you may discuss the
evidence and the issues to be decided in any order, you must answer the questions on the verdict
form[s] in the order they appear. After you answer a question, the form tells you what to do next.
All 12 of you must deliberate on and answer each question. At least 9 of you must agree on an
answer before all of you can move on to the next question. However, the same 9 or more people do
not have to agree on each answer.

When you have finished filling out the form[s], your presiding juror must write the date and sign it
at the bottom [of the last page]. Return the form[s] toand then notify the [me/the bailiff/the
clerk/the court attendant] that you are ready to present your verdict in the courtroomwhen you
have finished.


New September 2003; Revised April 2004, October 2008, December 2009

                                             Directions for Use

If this instruction is read, do not read the sixth paragraph of CACI No. 5009, Predeliberation
Instructions.

                                           Sources and Authority

•   Code of Civil Procedure section 624 provides: “The verdict of a jury is either general or special. A
    general verdict is that by which they pronounce generally upon all or any of the issues, either in favor
    of the plaintiff or defendant; a special verdict is that by which the jury find the facts only, leaving the
    judgment to the Court. The special verdict must present the conclusions of fact as established by the
    evidence, and not the evidence to prove them; and those conclusions of fact must be so presented as
    that nothing shall remain to the Court but to draw from them conclusions of law.”

•   Code of Civil Procedure section 625 provides: “In all cases the court may direct the jury to find a
    special verdict in writing, upon all, or any of the issues, and in all cases may instruct them, if they
    render a general verdict, to find upon particular questions of fact, to be stated in writing, and may
    direct a written finding thereon. In all cases in which the issue of punitive damages is presented to the
    jury the court shall direct the jury to find a special verdict in writing separating punitive damages
    from compensatory damages. The special verdict or finding must be filed with the clerk and entered
    upon the minutes. Where a special finding of facts is inconsistent with the general verdict, the former
    controls the latter, and the court must give judgment accordingly.”

•   “A special verdict presents to the jury each ultimate fact in the case, so that ‘nothing shall remain to
    the Court but to draw from them conclusions of law.’ This procedure presents certain problems: ‘
    “The requirement that the jury must resolve every controverted issue is one of the recognized pitfalls


                                  Copyright Judicial Council of California
                                                         161
    Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 163 of 164 Page ID
      162                                     #:22153
                  Preliminary Draft Only -- Not Approved by Judicial Council

    of special verdicts. ‘[T]he possibility of a defective or incomplete special verdict, or possibly no
    verdict at all, is much greater than with a general verdict that is tested by special findings ... .’ ” ’
    With a special verdict, we do not imply findings on all issues in favor of the prevailing party, as with
    a general verdict. The verdict’s correctness must be analyzed as a matter of law.” (Trujillo v. North
    County Transit Dist. (1998) 63 Cal.App.4th 280, 285 [73 Cal.Rptr.2d 596], internal citations omitted.)

•   “When a jury is composed of 12 persons, it is sufficient if any nine jurors arrive at each special
    verdict, regardless of the jurors’ votes on other special verdict questions.” (Keener v. Jeld-Wen, Inc.
    (2009) 46 Cal.4th 247, 255 [92 Cal.Rptr.3d 862, 206 P.3d 403], original italics.)

•   “Appellate courts differ concerning the use of special verdicts. In one case the court said, ‘we should
    utilize opportunities to force counsel into requesting special verdicts.’ In contrast, a more recent
    decision included the negative view: ‘Toward this end we advise that special findings be requested of
    juries only when there is a compelling need to do so. Absent strong reason to the contrary their use
    should be discouraged.’ Obviously, it is easier to tell after the fact, rather than before, whether the
    special verdict is helpful in disclosing the jury conclusions leading to the end result.” (All-West
    Design, Inc. v. Boozer (1986) 183 Cal.App.3d 1212, 1221 [228 Cal.Rptr. 736], internal citations
    omitted.)

•   “[W]e begin with the requirement that at least nine of twelve jurors agree that each element of a cause
    of action has been proved by a preponderance of the evidence. The elements of a cause of action
    constitute the essential or ultimate facts in a civil case comparable to the elements of a single, discrete
    criminal offense in a criminal case. Analogizing a civil ‘cause of action’ to a single, discrete criminal
    offense, and applying the criminal law jury agreement principles to civil law, we conclude that jurors
    need not agree from among a number of alternative acts which act is proved, so long as the jurors
    agree that each element of the cause of action is proved.” (Stoner v. Williams (1996) 46 Cal.App.4th
    986, 1002 [54 Cal.Rptr.2d 243, footnote omitted.)

•   “In civil cases in which there exist multiple causes of action for which multiple or alternative acts
    could support elements of more than one cause of action, possible jury confusion could result as to
    whether a specific cause of action is proved. In those cases, … we presume that jury instructions may
    be appropriate to inform the jury that it must agree on specific elements of each specific cause of
    action. Yet, this still does not require that the jurors agree on exactly how each particular element of a
    particular cause of action is proved.” (Stoner, supra, 46 Cal.App.4th at p. 1002.)

•   “[A] juror who dissented from a special verdict finding negligence should not be disqualified from
    fully participating in the jury’s further deliberations, including the determination of proximate cause.
    The jury is to determine all questions submitted to it, and when the jury is composed of twelve
    persons, each should participate as to each verdict submitted to it. To hold that a juror may be
    disqualified by a special verdict on negligence from participation in the next special verdict would
    deny the parties of ‘the right to a jury of 12 persons deliberating on all issues.’ Permitting any nine
    jurors to arrive at each special verdict best serves the purpose of less-than-unanimous verdicts,
    overcoming minor disagreements and avoiding costly mistrials. Once nine jurors have found a party
    negligent, dissenting jurors can accept the finding and participate in determining proximate cause just
    as they may participate in apportioning liability, and we may not assume that the dissenting jurors
    will violate their oaths to deliberate honestly and conscientiously on the proximate cause issue.”


                                  Copyright Judicial Council of California
                                                         162
   Case 8:18-cv-02001-JVS-JDE Document 333-42 Filed 09/03/21 Page 164 of 164 Page ID
     163                                     #:22154
                 Preliminary Draft Only -- Not Approved by Judicial Council

   (Resch v. Volkswagen of America, Inc. (1984) 36 Cal.3d 676, 682 [205 Cal.Rptr. 827, 685 P.2d 1178],
   internal citations omitted.)

Secondary Sources

7 Witkin, California Procedure (4th ed. 1997) Trial, §§ 352–355

4 California Trial Guide, Unit 91, Jury Deliberations and Rendition of Verdict, § 91.21 (Matthew Bender)

27 California Forms of Pleading and Practice, Ch. 318, Judgments, § 318.49 (Matthew Bender)

28 California Forms of Pleading and Practice, Ch. 326A, Jury Verdicts, § 326A.11 et seq. (Matthew
Bender)

1 Matthew Bender Practice Guide: California Trial and Post-Trial Civil Procedure, Ch. 18, Jury Verdicts,
18.11 et seq.




                                Copyright Judicial Council of California
                                                      163
